Exhibit 10.13

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY,

on behalf of a commingled separate account,

 

as Landlord

 

 

AND

 

 

KMG AMERICA CORPORATION, a Virginia corporation

 

as Tenant

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated:  February 2, 2005

 

12600 Whitewater Drive

Minnetonka, Minnesota 55343

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

REFERENCE DATA AND DEFINITIONS

 

 

 

 

ARTICLE 2

DEMISED PREMISES AND TERM

 

 

 

 

2.1

Demised Premises and Storage Space

 

 

 

 

2.2

Term

 

 

 

 

2.3

Tenant’s Entry upon Demised Premises before Commencement Date

 

 

 

 

2.4

Temporary Premises

 

 

 

 

ARTICLE 3

RENT AND SECURITY DEPOSIT

 

 

 

 

3.1

Fixed Rent

 

 

 

 

3.2

Additional Rent

 

 

 

 

3.3

Past Due Rent

 

 

 

 

3.4

Security Deposit

 

 

 

 

3.5

Rent Payments

 

 

 

 

ARTICLE 4

TENANT’S SHARE OF OPERATING COSTS AND TAXES

 

 

 

 

4.1

Definitions

 

 

 

 

4.2

Tenant’s Payment Of Operating Costs And Taxes

 

 

 

 

4.3

Refunds; Other Items

 

 

 

 

ARTICLE 5

COMPLETION AND OCCUPANCY OF DEMISED PREMISES

 

 

 

 

5.1

Completion of Demised Premises

 

 

 

 

5.2

Occupancy of Demised Premises

 

 

 

 

ARTICLE 6

CONDUCT OF BUSINESS BY TENANT

 

 

 

 

6.1

Use of Demised Premises

 

 

 

 

6.2

Compliance with Laws and Requirements of Public Authorities

 

 

 

 

6.3

Rules and Regulations

 

 

 

 

ARTICLE 7

COMMON AREA

 

 

 

 

7.1

Control of Common Area

 

 

 

 

7.2

Parking

 

 

 

 

ARTICLE 8

REPAIRS, ALTERATIONS AND MECHANICS’ LIENS

 

 

 

 

8.1

Repairs

 

 

 

 

8.2

Alterations

 

 

 

 

8.3

Mechanics’ Liens

 

 

i

--------------------------------------------------------------------------------


 

8.4

Indemnification

 

 

 

 

ARTICLE 9

UTILITIES AND BUILDING SERVICES

 

 

 

 

9.1

Heating, Ventilating and Air Conditioning

 

 

 

 

9.2

Cleaning Service

 

 

 

 

9.3

Elevator Service

 

 

 

 

9.4

Electricity

 

 

 

 

9.5

Telecommunications

 

 

 

 

9.6

Interruption of Services

 

 

 

 

9.7

Overtime Services

 

 

 

 

ARTICLE 10

PERSONAL PROPERTY TAXES

 

 

 

 

10.1

Tenant’s Personal Property

 

 

 

 

ARTICLE 11

INSURANCE AND INDEMNITY

 

 

 

 

11.1

Tenant’s Insurance

 

 

 

 

11.2

Indemnity and Non-Liability

 

 

 

 

11.3

Waiver of Subrogation

 

 

 

 

11.4

Landlords’ Insurance

 

 

 

 

ARTICLE 12

DAMAGE BY CASUALTY

 

 

 

 

12.1

Notice

 

 

 

 

12.2

Restoration of Improvements

 

 

 

 

12.3

Damage During Last Year of Lease Term

 

 

 

 

ARTICLE 13 [a05-5708_1ex10d13.htm#Article13_172935]

EMINENT DOMAIN [a05-5708_1ex10d13.htm#Article13_172935]

 

 

 

 

13.1 [a05-5708_1ex10d13.htm#a13_1TakingOfDemisedPremises__172942]

Taking of Demised Premises
[a05-5708_1ex10d13.htm#a13_1TakingOfDemisedPremises__172942]

 

 

 

 

13.2 [a05-5708_1ex10d13.htm#a13_2PartialOrTemporaryTakingOfBu_172945]

Partial or Temporary Taking of Building
[a05-5708_1ex10d13.htm#a13_2PartialOrTemporaryTakingOfBu_172945]

 

 

 

 

13.3 [a05-5708_1ex10d13.htm#a13_3Termination__174702]

Termination [a05-5708_1ex10d13.htm#a13_3Termination__174702]

 

 

 

 

13.4 [a05-5708_1ex10d13.htm#a13_4Surrender__174704]

Surrender [a05-5708_1ex10d13.htm#a13_4Surrender__174704]

 

 

 

 

13.5 [a05-5708_1ex10d13.htm#a13_5RentAdjustmentForPartialTaki_174705]

Rent Adjustment for Partial Taking of Demised Premises
[a05-5708_1ex10d13.htm#a13_5RentAdjustmentForPartialTaki_174705]

 

 

 

 

13.6 [a05-5708_1ex10d13.htm#a13_6Awards__174706]

Awards [a05-5708_1ex10d13.htm#a13_6Awards__174706]

 

 

 

 

ARTICLE 14 [a05-5708_1ex10d13.htm#Article14_174708]

RIGHTS RESERVED TO LANDLORD [a05-5708_1ex10d13.htm#Article14_174708]

 

 

 

 

14.1 [a05-5708_1ex10d13.htm#a14_1AccessToDemisedPremises__174709]

Access to Demised Premises
[a05-5708_1ex10d13.htm#a14_1AccessToDemisedPremises__174709]

 

 

 

 

14.2 [a05-5708_1ex10d13.htm#a14_2AdditionalRights__174711]

Additional Rights [a05-5708_1ex10d13.htm#a14_2AdditionalRights__174711]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15 [a05-5708_1ex10d13.htm#Article15_174713]

ASSIGNMENT AND SUBLETTING [a05-5708_1ex10d13.htm#Article15_174713]

 

 

 

 

15.1 [a05-5708_1ex10d13.htm#a15_1ConsentRequired__174715]

Consent Required [a05-5708_1ex10d13.htm#a15_1ConsentRequired__174715]

 

 

 

 

ARTICLE 16 [a05-5708_1ex10d13.htm#Article16_174718]

BANKRUPTCY [a05-5708_1ex10d13.htm#Article16_174718]

 

 

 

 

16.1 [a05-5708_1ex10d13.htm#a16_1Bankruptcy__174719]

Bankruptcy [a05-5708_1ex10d13.htm#a16_1Bankruptcy__174719]

 

 

 

 

16.2 [a05-5708_1ex10d13.htm#a16_2MeasureOfDamages__174721]

Measure of Damages [a05-5708_1ex10d13.htm#a16_2MeasureOfDamages__174721]

 

 

 

 

16.3 [a05-5708_1ex10d13.htm#a16_3AdequateAssurance__174721]

Adequate Assurance [a05-5708_1ex10d13.htm#a16_3AdequateAssurance__174721]

 

 

 

 

ARTICLE 17 [a05-5708_1ex10d13.htm#Article17_174724]

DEFAULT [a05-5708_1ex10d13.htm#Article17_174724]

 

 

 

 

17.1 [a05-5708_1ex10d13.htm#a17_1EventsOfDefault__174726]

Events of Default [a05-5708_1ex10d13.htm#a17_1EventsOfDefault__174726]

 

 

 

 

17.2 [a05-5708_1ex10d13.htm#a17_2Damages__174730]

Damages [a05-5708_1ex10d13.htm#a17_2Damages__174730]

 

 

 

 

17.3 [a05-5708_1ex10d13.htm#a17_3WaiverOfJuryTrial__174732]

Waiver of Jury Trial [a05-5708_1ex10d13.htm#a17_3WaiverOfJuryTrial__174732]

 

 

 

 

17.4 [a05-5708_1ex10d13.htm#a17_4OtherRemedies__174733]

Other Remedies [a05-5708_1ex10d13.htm#a17_4OtherRemedies__174733]

 

 

 

 

17.5 [a05-5708_1ex10d13.htm#a17_5LandlordDefault__174735]

Landlord Default [a05-5708_1ex10d13.htm#a17_5LandlordDefault__174735]

 

 

 

 

ARTICLE 18 [a05-5708_1ex10d13.htm#Article18_174736]

SURRENDER [a05-5708_1ex10d13.htm#Article18_174736]

 

 

 

 

18.1 [a05-5708_1ex10d13.htm#a18_1Possession__174737]

Possession [a05-5708_1ex10d13.htm#a18_1Possession__174737]

 

 

 

 

18.2 [a05-5708_1ex10d13.htm#Merg]

Merger [a05-5708_1ex10d13.htm#Merg]

 

 

 

 

ARTICLE 19 [a05-5708_1ex10d13.htm#Article19_174739]

HOLDING OVER [a05-5708_1ex10d13.htm#Article19_174739]

 

 

 

 

19.1 [a05-5708_1ex10d13.htm#a19_1HoldingOver__174740]

Holding Over [a05-5708_1ex10d13.htm#a19_1HoldingOver__174740]

 

 

 

 

ARTICLE 20 [a05-5708_1ex10d13.htm#Article20_174743]

NO WAIVER [a05-5708_1ex10d13.htm#Article20_174743]

 

 

 

 

20.1 [a05-5708_1ex10d13.htm#a20_1NoWaiver__174744]

No Waiver [a05-5708_1ex10d13.htm#a20_1NoWaiver__174744]

 

 

 

 

ARTICLE 21 [a05-5708_1ex10d13.htm#Article21_174746]

ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT
[a05-5708_1ex10d13.htm#Article21_174746]

 

 

 

 

21.1 [a05-5708_1ex10d13.htm#a21_1EstoppelCertificate__174747]

Estoppel Certificate [a05-5708_1ex10d13.htm#a21_1EstoppelCertificate__174747]

 

 

 

 

21.2 [a05-5708_1ex10d13.htm#a21_2Subordination__174748]

Subordination [a05-5708_1ex10d13.htm#a21_2Subordination__174748]

 

 

 

 

21.3 [a05-5708_1ex10d13.htm#a21_3Attornment__174750]

Attornment [a05-5708_1ex10d13.htm#a21_3Attornment__174750]

 

 

 

 

21.4 [a05-5708_1ex10d13.htm#a21_4Mortgages__174751]

Mortgages [a05-5708_1ex10d13.htm#a21_4Mortgages__174751]

 

 

 

 

ARTICLE 22 [a05-5708_1ex10d13.htm#Article22_174757]

QUIET ENJOYMENT [a05-5708_1ex10d13.htm#Article22_174757]

 

 

 

 

22.1 [a05-5708_1ex10d13.htm#a22_1QuietEnjoyment__174758]

Quiet Enjoyment [a05-5708_1ex10d13.htm#a22_1QuietEnjoyment__174758]

 

 

 

 

ARTICLE 23 [a05-5708_1ex10d13.htm#Article23_174800]

NOTICES [a05-5708_1ex10d13.htm#Article23_174800]

 

 

 

 

23.1 [a05-5708_1ex10d13.htm#a23_1Notices__174801]

Notices [a05-5708_1ex10d13.htm#a23_1Notices__174801]

 

 

 

 

ARTICLE 24 [a05-5708_1ex10d13.htm#Article24_174802]

MISCELLANEOUS PROVISIONS [a05-5708_1ex10d13.htm#Article24_174802]

 

 

 

 

24.1 [a05-5708_1ex10d13.htm#a24_1Time__174804]

Time [a05-5708_1ex10d13.htm#a24_1Time__174804]

 

 

iii

--------------------------------------------------------------------------------


 

24.2 [a05-5708_1ex10d13.htm#a24_2ApplicableLawConstructionAnd_174805]

Applicable Law, Construction and Arbitration of Disputes
[a05-5708_1ex10d13.htm#a24_2ApplicableLawConstructionAnd_174805]

 

 

 

 

24.3 [a05-5708_1ex10d13.htm#a24_3PartiesBound__174807]

Parties Bound [a05-5708_1ex10d13.htm#a24_3PartiesBound__174807]

 

 

 

 

24.4 [a05-5708_1ex10d13.htm#a24_4NoRepresentationsByLandlord__174808]

No Representations by Landlord
[a05-5708_1ex10d13.htm#a24_4NoRepresentationsByLandlord__174808]

 

 

 

 

24.5 [a05-5708_1ex10d13.htm#a24_5Brokers__174809]

Brokers [a05-5708_1ex10d13.htm#a24_5Brokers__174809]

 

 

 

 

24.6 [a05-5708_1ex10d13.htm#a24_6ConsultingFee__174810]

Consulting Fee [a05-5708_1ex10d13.htm#a24_6ConsultingFee__174810]

 

 

 

 

24.7 [a05-5708_1ex10d13.htm#a24_7Severability__174811]

Severability [a05-5708_1ex10d13.htm#a24_7Severability__174811]

 

 

 

 

24.8 [a05-5708_1ex10d13.htm#a24_8ForceMajeure__174813]

Force Majeure [a05-5708_1ex10d13.htm#a24_8ForceMajeure__174813]

 

 

 

 

24.9 [a05-5708_1ex10d13.htm#a24_9DefinitionOfLandlord__174816]

Definition of Landlord [a05-5708_1ex10d13.htm#a24_9DefinitionOfLandlord__174816]

 

 

 

 

24.10 [a05-5708_1ex10d13.htm#a24_10NoOption__174817]

No Option [a05-5708_1ex10d13.htm#a24_10NoOption__174817]

 

 

 

 

24.11 [a05-5708_1ex10d13.htm#a24_11ExculpatoryClause__174819]

Exculpatory Clause [a05-5708_1ex10d13.htm#a24_11ExculpatoryClause__174819]

 

 

 

 

24.12 [a05-5708_1ex10d13.htm#a24_12NoRecording__174820]

No Recording [a05-5708_1ex10d13.htm#a24_12NoRecording__174820]

 

 

 

 

24.13 [a05-5708_1ex10d13.htm#a24_13FinancialStatements__174821]

Financial Statements [a05-5708_1ex10d13.htm#a24_13FinancialStatements__174821]

 

 

 

 

24.14 [a05-5708_1ex10d13.htm#a24_14Erisa__174822]

ERISA [a05-5708_1ex10d13.htm#a24_14Erisa__174822]

 

 

 

 

24.15 [a05-5708_1ex10d13.htm#a24_15Signage__174823]

Signage [a05-5708_1ex10d13.htm#a24_15Signage__174823]

 

 

 

 

24.16 [a05-5708_1ex10d13.htm#a24_16Maintenance__174825]

Maintenance [a05-5708_1ex10d13.htm#a24_16Maintenance__174825]

 

 

 

 

ARTICLE 25 [a05-5708_1ex10d13.htm#Article25_174826]

OPTION TO RENEW [a05-5708_1ex10d13.htm#Article25_174826]

 

 

 

 

25.1 [a05-5708_1ex10d13.htm#a25_1OptionToRenew__174827]

Option to Renew [a05-5708_1ex10d13.htm#a25_1OptionToRenew__174827]

 

 

 

 

25.2 [a05-5708_1ex10d13.htm#a25_2FairMarketRent__174840]

Fair Market Rent [a05-5708_1ex10d13.htm#a25_2FairMarketRent__174840]

 

 

 

 

25.3 [a05-5708_1ex10d13.htm#a25_3DisputeOfFairMarketRent__174842]

Dispute of Fair Market Rent
[a05-5708_1ex10d13.htm#a25_3DisputeOfFairMarketRent__174842]

 

 

 

 

25.4 [a05-5708_1ex10d13.htm#a25_4ArbitrationOfFairMarketRent__174844]

Arbitration of Fair Market Rent
[a05-5708_1ex10d13.htm#a25_4ArbitrationOfFairMarketRent__174844]

 

 

 

 

25.5 [a05-5708_1ex10d13.htm#a25_5Conditions__174846]

Conditions [a05-5708_1ex10d13.htm#a25_5Conditions__174846]

 

 

 

 

ARTICLE 26 [a05-5708_1ex10d13.htm#Article26_174848]

TENANT FINISH [a05-5708_1ex10d13.htm#Article26_174848]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

EXHIBIT A

DEMISED PREMISES

 

EXHIBIT A-1

DEMISED PREMISES OCCUPIED (FIRST 24 MOS.)

 

EXHIBIT A-2

STORAGE SPACE

 

EXHIBIT A-3

TEMPORARY SPACE

 

EXHIBIT B

LEGAL DESCRIPTION OF LAND

 

EXHIBIT C

RULES AND REGULATIONS

 

EXHIBIT D

WORK LETTER

 

EXHIBIT E

PERMIT SET OF DRAWINGS

 

EXHIBIT F

PARKING RIDER

 

EXHIBIT G

CLEANING SPECIFICATIONS

 

 

v

--------------------------------------------------------------------------------


 

LEASE

 

This Lease is made between Landlord and Tenant named in Article l as of the date
set forth therein.  Landlord and Tenant, in consideration of the covenants and
agreements contained herein, agree as follows:

 


ARTICLE 1
REFERENCE DATA AND DEFINITIONS


 

The following are definitions of terms used in this Lease, and each reference in
this Lease to any of the following subjects shall be construed to incorporate
the data, terms, covenants and provisions stated for that subject in this
Article 1, subject to the terms of the balance of this Lease:

 

DATE OF EXECUTION
OF THIS LEASE:

 

February 2, 2005 (“Date of Execution of Lease”)

 

 

 

 

 

 

 

LANDLORD:

 

Metropolitan Life Insurance Company, a New York corporation, on behalf of a
commingled separate account

 

 

 

MANAGING AGENT:

 

CB Richard Ellis, Inc.

 

 

 

 

 

 

 

LANDLORD’S ADDRESS:

 

c/o CB Richard Ellis, Inc.
88 South 6th Street
Suite 350
Minneapolis, MN 55402
Attn: Real Estate Manager

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

c/o BlackRock Realty Advisors, Inc..
10 Park Avenue
Morristown, NJ 07962
Attn: Cathy Bernstein

 

 

 

 

 

 

 

TENANT:

 

KMG America Corporation, a Virginia corporation

 

 

 

 

 

 

 

TENANT’S ADDRESS:

 

Date of Execution of Lease to Rent Commencement Date:

 

 

 

 

 

 

 

 

 

7760 France Avenue South
Suite 1000
Minneapolis, MN 55435

 

 

 

 

 

 

 

 

 

Rent Commencement Date to Expiration Date:

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

12600 Whitewater Drive
Suite 150
Minnetonka, MN 55343

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

KMG America Corp.
c/o John D. Piller
Kanawha Insurance Company
210 S. White St.
Lancaster, SC 29720

 

 

 

 

 

 

 

DEMISED PREMISES:

 

16,931 rentable square feet located on the first floor, as shown on Exhibit A.
For all purposes of this Lease, the Demised Premises is agreed to be 16,931
rentable square feet and the Building is agreed to be 70,705 rentable square
feet, subject only to the following:

 

 

 

 

 

 

 

For the first 24 months of this Lease, it is anticipated Tenant shall only
Occupy (defined below) and pay Fixed Rent (defined below) on 10,000 square feet
of rentable space for the first 24 months of the Lease. If Tenant requires the
use of and Occupies more than the area identified and described on Exhibit A-1
before the 25th month of this Lease, then Tenant shall pay the per square foot
charge as Fixed Rent for any such additional space.

 

 

 

 

 

 

 

The term “Occupy,” as used in this Lease, shall not be deemed to have occurred
solely because Tenant exercises its rights under Section 2.3 to enter the
Demised Premises early, or that the Demised Premises is improved with cubicles
or that Tenant’s ingress and egress to the Demised Premises or the Building’s
interior elevator is through such space, but in the event Tenant’s materials or
people otherwise occupy such space, such space shall be deemed to be Occupied.

 

 

 

STORAGE SPACE:

 

Approximately 662 rentable square feet of storage space as shown on Exhibit A-2
(“Storage Space”). Landlord shall install the demising wall shown on Exhibit A-2
prior to Commencement Date, but such installation may not be prior to Entry Date
(defined below).

 

 

 

 

 

TEMPORARY SPACE:

 

Approximately 3500 rentable square feet shown on Exhibit A-3. Landlord agrees at
Landlord’s cost such space shall be improved with carpeting, a ceiling and a
single power pole to provide electricity for 4 to 6 stations. If Tenant wished
to install cabling and wiring in such space, Tenant shall make such improvements
at Tenant’s sole cost and expense provided Tenant has obtained

 

2

--------------------------------------------------------------------------------


 

 

 

Landlord’s prior written approval for such work and shall remove such cabling at
the expiration or earlier termination of the Lease pursuant to Section 9.5 (e).

 

 

 

LAND:

 

The Land described on Exhibit B.

 

 

 

 

 

 

 

BUILDING:

 

12600 Whitewater Drive, Minnetonka, Minnesota

 

 

 

 

 

 

 

PROPERTY:

 

The Land, the Building and all other improvements located on the Land,
including, without limitation, parking areas, driveways, walkways and landscaped
areas.

 

 

 

SCHEDULED
COMMENCEMENT DATE:

 

April 1, 2005 so long as the Date of Execution of this Lease is not later than
5:00 p.m. Central Time on February 2, 2005

 

 

 

SCHEDULED
EXPIRATION DATE:

 

June 30, 2010, based on the Commencement Date being no later than April 1, 2005.

 

 

 

RENT COMMENCEMENT
DATE:

 

October 1, 2005

 

 

 

TERM:

 

Five (5) years and three (3) months, subject to adjustment as provided in
Section 2.2 below.

 

 

 

RENEWAL TERM:

 

One (1) Renewal Term of five (5) years.

 

 

 

 

 

 

 

FIXED RENT:

 

Initial Term:

(Note: Commencing with the first month following the expiration of the Rent
Abatement Period (as defined below), the Monthly Rent amounts shall be 1/12th of
the annual Fixed Rent amount due and payable. It is anticipated that Tenant will
only occupy the space shown on Exhibit A-1 from the Commencement Date to the
first day of 25th month of the Term, and Tenant shall pay commencing the 1st day
of the seventh month of the Term at a minimum for such period annual Fixed Rent
of $105,000 and monthly Fixed Rent of $8,750.00. To the extent during such

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

period Tenant Occupies more than the square feet shown on Exhibit A-1, then
Tenant shall pay monthly 1/12th of the annual Fixed Rent at the per square foot
charge on the amount of space Occupied, with the charge for the space in excess
of the square feet shown on Exhibit A-1 being prorated based on the number of
days such excess space is Occupied. From and after the first day of the
twenty-fifth month after the Commencement Date through the expiration of the
Term, Fixed Rent shall be payable on 16,931 square feet regardless of the amount
of space Tenant actually Occupies.)

 

 

 

 

 

 

 

 

 

From Rent Commencement Date until the last day of the sixth month after the
Commencement Date (the “Rent Abatement Period”):

 

$0.00 per square foot

 

 

 

 

 

 

 

From the first day of the seventh month after the Commencement Date until the
last day of the twelfth month after the Commencement Date:

 

$10.50 per square foot
Occupied per annum

 

 

 

 

 

 

 

From the first day of the thirteenth month after the Commencement Date until the
last day of the twenty- fourth month after the Commencement Date:

 

$10.75 per square foot
Occupied per annum

 

 

 

 

 

 

 

From the first day of the twenty-fifth month after the Commencement Date until
the last day of the thirty-sixth month after the Commencement Date:

 

$11.25 per square foot
times 16,931 square feet
/$190,473.75 per annum

 

 

 

 

 

 

 

From the first day of the thirty-seventh month after the Commencement Date until
the last day of the forty-eighth month after the Commencement Date:

 

$11.50 per square foot
times 16,931 square feet
/$194,706.50 per annum

 

 

 

 

 

 

 

From the first day of the forty-ninth month after the Commencement Date until
the last day of the sixtieth month after the Commencement Date:

 

$11.75 per square foot
times 16,931 square feet
/$198,939.25 per annum

 

4

--------------------------------------------------------------------------------


 

 

 

From the first day of the sixty-first month after the Commencement Date until
the last day of the sixty-third month after the Commencement Date:

 

$12.25 per square foot
times 16,931 square feet
/$207,404.75 per annum

 

 

 

 

 

 

 

Storage Space Rent (but not during the Rent Abatement Period)

 

$10.00 gross per square
foot of the Storage Space.

 

 

 

 

 

 

 

Renewal Term:

 

 

 

 

 

 

 

 

 

Fair Market Rent (as defined in Section 25.2)

 

 

 

 

 

 

 

TENANT’S
PROPORTIONATE SHARE
(excludes Storage Space):

 


From Commencement Date to the last day of the twenty-fourth month after the
Commencement Date: that fraction whose denominator is 70,705 and whose numerator
is 10,000 square feet. To the extent Tenant actually Occupies more than that
area identified and described on Exhibit A-1 during the first twenty-four months
after the Commencement Date, such fraction shall be adjusted and the percentage
prorated based on the number of days such excess space is Occupied.

 

 

 

 

 

 

 

From the first day of the twenty-fifth month after the Commencement Date until
the last day of the sixty-third month after the Commencement Date: 23.95%.

 

 

 

 

 

DEFAULT RATE:

 

The lesser of (1) twelve percent (12%) per annum, or (2) the maximum rate of
interest permitted by law.

 

 

 

SECURITY DEPOSIT AMOUNT:

 

$8,750.00 if required by the terms of Section 3.4 below.

 

 

 

 

 

 

 

NORMAL BUSINESS HOURS:

 

Monday through Friday: 7:00 A.M. to 6:00 P.M. Saturdays: 8:00 A.M. to 1:00 P.M.

 

 

 

BROKER:

 

CB Richard Ellis, Inc.

 

 

 

5

--------------------------------------------------------------------------------


 


ARTICLE 2

 


DEMISED PREMISES AND TERM


 


2.1                               DEMISED PREMISES AND STORAGE SPACE.


 

Landlord hereby leases unto Tenant, and Tenant hereby leases from Landlord, the
Demised Premises and Storage Space, subject to the covenants, agreements, terms,
conditions, limitations, exceptions and reservations of this Lease.

 


2.2                               TERM.


 


(A)                                  THE TERM SHALL MEAN THE PERIOD SET FORTH IN
ARTICLE 1 AND SHALL COMMENCE ON THE EARLIER TO OCCUR OF (THE “COMMENCEMENT
DATE”): (I) THE LATER TO OCCUR OF (A) APRIL 1, 2005, AND (B) THE DATE THAT THE
DEMISED PREMISES ARE AVAILABLE FOR OCCUPANCY, AS DETERMINED UNDER SECTION 5.1,
OR (II) THE DATE ON WHICH TENANT OR ANYONE CLAIMING BY, UNDER OR THROUGH TENANT
SHALL FIRST OCCUPY ANY PORTION OF THE DEMISED PREMISES FOR ANY PURPOSE OTHER
THAN TO PREPARE THE DEMISED PREMISES FOR THE CONDUCT OF TENANT’S BUSINESS; AND
SHALL END, UNLESS SOONER TERMINATED AS HEREIN PROVIDED OR PURSUANT TO LAW, AT
THE CLOSE OF BUSINESS ON THE SCHEDULED EXPIRATION DATE.


 


(B)                                 IF FOR ANY REASON OTHER THAN A TENANT DELAY
(DEFINED BELOW IN SECTION 5.1), THE DEMISED PREMISES ARE NOT SUBSTANTIALLY
COMPLETED AND PERMITTED UNDER APPLICABLE LAW AS BEING AVAILABLE FOR OCCUPANCY
(“TURN OVER CONDITION”) MARCH 31, 2005 (SUCH DATE BEING REFERRED TO AS THE
“FINISH DATE”), LANDLORD SHALL PAY TO TENANT THE DAILY FEE (DEFINED BELOW) FOR
EACH DAY AFTER THE FINISH DATE THE DEMISED PREMISES ARE NOT IN TURN OVER
CONDITION, BUT THE AGGREGATE OF SUCH AMOUNT SHALL NOT EXCEED SEVEN THOUSAND
DOLLARS ($7,000.00) (“CAP”).  BY TENANT’S EXECUTION OF THIS LEASE, TENANT HEREBY
EXPRESSLY APPROVES THE PERMIT SET OF DRAWINGS REFERRED TO IN EXHIBIT E AND SUCH
DRAWINGS ARE DEFINED AS THE “PERMIT SET OF DRAWINGS”).  THE DAILY FEE SHALL BE
THE PER DIEM AMOUNT PAYABLE BY TENANT AT ITS EXISTING EXECUTIVE SUITE SPACE
LOCATED AT 7760 FRANCE AVENUE SOUTH, MINNEAPOLIS, MINNESOTA (“EXISTING LEASE”),
BUT IN NO EVENT MORE THAN THE CAP.  LANDLORD SHALL NOT BE LIABLE FOR ANY OTHER
CLAIMS, DAMAGES OR LIABILITIES IN CONNECTION WITH SUCH FAILURE, NOR SHALL THE
SAME MAKE THIS LEASE VOID OR VOIDABLE.  IN ANY EVENT, IN THE EVENT OF SUCH DELAY
IN DELIVERY OF THE DEMISED PREMISES TO TENANT, TENANT AGREES TO USE ITS GOOD
FAITH REASONABLE EFFORTS TO MITIGATE DAMAGES UNDER ITS EXISTING LEASE SO AS TO
MITIGATE LANDLORD’S OBLIGATIONS AS SET FORTH HEREIN.


 


(C)                                  THE EXPIRATION DATE (THE “EXPIRATION DATE”)
OF THE TERM SHALL BE THE SCHEDULED EXPIRATION DATE SET FORTH IN THE SCHEDULE,
UNLESS, HOWEVER, THE COMMENCEMENT DATE OCCURS AFTER THE SCHEDULED COMMENCEMENT
DATE SET FORTH IN THE SCHEDULE, IN WHICH EVENT THE EXPIRATION DATE SHALL BE
EXTENDED TO A DATE WHICH SHALL ALLOW THE TERM OF THIS LEASE TO BE THE COMPLETE
TERM SET FORTH IN THE SCHEDULE; PROVIDED, HOWEVER, THAT IF SUCH EXTENDED
EXPIRATION DATE WOULD OCCUR ON A DAY OTHER THAN THE LAST DAY OF A CALENDAR
MONTH, THEN THE EXPIRATION DATE SHALL BE THE LAST DAY OF SUCH CALENDAR MONTH.

 

6

--------------------------------------------------------------------------------


 


(D)                                 FOLLOWING THE COMMENCEMENT DATE, THE PARTIES
SHALL, AT EITHER PARTY’S REQUEST, EXECUTE A SUPPLEMENTAL AGREEMENT TO BECOME A
PART HEREOF SETTING FORTH THE COMMENCEMENT DATE AND EXPIRATION DATE OF THE TERM,
AS DETERMINED UNDER THE PROVISIONS OF THIS ARTICLE.  THE PARTIES’ FAILURE TO
EXECUTE SUCH SUPPLEMENTAL AGREEMENT SHALL IN NO WAY AFFECT TENANT’S OBLIGATION
TO PERFORM UNDER THIS LEASE.


 


2.3                               TENANT’S ENTRY UPON DEMISED PREMISES BEFORE
COMMENCEMENT DATE.


 

Provided that Tenant complies at all times with the provisions and requirements
of this Lease (other than the obligation to pay Fixed Rent and, except as
provided for below, the obligation to pay Additional Rent (as defined below)),
Tenant may (i) access and use the Building’s interior elevator beginning on the
Date of Execution of Lease and (ii) enter the Demised Premises prior to the
Commencement Date, but not earlier than the Entry Date defined below to install
trade fixtures and furnishings and to make the Demised Premises ready for the
conduct of Tenant’s business provided, however, that except as set forth in the
last sentence of this Section 2.3, Tenant does not interfere with Landlord’s
Work (as defined below), if any, and provided further that such contractors as
Tenant may engage to undertake such installations and other preparatory work
shall be subject to Landlord’s (or Landlord’s duly appointed agent’s) written
approval (which approval shall not be unreasonably withheld) prior to
engagement.  The “Entry Date” shall be March 25, 2005 so long as the Tenant has
fully executed and delivered this Lease to Landlord no later than February 2,
2005.  If Tenant fails to so execute and deliver, then the Entry Date shall be
the date named by Landlord using Landlord’s commercially reasonable efforts to
promptly commence Landlord’s Work.  Tenant acknowledges that Landlord may not be
able to install the storage demising wall during the Temporary Premises Term.

 


2.4                               TEMPORARY PREMISES.


 

Upon the Date of Execution of Lease, Tenant may lease and occupy the Temporary
Space (“Temporary Premises”) for all uses permitted under the Lease, including
but not limited to the installation of wires and cables to accommodate
workstations (“Temporary Space Wiring”).  Tenant’s lease of the Temporary
Premises shall be subject to all of the terms, conditions and limitations
regarding the Demised Premises as set forth in this Lease, except as follows:

 


(A)                                  THE TERM FOR TENANT’S LEASE OF THE
TEMPORARY PREMISES SHALL BE THE PERIOD COMMENCING ON THE DATE OF EXECUTION OF
LEASE AND EXPIRING ON THE COMMENCEMENT DATE (“TEMPORARY PREMISES TERM”).


 


(B)                                 THE RENT FOR THE TEMPORARY PREMISES SHALL BE
$0.00 PER RENTABLE SQUARE FOOT OF THE TEMPORARY PREMISES DURING THE TEMPORARY
PREMISES TERM (“TEMPORARY PREMISES RENT”).  TENANT SHALL NOT BE OBLIGATED TO PAY
ANY ADDITIONAL RENT (AS DEFINED BELOW) IN CONNECTION WITH TENANT’S LEASE OF THE
TEMPORARY PREMISES.


 


(C)                                  TENANT AGREES THAT (I) TENANT SHALL ACCEPT
THE TEMPORARY PREMISES IN ITS CURRENT “AS-IS” CONDITION, EXCEPT LANDLORD SHALL
DELIVER THE TEMPORARY PREMISES TO TENANT IN BROOM-CLEAN CONDITION, WITH CARPET,
CEILING INSTALLED AND A SINGLE POWER POLE PROVIDING ELECTRICITY TO 4 TO 6 WORK
STATIONS, (II) EXCEPT FOR THE CARPET AND CEILING,

 

7

--------------------------------------------------------------------------------


 


LANDLORD SHALL NOT BE REQUIRED TO CONSTRUCT ANY IMPROVEMENTS IN THE TEMPORARY
PREMISES AND (III) LANDLORD HAS NOT MADE ANY REPRESENTATION OR WARRANTY
REGARDING THE TEMPORARY PREMISES OR ITS SUITABILITY FOR THE CONDUCT OF TENANT’S
BUSINESS.


 


ARTICLE 3

 


RENT AND SECURITY DEPOSIT


 


3.1                               FIXED RENT.


 

Commencing on the Rent Commencement Date, Tenant shall pay to Landlord, without
any prior demand therefor and without any deduction or setoff whatsoever, the
Fixed Rent set forth in Article 1.  Fixed Rent shall be due and payable in
monthly installments each equal to the Monthly Fixed Rent set forth in
Article l, in advance on the first day of each and every calendar month during
the Term.  Tenant shall pay to Landlord upon execution of this Lease an amount
equal to the first Monthly Fixed Rent, which amount shall be held by Landlord
without interest and applied to the first Monthly Fixed Rent obligation of
Tenant.

 


3.2                               ADDITIONAL RENT.


 

Any sums or charges to be paid by Tenant pursuant to the provisions of this
Lease, other than the Fixed Rent, shall be designated as “Additional Rent” and
shall be payable within 5 days after Landlord gives written notice that payment
is due, unless otherwise provided in this Lease.  Without limiting the
generality of the foregoing, Additional Rent includes Tenant’s Expense Charge. 
Landlord shall have the same rights against Tenant for default in payment of
Additional Rent as for default in payment of the Fixed Rent.  As used in this
Lease, the term “Rent” shall mean the Fixed Rent and Additional Rent.

 


3.3                               PAST DUE RENT.


 

Any amount due from Tenant to Landlord which is not paid when due shall bear
interest at the Default Rate from the date such payment is due, after the
expiration of any applicable grace period and provided Tenant is notified by
Landlord and fails to cure such default as described in Section 17.1(a) herein,
until paid.  The rate so determined shall continue in effect following any
default by Tenant pursuant to this Lease.  Payment of such interest shall not
excuse or cure any default by Tenant under this Lease.  The parties agree that
the payment of interest is to compensate Landlord for its inability to use the
money improperly withheld by Tenant and for its additional administrative
expenses in handling and processing delinquent payments.

 


3.4                               SECURITY DEPOSIT.


 


(A)                                  TENANT SHALL BE REQUIRED TO PROVIDE TO
LANDLORD A SECURITY DEPOSIT (AS DEFINED BELOW), AND TENANT SHALL DEPOSIT WITH
LANDLORD THE SECURITY DEPOSIT WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF
EXECUTION OF LEASE AND, THEREAFTER THROUGHOUT THE TERM SHALL KEEP ON DEPOSIT
WITH LANDLORD, THE SECURITY DEPOSIT AMOUNT SET FORTH IN ARTICLE 1 AS SECURITY
FOR THE PAYMENT BY TENANT OF THE RENT AND FOR THE FAITHFUL PERFORMANCE OF ALL
THE TERMS, CONDITIONS AND COVENANTS OF THIS LEASE (THE “SECURITY DEPOSIT”). 
LANDLORD SHALL

 

8

--------------------------------------------------------------------------------


 


NOT BE OBLIGATED TO KEEP THE SECURITY DEPOSIT AS A SEPARATE FUND, BUT MAY
COMMINGLE THE SECURITY DEPOSIT WITH LANDLORD’S OWN FUNDS.


 


(B)                                 LANDLORD MAY, BUT SHALL NOT BE REQUIRED TO,
USE THE SECURITY DEPOSIT, OR SO MUCH THEREOF AS NECESSARY, IN PAYMENT OF ANY
RENT IN DEFAULT, OR IN REIMBURSEMENT OF ANY EXPENSE INCURRED BY LANDLORD OR IN
PAYMENT OF THE DAMAGES INCURRED BY LANDLORD BY REASON OF TENANT’S DEFAULT, AFTER
ANY APPLICABLE GRACE AND CURE PERIOD.  IN SUCH EVENT, TENANT SHALL, UPON WRITTEN
DEMAND FROM LANDLORD, IMMEDIATELY REMIT TO LANDLORD A SUFFICIENT AMOUNT IN CASH
TO RESTORE THE SECURITY DEPOSIT TO EQUAL THE SECURITY DEPOSIT AMOUNT.  WITHIN 30
DAYS AFTER THE EXPIRATION OF THIS LEASE AND SURRENDER OF THE DEMISED PREMISES IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LEASE, AND IN THE EVENT THE
SECURITY DEPOSIT HAS NOT BEEN UTILIZED AS AFORESAID, THE SECURITY DEPOSIT, OR AS
MUCH THEREOF AS HAS NOT BEEN UTILIZED FOR SUCH PURPOSES, SHALL BE REFUNDED TO
TENANT WITHOUT INTEREST.  LANDLORD MAY DELIVER THE SECURITY DEPOSIT TO THE
PURCHASER OF LANDLORD’S INTEREST IN THE DEMISED PREMISES IN THE EVENT SUCH
INTEREST IS SOLD, AND, IN SUCH INSTANCE, LANDLORD NAMED HEREIN SHALL BE
DISCHARGED FROM ANY FURTHER LIABILITY WITH RESPECT TO THE SECURITY DEPOSIT AND
TENANT SHALL LOOK TO LANDLORD’S SUCCESSOR FOR THE RETURN OF THE SECURITY
DEPOSIT.  NOTWITHSTANDING THE FOREGOING, IF ANY CLAIMS OF LANDLORD EXCEED THE
AMOUNT OF THE SECURITY DEPOSIT, TENANT SHALL REMAIN LIABLE FOR THE BALANCE OF
SUCH CLAIMS.


 


3.5                               RENT PAYMENTS.


 

All Rent payments shall be made to Landlord at the address set forth in
Article l, or at such other place designated by Landlord in writing, in lawful
currency of the United States of America.  Rent payments applicable to partial
months falling within the Term or occurring as a result of the application of
the Monthly Fixed Rent payable upon Lease execution shall be prorated.

 


ARTICLE 4


 


TENANT’S SHARE OF OPERATING COSTS AND TAXES


 


4.1                               DEFINITIONS.


 

As used herein:

 


(A)                                  “OPERATING COSTS” SHALL MEAN ANY AND ALL
COSTS, CHARGES, EXPENSES AND DISBURSEMENTS OF EVERY KIND AND NATURE WHICH
LANDLORD SHALL PAY OR BECOME OBLIGATED TO PAY IN CONNECTION WITH THE OPERATION,
OWNERSHIP, MAINTENANCE, PROPERTY MANAGEMENT, AND REPAIR OF THE PROPERTY (AND NO
OTHER PROPERTIES), INCLUDING, WITHOUT BEING LIMITED TO, THE FOLLOWING:


 

(1)                                  ALL WAGE, SALARY AND LABOR COSTS OF ALL
PERSONS BUT ONLY FOR THAT PORTION OF THE TIME SUCH PERSONS ARE ENGAGED IN THE
OPERATION, MAINTENANCE, PROPERTY MANAGEMENT, AND REPAIR OF THE PROPERTY AND NO
OTHER PROPERTIES (INCLUDING, WITHOUT BEING LIMITED TO, ALL APPLICABLE TAXES,
INSURANCE AND BENEFITS), BUT EXPRESSLY EXCLUDING ANY ONE PERFORMING ASSET
MANAGEMENT SERVICES.

 

9

--------------------------------------------------------------------------------


 

(2)                                  COSTS OF ANY UTILITIES SUPPLIED BY LANDLORD
(INCLUDING, WITHOUT BEING LIMITED TO, HEAT, ELECTRICITY, GAS, WATER AND SEWER),
FUEL AND SUPPLIES AND MATERIALS AND COSTS OF THE OPERATION AND MAINTENANCE OF
ALL PROPERTY SYSTEMS (INCLUDING, WITHOUT BEING LIMITED TO, HEATING, VENTILATION
AND AIR-CONDITIONING (“HVAC”) SYSTEMS AND TELECOMMUNICATIONS SYSTEMS).

 

(3)                                  COSTS TO INSURE THE PROPERTY (AND NO OTHER
PROPERTIES) AND INCIDENTS RELATING TO THE PROPERTY (AND NO OTHER PROPERTIES),
INCLUDING, WITHOUT BEING LIMITED TO, CASUALTY, WORKERS’ COMPENSATION, RENTAL AND
LIABILITY INSURANCE; PROVIDED, HOWEVER THAT DEDUCTIBLES OF SUCH INSURANCE
COVERAGE SHALL NOT EXCEED COMMERCIALLY REASONABLE AMOUNTS FROM TIME TO TIME FOR
SIMILAR PROPERTIES OWNED BY SIMILAR ENTITIES IN THE REASONABLE AND PRUDENT
JUDGMENT OF SUCH ENTITIES.

 

(4)                                  SUBJECT TO SECTION 9.2, COSTS OF ALL
MAINTENANCE AND SERVICE AGREEMENTS FOR THE PROPERTY (AND NO OTHER PROPERTIES),
INCLUDING, WITHOUT BEING LIMITED TO, WINDOW AND OTHER CLEANING, SNOW REMOVAL,
PAINTING IN PARKING LOT, SECURITY, ELEVATOR MAINTENANCE, AND JANITORIAL SERVICE.

 

(5)                                  SUBJECT TO TERMS AND CONDITIONS SET FORTH
IN SECTIONS 4.1 (A) (VII) AND 4.1(A)(XIX), COSTS OF REPAIRS, REPLACEMENTS,
DECORATIONS, AND GENERAL MAINTENANCE FOR THE PROPERTY (AND NO OTHER PROPERTIES),
INCLUDING, WITHOUT BEING LIMITED TO, EXTERIOR BUILDING MAINTENANCE, PAVING,
CURBS, DRAINAGE, LIGHTING, SIDEWALKS AND LANDSCAPING.

 

(6)                                  PROFESSIONAL FEES AND EXPENSES (INCLUDING,
WITHOUT BEING LIMITED TO, REASONABLE LEGAL AND ACCOUNTING FEES) LIMITED SOLELY
TO THAT PORTION OF THOSE FEES WHICH DIRECTLY ARISES OUT OF AND RELATES TO THE
OPERATION OF THE BUILDING AS DEFINED HEREIN.

 

(7)                                  ALL COSTS OF MAKING ANY ALTERATIONS TO THE
BUILDING FOR LIFE-SAFETY SYSTEMS OR ENERGY CONSERVATION OR OTHER CAPITAL
IMPROVEMENTS REQUIRED BY ANY GOVERNMENTAL REQUIREMENT ENACTED OR AMENDED AFTER
THE DATE HEREOF OR WHICH ARE PRIMARILY FOR THE PURPOSE OF REDUCING OR
STABILIZING OPERATING COSTS OR PROVIDING ADDITIONAL OR INCREASED SERVICES TO THE
TENANTS OF THE BUILDING, AMORTIZED OVER THE USEFUL LIFE OF SUCH IMPROVEMENTS,
WITH A RETURN ON CAPITAL AT THE RATE OF TEN PERCENT (10%) PER ANNUM.

 

(8)                                  ALL PROPERTY MANAGEMENT FEES, COSTS AND
EXPENSES.  SAID FEES, COSTS AND EXPENSES SHALL BE LIMITED TO THE CURRENT MARKET
RATE FOR SUCH SERVICES FROM TIME TO TIME DURING THE TERM OF THE LEASE.

 

If Landlord is not furnishing any particular work or service (the cost of which
if performed by Landlord would constitute an Operating Cost) to a tenant (other
than Tenant) who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Costs shall be increased by an amount
equal to the additional Operating Costs which would have been incurred during
such period by Landlord if it had at its own expense furnished such work or
services to such tenant.  In

 

10

--------------------------------------------------------------------------------


 

determining the amount of Operating Costs for any calendar year, if less than
95% of the net rentable square feet of the Building shall have been occupied by
tenant(s) at any time during such calendar year, Operating Costs shall be
determined for such year to be an amount equal to the like expenses which would
have been incurred had such occupancy been 95% throughout such year. The
foregoing adjustment in Operating Costs shall only be applied with respect to
Operating Costs which vary with the level of occupancy.

 

The following expenses are excluded from Operating Costs:

 

(I)                                     DEPRECIATION AND AMORTIZATION;

 

(II)                                  EXPENSES INCURRED BY LANDLORD TO PREPARE,
RENOVATE, REPAINT, REDECORATE OR PERFORM ANY OTHER WORK IN ANY SPACE LEASED TO
AN EXISTING TENANT OR PROSPECTIVE TENANT OF THE BUILDING;

 

(III)                               EXPENSES INCURRED BY LANDLORD OR OTHER
TENANTS FOR REPAIRS OR OTHER WORK OCCASIONED BY FIRE, WINDSTORM, OR OTHER
INSURABLE CASUALTY OR CONDEMNATION;

 

(IV)                              EXPENSES INCURRED BY LANDLORD TO LEASE SPACE
TO NEW TENANTS OR TO RETAIN EXISTING TENANTS INCLUDING LEASING COMMISSIONS,
ADVERTISING AND PROMOTIONAL EXPENDITURES IN CONNECTION WITH LEASING OR RELEASING
OF SPACE;

 

(V)                                 EXPENSES INSURED BY LANDLORD TO RESOLVE
DISPUTES, ENFORCE OR NEGOTIATE LEASE TERMS WITH PROSPECTIVE OR EXISTING TENANTS
OR IN CONNECTION WITH ANY FINANCING, SALE OR SYNDICATION OF THE BUILDING;

 

(VI)                              INTEREST, PRINCIPAL, POINTS AND FEES,
AMORTIZATION OR OTHER COSTS ASSOCIATED WITH ANY DEBT AND RENT PAYABLE UNDER ANY
LEASE TO WHICH THIS LEASE IS SUBJECT AND ALL COSTS AND EXPENSES ASSOCIATED WITH
ANY SUCH DEBT OR LEASE AND ANY GROUND LEASE RENT, IRRESPECTIVE OF WHETHER THIS
LEASE IS SUBJECT OR SUBORDINATE THERETO;

 

(VII)                           CAPITAL IMPROVEMENTS WILL NOT BE PASSED THROUGH,
EXCEPT THAT CAPITAL IMPROVEMENTS THAT ARE INTENDED TO REDUCE OPERATING COSTS OR
REQUIRED BY LAW WILL BE PASSED THROUGH UNDER GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AS SPECIFIED IN SECTION 4.1(A)(7), WHICH INCLUDES AMORTIZING SUCH
CAPITAL IMPROVEMENTS OVER THE USEFUL LIFE OF SUCH IMPROVEMENT;

 

(VIII)                        EXPENSES FOR THE REPLACEMENT OF ANY ITEM COVERED
UNDER WARRANTY;

 

(IX)                                ANY PENALTY OR FINE INCURRED BY LANDLORD DUE
TO LANDLORD’S VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW OR REGULATION OR
FAILURE TO COMPLY WITH ANY AGREEMENT;

 

11

--------------------------------------------------------------------------------


 

(X)                                   COST OF REPAIRS NECESSITATE BY LANDLORD’S
NEGLIGENCE OR WILLFUL MISCONDUCT;

 

(XI)                                EXPENSES FOR ANY ITEM OR SERVICE WHICH
TENANT PAYS DIRECTLY TO A THIRD PARTY OR SEPARATELY REIMBURSES LANDLORD AND
EXPENSES INCURRED BY LANDLORD TO THE EXTENT THE SAME ARE REIMBURSABLE OR
REIMBURSED BY ANOTHER TENANT, INSURANCE OR OTHER THIRD PARTIES;

 

(XII)                             EXPENSES FOR ANY ITEM OR SERVICE NOT PROVIDED
TO TENANT BUT EXCLUSIVELY TO CERTAIN OTHER TENANTS IN THE BUILDING;

 

(XIII)                          SALARIES OF (A) EMPLOYEES ABOVE THE GRADE OF
BUILDING SUPERINTENDENT OR BUILDING MANAGER, AND (B) EMPLOYEES, TO THE EXTENT
SUCH EMPLOYEE’S TIME IS NOT SPENT IN THE OPERATION OF THE PROPERTY;

 

(XIV)                         LANDLORD’S GENERAL CORPORATE OVERHEAD AND
ADMINISTRATIVE EXPENSES;

 

(XV)                            FEES PAID TO AFFILIATES OF LANDLORD IN EXCESS OF
COMPETITIVE RATES FOR COMPARABLE SERVICES;

 

(XVI)                         COSTS TO REMOVE, ABATE, ENCAPSULATE, TEST OR
OTHERWISE HANDLE OR DISPOSE OF HAZARDOUS MATERIAL TO COMPLY WITH CURRENT
ENVIRONMENTAL LAWS;

 

(XVII)                      LEGAL FEES RELATED TO ANY ACTION INVOLVING TENANTS
OR PROSPECTIVE TENANTS IN THE BUILDING; AND

 

(XVIII)                   COSTS OF COMPLYING WITH REQUIREMENTS OF THE AMERICANS
WITH DISABILITIES ACT APPLICABLE TO THE COMMON AREA (AS DEFINED IN SECTION 7.1
BELOW) OF THE BUILDING AS OF THE DATE OF THIS LEASE.

 

(XIX)                           COSTS OR EXPENSES RELATED TO WINDOW REPLACEMENT
OR REPAIRS AND RELATED DAMAGE ARISING FROM DEFECTS IN WINDOWS AND FROM SEEPAGE
OF MOISTURE INTO THE CURTAIN WALL AND CONDENSATION FROM SUCH DEFECTS (ORDINARY
OPERATING EXPENSES FOR MAINTENANCE, REPAIR AND REPLACEMENT OF WINDOWS, INCLUDING
CAULKING, SHALL NOT BE EXCLUDED HEREBY).

 

(XX)                              COSTS OR EXPENSES OF ENVIRONMENTAL AIR QUALITY
INSPECTIONS AND REPORTS CONCERNING MOLD, MOLD SPORES, EXCESSIVE BACTERIA IN THE
DEMISED PREMISES AND REPAIRS AND REPLACEMENTS ARISING FROM NEGATIVE RESULTS FROM
SUCH INSPECTIONS AND REPORTS (ORDINARY OPERATING EXPENSES FOR MAINTENANCE,
REPAIR AND REPLACEMENT OF AIR QUALITY EQUIPMENT AND SYSTEMS SHALL NOT BE
EXCLUDED HEREBY).

 

The foregoing definition, and exclusions, of Operating Costs are intended to
permit Landlord to recover Operating Costs actually incurred by Landlord only
and is not

 

12

--------------------------------------------------------------------------------


 

intended to permit Landlord to recover more than 100% of Operating Costs
incurred by Landlord.

 


(B)                                 “TAXES” SHALL MEAN THE AGGREGATE AMOUNT OF
REAL ESTATE AND PERSONAL PROPERTY TAXES AND ANY SPECIAL ASSESSMENTS LEVIED, DUE
AND PAYABLE UPON THE PROPERTY, OR ANY PORTION THEREOF, OTHER THAN ANY WATER OR
SEWER CHARGE TO THE EXTENT THE SAME ARE INCLUDED IN OPERATING COSTS FOR THE
APPLICABLE CALENDAR YEAR, EXCEPT, HOWEVER, TAXES SHALL NOT INCLUDE ANY ESTATE,
INHERITANCE, SUCCESSION, TRANSFER, GIFT, CORPORATE FRANCHISE, EXCISE OR PERSONAL
OR CORPORATE NET INCOME OR PROPERTY TAX IMPOSED UPON LANDLORD.  IF BECAUSE OF
ANY CHANGE IN THE TAXATION OF REAL ESTATE, ANY OTHER TAX, ASSESSMENT OR
SURCHARGE OF ANY KIND OR NATURE (INCLUDING, WITHOUT BEING LIMITED TO, ANY
FRANCHISE, INCOME, PROFIT, SALES, USE, OCCUPANCY, GROSS RECEIPTS OR RENTAL TAX)
IS IMPOSED UPON, AGAINST OR WITH RESPECT TO LANDLORD, OR THE OCCUPANCY, RENTS OR
INCOME THERE FROM, EITHER IN LIEU OF, IN SUBSTITUTION FOR OR IN ADDITION TO ANY
OF THE FOREGOING TAXES, SUCH OTHER TAX, ASSESSMENT OR SURCHARGE (WHICH SHALL BE
MEASURED AS IF THE PROPERTY, OR APPLICABLE PORTION THEREOF, AS THE CASE MAY BE,
WERE THE ONLY ASSET OF LANDLORD OR SUCH OWNER) SHALL BE DEEMED PART OF TAXES. 
WITH RESPECT TO ANY CALENDAR YEAR, ALL EXPENSES, INCLUDING ATTORNEYS’,
ACCOUNTING AND EXPERTS’ FEES AND EXPENSES AND ADMINISTRATION COSTS AND EXPENSES,
INCURRED IN CONTESTING THE VALIDITY OR AMOUNT OF TAXES, THE ASSESSED VALUATION
OF THE PROPERTY, OR ANY PORTION THEREOF, OR IN OBTAINING A REFUND OF TAXES SHALL
BE CONSIDERED AS PART OF TAXES FOR SUCH YEAR.  HOWEVER, NO SUCH ATTORNEYS’,
ACCOUNTING AND/OR EXPERT FEES, EXPENSES OR ADMINISTRATION COSTS SHALL BE
CONSIDERED AS PART OF TAXES UNLESS A NET TAX SAVINGS IS REALIZED DURING THAT
CALENDAR YEAR.


 


4.2                               TENANT’S PAYMENT OF OPERATING COSTS AND TAXES.


 


(A)                                  FOR EACH CALENDAR YEAR, OR PORTION THEREOF,
DURING THE TERM, TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL RENT, AT THE TIMES
AND IN THE MANNER PROVIDED BELOW, TENANT’S PROPORTIONATE SHARE OF THE SUM OF
(1) OPERATING COSTS FOR SUCH CALENDAR YEAR, AND (2) TAXES FOR SUCH CALENDAR YEAR
(COLLECTIVELY, “TENANT’S EXPENSE CHARGE”).


 


(B)                                 AT ANY TIME DURING THE TERM, LANDLORD SHALL
HAVE THE RIGHT TO COMPUTE AND DELIVER TO TENANT AN ESTIMATE (AN “ESTIMATE”) OF
TENANT’S EXPENSE CHARGE FOR THE APPLICABLE CALENDAR YEAR AND, WITHOUT FURTHER
NOTICE, TENANT SHALL PAY TO LANDLORD COMMENCING WITH THE NEXT PAYMENT OF MONTHLY
FIXED RENT AND CONTINUOUSLY THEREAFTER WITH PAYMENTS OF MONTHLY FIXED RENT UNTIL
DELIVERY OF THE NEXT ESTIMATE, MONTHLY INSTALLMENTS EQUAL TO ONE-TWELFTH OF THE
AMOUNT SET FORTH IN SUCH ESTIMATE, TOGETHER WITH, IN THE CASE OF THE FIRST SUCH
MONTHLY PAYMENT, AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE AMOUNT OF
SUCH MONTHLY INSTALLMENT TIMES THE NUMBER OF MONTHS OCCURRING DURING THE TERM IN
SUCH YEAR PRECEDING THE FIRST MONTHLY PAYMENT BASED ON SUCH ESTIMATE, LESS
(II) THE AMOUNT OF ANY MONTHLY INSTALLMENTS IN RESPECT OF THE PRIOR ESTIMATE
THERETOFORE PAID TO LANDLORD DURING THE TERM IN SUCH YEAR.  IN THE EVENT
LANDLORD IS REQUIRED UNDER ANY MORTGAGE OF ANY PORTION OF THE PROPERTY,
INCLUDING THE BUILDING, TO ESCROW OPERATING COSTS AND/OR TAXES, LANDLORD MAY
(WITHOUT OBLIGATION) USE THE AMOUNT REQUIRED TO BE ESCROWED AS A BASIS FOR
DETERMINING THE ESTIMATE.

 

13

--------------------------------------------------------------------------------


 


(C)                                  LANDLORD WILL DELIVER TO TENANT WITHIN 120
DAYS AFTER THE END OF EACH CALENDAR YEAR DURING THE TERM A WRITTEN STATEMENT
(THE “STATEMENT”) SETTING OUT IN REASONABLE DETAIL TENANT’S EXPENSE CHARGE FOR
SUCH YEAR CERTIFIED TO BE CORRECT BY LANDLORD.  IF THE AGGREGATE OF THE MONTHLY
INSTALLMENTS ACTUALLY PAID BY TENANT TO LANDLORD ON ACCOUNT OF THE ESTIMATED
TENANT’S EXPENSE CHARGE DURING ANY CALENDAR YEAR (THE “ACTUAL PAYMENTS”) DIFFERS
FROM THE AMOUNT OF TENANT’S EXPENSE CHARGE PAYABLE ACCORDING TO THE STATEMENT
(THE “OBLIGATED PAYMENTS”), TENANT SHALL (1) IF THE OBLIGATED PAYMENTS SHALL
EXCEED THE ACTUAL PAYMENTS, PAY TO LANDLORD, WITHIN 30 DAYS AFTER THE DATE OF
DELIVERY OF THE STATEMENT, AN AMOUNT EQUAL TO SUCH EXCESS, OR (2) IF THE ACTUAL
PAYMENTS SHALL EXCEED THE OBLIGATED PAYMENTS, BE GRANTED A CREDIT AGAINST THE
NEXT INSTALLMENTS OF TENANT’S EXPENSE CHARGE IN AN AMOUNT EQUAL TO SUCH
OVERPAYMENT.


 


(D)                                 TENANT SHALL HAVE THE RIGHT TO EXAMINE
LANDLORD’S BOOKS AND RECORDS WITH RESPECT TO THE ITEMS IN A STATEMENT DURING
NORMAL BUSINESS HOURS (EXCEPT, HOWEVER, SATURDAYS) AT ANY TIME WITHIN FORTY-FIVE
(45) DAYS FOLLOWING THE FURNISHING OF THE STATEMENT TO TENANT.  IN CONDUCTING
SUCH EXAMINATION, TENANT MUST UTILIZE EITHER ITS OWN FULL TIME SALARIED
EMPLOYEES OR AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT (“CPA”), WHICH CPA SHALL
BE PAID BY TENANT ON AN HOURLY FEE FOR SERVICES RENDERED BASIS, AND NOT ON A
CONTINGENCY FEE BASIS, AND WHICH CPA SHALL BE SUBJECT TO LANDLORD’S REASONABLE
PRIOR APPROVAL.  UNLESS TENANT TAKES WRITTEN EXCEPTION TO ANY ITEM ON THE
SUBJECT STATEMENT WITHIN NINETY (90) DAYS AFTER THE FURNISHING OF THE STATEMENT,
SUCH STATEMENT SHALL BE CONSIDERED AS FINAL AND ACCEPTED BY TENANT.  IF TENANT
TIMELY PROVIDES SUCH WRITTEN EXCEPTION TO LANDLORD, BUT IF LANDLORD AND TENANT
DISAGREE ON THE ACCURACY OF TENANT’S EXPENSE CHARGE AS SET FORTH IN THE
STATEMENT, TENANT SHALL NEVERTHELESS MAKE PAYMENT IN ACCORDANCE WITH THE
STATEMENT, BUT THE DISAGREEMENT SHALL IMMEDIATELY BE REFERRED BY LANDLORD FOR
PROMPT DECISION TO A MUTUALLY ACCEPTABLE PUBLIC ACCOUNTANT OR OTHER PROFESSIONAL
CONSULTANT (PROVIDED, HOWEVER, THAT LANDLORD AND TENANT AGREE THAT SUCH
ACCOUNTANT OR OTHER PROFESSIONAL CONSULTANT SHALL NOT HAVE PROVIDED SERVICES TO
LANDLORD IN CONNECTION WITH THE BUILDING DURING THE PRIOR THREE YEARS AND SHALL
NOT HAVE PROVIDED SERVICES TO TENANT DURING THE PRIOR THREE YEARS) WHO SHALL BE
DEEMED TO BE ACTING AS AN EXPERT AND NOT AS AN ARBITRATOR, AND A DETERMINATION
SIGNED BY THE SELECTED EXPERT SHALL BE FINAL AND BINDING ON BOTH LANDLORD AND
TENANT.  IF LANDLORD AND TENANT SHALL FAIL TO AGREE ON SUCH AN EXPERT WITHIN 15
DAYS AFTER TENANT’S NOTICE OF DISAGREEMENT (AS HEREINAFTER DESCRIBED), SUCH
EXPERT SHALL BE SELECTED BY THE PRESIDENT OF THE LOCAL CHAPTER OF THE NATIONAL
ASSOCIATION OF REAL ESTATE BOARDS.  IF AN ADJUSTMENT IS REQUIRED TO BE MADE BY
REASON OF ANY SUCH DETERMINATION, THEN (I) IF TENANT OWES LANDLORD AN AMOUNT AS
A RESULT OF SUCH ADJUSTMENT, TENANT SHALL PAY SUCH AMOUNT WITHIN THIRTY (30)
DAYS AFTER FINAL DETERMINATION OR (II) IF LANDLORD OWES TENANT AN AMOUNT AS A
RESULT OF SUCH ADJUSTMENT, LANDLORD SHALL CREDIT SUCH AMOUNT AGAINST THE NEXT
INSTALLMENT OF TENANT’S EXPENSE CHARGE.  IF THE ADJUSTMENT IS GREATER THAN 5%
AND THE AMOUNT OF THE ADJUSTMENT IS TO BE PAID TO TENANT, LANDLORD WILL PAY THE
COST OF THE EXPERT; OTHERWISE TENANT WILL PAY THE COST OF THE EXPERT.


 


4.3                               REFUNDS; OTHER ITEMS.

 

In the event a refund of any Operating Costs or Taxes is obtained and actually
paid to Landlord, Landlord shall credit Tenant’s pro rata portion thereof (after
deducting any

 

14

--------------------------------------------------------------------------------


 

unrecouped actual expenses incurred in connection with obtaining such refund) to
the next installment(s) of Tenant’s Expense Charge.

 


ARTICLE 5


 


COMPLETION AND OCCUPANCY OF DEMISED PREMISES


 


5.1                               COMPLETION OF DEMISED PREMISES


 

The Demised Premises shall be deemed available for occupancy when Landlord
notifies Tenant, in writing, that the work required to be performed by Landlord
(“Landlord’s Work”), if any, described in Exhibit D to this Lease (the “Work
Letter”) and the Permit Set of Drawings has been substantially completed and
permitted under Applicable Law as being available for occupancy.  Landlord’s
Work shall be deemed substantially completed notwithstanding that (a) certain
minor or non-material details of construction, mechanical adjustment or
decoration (“punch list items”) are incomplete, or (b) portions of Landlord’s
Work are incomplete because such work cannot be performed until work to be
performed by or on behalf of Tenant is completed.  In the event Landlord is
delayed in completing Landlord’s Work by any delay, interference or hindrance,
directly or indirectly, of such work (1) by Tenant, Tenant’s contractors or any
of their employees or agents, (2) by any Additional Work (as defined in the Work
Letter) requested by Tenant and agreed to by Landlord, or (3) by Tenant’s
failure to timely and properly perform any of its obligations imposed pursuant
to the Work Letter or if Tenant’s furniture vendor does not complete furniture
installation before March 31, 2005 so long as Landlord provides Tenant access on
the Entry Date (any of the foregoing being a “Tenant Delay”), the Demised
Premises shall be conclusively deemed substantially completed and available for
occupancy on the date on which the same would have occurred in the absence of
such Tenant Delay, which date shall be determined by Landlord and documented to
Tenant.

 


5.2                               OCCUPANCY OF DEMISED PREMISES.


 

The occupancy of the Demised Premises or any part thereof for business by Tenant
or anyone claiming by, under or through Tenant shall be conclusive evidence that
(a) Tenant accepts possession; (b) the Demised Premises were in good and
satisfactory condition, subject to latent defects; and (c) Landlord’s Work, if
any, was satisfactorily completed at the time such occupancy was so taken,
subject to punch list items, if any, indicated on a list delivered by Tenant to
Landlord and agreed to by Landlord on or before the date Tenant takes occupancy
of the Demised Premises pursuant to Exhibit D.

 


ARTICLE 6


 


CONDUCT OF BUSINESS BY TENANT


 


6.1                               USE OF DEMISED PREMISES


 

Tenant shall use the Demised Premises during the Term solely for general office
uses and for no other purpose and shall not violate the Restrictions.

 

15

--------------------------------------------------------------------------------


 


6.2                               COMPLIANCE WITH LAWS AND REQUIREMENTS OF
PUBLIC AUTHORITIES.


 


(A)                                  AT ALL TIMES DURING THE TERM, TENANT SHALL
GIVE PROMPT NOTICE TO LANDLORD OF ANY NOTICE TENANT RECEIVES OF ANY VIOLATION OF
ANY LAW OR REQUIREMENT OF A GOVERNMENTAL AUTHORITY, OR ANY REGULATION OF THE
BOARD OF FIRE UNDERWRITERS HAVING JURISDICTION OVER THE PROPERTY, AFFECTING THE
DEMISED PREMISES (“APPLICABLE LAW”), AND, AT ITS SOLE COST AND EXPENSE, SHALL
COMPLY WITH ALL APPLICABLE LAWS, INCLUDING ANY VIOLATION, ORDER OR DUTY IMPOSED
UPON LANDLORD OR TENANT, ARISING FROM OR RELATING TO (1) TENANT’S USE OF THE
DEMISED PREMISES; (2) THE MANNER OR CONDUCT OF TENANT’S BUSINESS OR OPERATION OF
ITS INSTALLATIONS, EQUIPMENT OR OTHER PROPERTY THEREIN; (3) ANY EVENT OR
CONDITION CAUSED OR PERMITTED BY TENANT; OR (4) BREACH OF ANY OF TENANT’S
OBLIGATIONS HEREUNDER.  FURTHER, TENANT, AT ITS SOLE COST AND EXPENSE, SHALL
COMPLY WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT APPLICABLE
TO THE DEMISED PREMISES.  TO THE EXTENT THAT LANDLORD RECEIVES SUCH NOTICE
DIRECTLY, LANDLORD AGREES PROMPTLY TO PROVIDE TENANT WITH A COPY OF SUCH NOTICE
AFTER LANDLORD’S RECEIPT OF THE SAME AND TENANT’S TIME TO RESPOND SHALL RUN FROM
THE DATE OF TENANT’S ACTUAL RECEIPT OF SUCH NOTICE, WHETHER RECEIVED DIRECTLY OR
FROM LANDLORD, IN ORDER THAT TENANT MIGHT COMPLY THEREWITH.


 


(B)                                 TENANT SHALL NOT DO, PERMIT OR SUFFER ANY
ACT OR THING TO BE DONE WHICH IS INJURIOUS TO THE PROPERTY OR THE DEMISED
PREMISES, WHICH IS IMMORAL, A NUISANCE, CONTRARY TO APPLICABLE LAW OR IN
VIOLATION OF THE CERTIFICATE OF OCCUPANCY ISSUED FOR THE BUILDING OR WHICH WOULD
RESULT IN THE CANCELLATION OF, OR ANY INCREASE IN PREMIUMS FOR, INSURANCE
MAINTAINED BY LANDLORD WITH RESPECT TO THE PROPERTY OR THE DEMISED PREMISES.


 


(C)                                  TENANT SHALL NOT, NOR SHALL TENANT ALLOW
ANY PERSON TO, GENERATE, MANUFACTURE, PROCESS, TRANSPORT, RECYCLE, SPILL, LEAK,
EMIT, USE, HANDLE, POSSESS, TREAT, STORE, DISPOSE OF, TRANSFER, RELEASE, CONVEY
OR RECOVER HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) IN, ON, UNDER OR FROM
THE DEMISED PREMISES; PROVIDED, HOWEVER, ANY HAZARDOUS MATERIAL LAWFULLY
PERMITTED AND GENERALLY RECOGNIZED AS NECESSARY AND APPROPRIATE FOR GENERAL
OFFICE USE MAY BE STORED AND USED ON THE DEMISED PREMISES SO LONG AS (I) SUCH
STORAGE AND USE IS IN THE ORDINARY COURSE OF TENANT’S BUSINESS PERMITTED UNDER
THIS LEASE; (II) SUCH STORAGE AND USE IS PERFORMED IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED) AND IN COMPLIANCE WITH
THE HIGHEST STANDARDS PREVAILING IN THE INDUSTRY FOR THE STORAGE AND USE OF SUCH
MATERIALS; AND (III) TENANT DELIVERS PRIOR WRITTEN NOTICE TO LANDLORD OF THE
IDENTITY AND QUANTITY OF SUCH MATERIALS AND SUCH OTHER INFORMATION REGARDING
SUCH MATERIALS AS LANDLORD MAY REQUEST.  WITHOUT LIMITING OTHER RIGHTS OR
REMEDIES AVAILABLE TO LANDLORD UNDER THIS LEASE OR AT LAW OR EQUITY, IN THE
EVENT OF A DEFAULT BY TENANT UNDER THIS SECTION, LANDLORD SHALL IMMEDIATELY HAVE
THE RIGHT TO INJUNCTIVE RELIEF.  “HAZARDOUS MATERIALS” SHALL MEAN (I) ANY SOLID,
LIQUID OR GASEOUS WASTE, SUBSTANCE OR EMISSION OR ANY COMBINATION THEREOF WHICH
MAY (A) CAUSE OR SIGNIFICANTLY CONTRIBUTE TO AN INCREASE IN MORTALITY OR SERIOUS
ILLNESS, OR (B) POSE THE RISK OF A SUBSTANTIAL PRESENT OR POTENTIAL HAZARD TO
HUMAN HEALTH, TO THE ENVIRONMENT OR OTHERWISE TO ANIMAL OR PLANT LIFE AND/OR
(II) HAZARDOUS SUBSTANCES AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED; PETROLEUM AND ANY
OF ITS DERIVATIVES OR BYPRODUCTS; ASBESTOS; POLYCHLORINATED BIPHENYLS; RADON;
AND ANY MATERIAL AND/OR SUBSTANCE DEFINED AS, OR REGULATED AS, A

 

16

--------------------------------------------------------------------------------


 


POLLUTANT, WASTE, HAZARDOUS, EXTREMELY HAZARDOUS, TOXIC, OR DANGEROUS UNDER ANY
LAW, REGULATION OR ORDINANCE INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
LAW.  TENANT SHALL IMMEDIATELY NOTIFY LANDLORD OF THE PRESENCE OR SUSPECTED
PRESENCE OF ANY HAZARDOUS MATERIALS ON OR ABOUT THE DEMISED PREMISES AND SHALL
DELIVER TO LANDLORD ANY NOTICE RECEIVED BY TENANT RELATING THERETO. 
“ENVIRONMENTAL LAWS” MEANS ANY AND ALL PRESENT AND FUTURE FEDERAL, STATE AND
LOCAL LAWS, REGULATIONS, RULES, ORDERS, GUIDELINES, POLICIES AND REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY RELATING TO: THE PROTECTION, REMEDIATION OR
RESTORATION OF THE ENVIRONMENT, NATURAL RESOURCES OR WILDLIFE; POLLUTION;
HAZARDOUS MATERIALS; OR PUBLIC HEALTH AND/OR SAFETY.


 


(D)                                 TENANT AGREES THAT IT SHALL NOT KEEP, USE,
SELL OR OFFER FOR SALE IN OR UPON THE DEMISED PREMISES ANY ARTICLE THAT MAY BE
PROHIBITED BY ANY THEN AVAILABLE STANDARD FORMS OF FIRE INSURANCE POLICIES WITH
EXTENDED COVERAGE.  TENANT AGREES TO PAY TO LANDLORD ANY INCREASE IN PREMIUMS
FOR INSURANCE MAINTAINED BY LANDLORD WITH RESPECT TO THE DEMISED PREMISES OR THE
PROPERTY RESULTING FROM THE USE OF THE DEMISED PREMISES BY TENANT, WHETHER, OR
NOT LANDLORD HAS CONSENTED TO SUCH USE.


 


(E)                                  TENANT SHALL PAY ALL COSTS, EXPENSES,
FINES, PENALTIES OR DAMAGES THAT MAY BE IMPOSED UPON LANDLORD BY REASON OF
TENANT’S FAILURE TO COMPLY WITH THE PROVISIONS OF THIS SECTION 6.2.


 


6.3                               RULES AND REGULATIONS.


 

Tenant and its agents, employees, contractors and invitees shall faithfully
observe and comply with the rules and regulations attached hereto as Exhibit C
and incorporated herein by this reference, and such changes thereto, whether by
modification, elimination or addition, as Landlord may, at any time and from
time to time, make in respect of the Demised Premises and/or the Property (the
“Rules and Regulations”).  Such changes shall be effective upon prior written
notice thereof from Landlord to Tenant.  In the case of any conflict or
inconsistency between the provisions of this Lease and any of the Rules and
Regulations, as originally promulgated or as changed, the provisions of this
Lease shall control.  Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and
Regulations, or the provisions in any other lease, as against any other tenant;
provided, however, that Landlord shall not enforce the Rules and Regulations so
as unjustly to discriminate against Tenant.

 


ARTICLE 7


 


COMMON AREA


 


7.1                               CONTROL OF COMMON AREA.


 


(A)                                  AS USED IN THIS LEASE, THE TERM “COMMON
AREA” SHALL MEAN THAT PART OF THE INTERIOR AND EXTERIOR PORTIONS OF THE PROPERTY
DESIGNATED BY LANDLORD FOR THE COMMON USE OF ALL TENANTS, WHICH INCLUDES PARKING
AREA, SIDEWALKS, LANDSCAPING, CURBS, DRIVEWAYS, DELIVERY PASSAGES, LOADING
AREAS, SEATING AREAS, PRIVATE STREETS AND ALLEYS, LIGHTING FACILITIES, DRINKING
FOUNTAINS, MEETING ROOMS, LUNCH/BREAK ROOM, PUBLIC TOILETS AND THE

 

17

--------------------------------------------------------------------------------


 


LIKE.  LANDLORD GRANTS TENANT A NONEXCLUSIVE LICENSE FOR THE TERM, TO USE IN
COMMON WITH THE INVITEES OF LANDLORD AND TENANT AND SUCH OTHER PERSONS AS
LANDLORD AND TENANT SHALL DESIGNATE, THE COMMON AREA, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS LEASE AND TO THE RULES AND REGULATIONS.


 


(B)                                 LANDLORD RESERVES THE RIGHT, AT ANY TIME AND
FROM TIME TO TIME, WITHOUT INCURRING ANY LIABILITY TO TENANT THEREFOR, TO CHANGE
THE ARRANGEMENT, DIMENSIONS AND/OR LOCATION OF PUBLIC ENTRANCES, PASSAGEWAYS,
DOORS, DOORWAYS, CORRIDORS, ELEVATORS, STAIRS, TOILETS, PARKING AREAS, SEATING
AREAS, OR OTHER PARTS OF THE COMMON AREA SO LONG AS TENANT’S USE AND ACCESS OF
THE PREMISES IS NOT MATERIALLY AND ADVERSELY AFFECTED.  IN SUCH EVENT, LANDLORD
SHALL REPAIR ANY PHYSICAL DAMAGE CAUSED TO THE DEMISED PREMISES. 
NOTWITHSTANDING THE FOREGOING, LANDLORD AGREES NOT TO RELOCATE OR DECREASE THE
DIMENSIONS OF THE CURRENT LUNCH/BREAK ROOM WITHOUT PRIOR WRITTEN NOTICE TO AND
APPROVAL BY TENANT.  TENANT AGREES TO REVIEW AND APPROVE OR DISAPPROVE SUCH
CHANGES IN GOOD FAITH WITHIN TEN DAYS AFTER TENANT’S RECEIPT OF WRITTEN REQUEST
FOR APPROVAL.  IF TENANT SHALL FAIL TO RESPOND TO SUCH REQUEST WITHIN SUCH TEN
DAYS, TENANT SHALL BE DEEMED TO HAVE APPROVED SUCH CHANGE.  FURTHERMORE, TO THE
EXTENT LANDLORD OTHERWISE ALTERS ANY ASPECT OF THE LUNCH/BREAK ROOM OTHER THAN
LOCATION AND DIMENSIONS, LANDLORD AGREES TO MAINTAIN A FIRST CLASS QUALITY
FACILITY.


 


(C)                                  SUBJECT TO TENANT’S RIGHT OF QUIET
ENJOYMENT AS SET FORTH IN SECTION 22.1 HEREIN, LANDLORD RESERVES THE RIGHT, AT
ANY TIME AND FROM TIME TO TIME, TO USE PORTIONS OF THE COMMON AREAS FOR ART AND
OTHER DISPLAYS, PROMOTIONAL EVENTS AND OTHER USES NOT INCONSISTENT WITH THE
CHARACTER OF THE BUILDING.


 


7.2                               PARKING.


 

Tenant shall have only such parking rights as are provided in the Parking Rider
set forth as Exhibit F attached hereto.

 


ARTICLE 8


 


REPAIRS, ALTERATIONS AND MECHANICS’ LIENS


 


8.1                               REPAIRS.


 


(A)                                  LANDLORD SHALL MAKE ALL NECESSARY REPAIRS
TO KEEP THE ROOF, EXTERIOR WALLS, FOUNDATION AND STRUCTURAL FRAME OF THE
BUILDING, THE COMMON BUILDING SYSTEMS, FIXTURES AND EQUIPMENT (SUCH AS
ELEVATORS, COMMON BUILDING HEATING, VENTILATING AND AIR-CONDITIONING SYSTEMS,
WINDOWS, AND COMMON BUILDING TELECOMMUNICATIONS, ELECTRICAL AND PLUMBING
SYSTEMS, PROVIDED, HOWEVER, THAT LANDLORD SHALL HAVE NO RESPONSIBILITY FOR ANY
SUCH EQUIPMENT OWNED OR MAINTAINED BY TENANTS OR OTHER THIRD PARTIES OR ANY
DAMAGE TO SUCH SYSTEMS CAUSED BY TENANTS OR OTHER THIRD PARTIES) AND THE COMMON
AREA IN GOOD ORDER AND REPAIR, EXCLUDING, HOWEVER, ALL REPAIRS WHICH TENANT IS
OBLIGATED TO MAKE OR PAY FOR PURSUANT TO THIS SECTION 8.1 AND ALL REPAIRS WHICH
ANY OTHER TENANT OF THE BUILDING IS REQUIRED TO MAKE PURSUANT TO THE TERMS OF
SUCH TENANT’S LEASE. TENANT SHALL GIVE LANDLORD PROMPT NOTICE OF ANY DEFECTIVE
CONDITION IN ANY VENTILATING, AIR-CONDITIONING,

 

18

--------------------------------------------------------------------------------


 


PLUMBING, HEATING SYSTEM, ELECTRICAL LINES OR WINDOWS LOCATED IN, SERVICING OR
PASSING THROUGH THE DEMISED PREMISES AND FOLLOWING SUCH NOTICE, LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS WHERE PRACTICABLE TO INITIATE ALL REPAIRS
PROMPTLY AND TO REMEDY THE CONDITION WITH DUE DILIGENCE, SUBJECT TO UNAVOIDABLE
DELAY, BUT AT THE EXPENSE OF TENANT IF REPAIRS ARE NECESSITATED BY ANY ACT
ATTRIBUTABLE TO TENANT, TENANT’S SERVANTS, AGENTS, EMPLOYEES, INVITEES OR
LICENSEES; PROVIDED, HOWEVER, THAT NO LIABILITY OF LANDLORD TO TENANT SHALL
ACCRUE HEREUNDER UNLESS AND UNTIL TENANT HAS GIVEN NOTICE TO LANDLORD OF THE
SPECIFIC REPAIR TO BE MADE.  TENANT SHALL HAVE THE RIGHT FROM TIME TO TIME AT
ITS ELECTION TO TEST THE AIR QUALITY IN THE DEMISED PREMISES.  SUCH TESTS SHALL
BE AT TENANT’S SOLE COST AND EXPENSE EXCEPT THAT LANDLORD SHALL REIMBURSE TENANT
THE ACTUAL AND REASONABLE COST OF SUCH TEST IN THE EVENT THE TEST RESULTS SHOW
AN UNACCEPTABLE AIR QUALITY CONDITION ACCORDING TO INDUSTRY STANDARDS REASONABLY
DETERMINED.


 


(B)                                 TENANT, AT ITS SOLE COST AND EXPENSE, SHALL
TAKE GOOD CARE OF THE DEMISED PREMISES, INCLUDING ALL FLOOR COVERINGS AND DOORS
IN THE DEMISED PREMISES, AND TENANT’S PROPERTY AND FIXTURES.  ALL REPAIRS MADE
BY OR ON BEHALF OF TENANT SHALL BE MADE AND PERFORMED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 8.2 AND SHALL BE AT LEAST EQUAL IN QUALITY AND DESIGN TO
THE ORIGINAL CONSTRUCTION OF THE DEMISED PREMISES AND THE BUILDING.  IF TENANT
FAILS TO PROCEED WITH DUE DILIGENCE TO MAKE REPAIRS REQUIRED TO BE MADE BY
TENANT, AND SUCH FAILURE SHALL CONTINUE FOR 10 DAYS AFTER NOTICE FROM LANDLORD,
THE SAME MAY BE MADE BY LANDLORD AT THE EXPENSE OF TENANT AND THE AMOUNT SO
INCURRED BY LANDLORD SHALL BE PAID TO LANDLORD BY TENANT IMMEDIATELY UPON
SUBMISSION OF A BILL OR STATEMENT THEREFOR BY LANDLORD.  TENANT SHALL HAVE NO
RESPONSIBILITY FOR THE MAINTENANCE OR UPKEEP OF PLATE GLASS OR WINDOWS IN THE
DEMISED PREMISES, EXCEPT TO THE EXTENT TENANT IS RESPONSIBLE FOR THE BREAKAGE OF
SUCH PLATE GLASS OR WINDOWS IN WHICH CASE THE ABOVE PROVISIONS OF ARTICLE 8.1
WOULD OTHERWISE APPLY.


 


8.2                               ALTERATIONS.


 

Tenant shall not make any alterations, additions or improvements (collectively,
“Alterations”) in or to the Demised Premises without Landlord’s prior written
consent, which consent shall not be unreasonably withheld or delayed.  The Work
(as defined in the Work Letter attached as Exhibit D) is not considered
Alterations and, accordingly is not subject to the terms of this Section 8.2. 
Tenant shall only utilize contractors approved by Landlord, which approval shall
not be unreasonably withheld or delayed.  Tenant shall, before making any
Alterations, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Landlord, and Tenant agrees to
carry, and to cause Tenant’s contractors and sub-contractors to carry such
workers’ compensation, general liability, personal and property damage insurance
as Landlord may reasonably require.  Upon completion of any Alterations, Tenant
shall deliver to Landlord one set of “as-built” plans and specifications
therefor.  All fixtures and all paneling, partitions, railing and like
Alterations, installed in the Demised Premises, either by Tenant or by Landlord
on Tenant’s behalf, shall become the property of Landlord and shall remain upon
and be surrendered with the Demised Premises upon the expiration or earlier
termination of the Lease, unless Landlord, by notice to Tenant given no later
than 20 days prior to the Expiration Date of this Lease (or within 20 days after
the earlier termination hereof), elects to have them removed

 

19

--------------------------------------------------------------------------------


 

by Tenant, in which event, the same shall be removed from the Demised Premises
by Tenant.  Notwithstanding the foregoing, at the time Tenant requests
Landlord’s consent to a contemplated Alteration, Tenant may request that
Landlord determine whether or not such Alteration will be required to be removed
upon the expiration or earlier termination of this Lease.  Upon receipt of such
request from Tenant, Landlord shall notify Tenant at the time Landlord consents
to such Alteration whether or not Landlord will require removal upon the
expiration or earlier termination of this Lease.  Nothing in this section shall
be construed to give Landlord title to or to prevent Tenant’s removal of trade
fixtures, moveable office furniture and equipment, but upon removal of any such
equipment and fixtures from the Demised Premises or upon removal of other
installations as may be required by Landlord, Tenant shall immediately and at
its expense, repair and restore the Demised Premises to the condition existing
prior to installation (subject to ordinary wear and tear) and repair any damage
to the Demised Premises or the Property due to such removal.  All property that
was permitted or required to be removed by Tenant at the end of the Term but
which remains in the Demised Premises for 10 days after Tenant vacates the
Demised Premises shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Demised
Premises by Landlord at Tenant’s expense.

 


8.3                               MECHANICS’ LIENS.


 

Tenant shall (a) pay before delinquency all costs and expenses of work done or
caused to be done by Tenant in the Demised Premises; (b) keep the title to the
Property and every part thereof free and clear of any lien or encumbrance in
respect of such work; and (c) indemnify, reimburse and hold harmless Landlord
Protected Parties (defined below) against any claim, loss, cost, demand
(including reasonable legal fees), whether in respect of liens or otherwise,
arising out of the supply of material, services or labor for such work.  Tenant
shall immediately notify Landlord of any lien, claim of lien or other action of
which Tenant has knowledge and which affects the title to the Property or any
part thereof, and promptly shall cause the same to be paid or removed by the
filing of a bond but in any event no later than 60 days after Tenant has
knowledge of such lien.  If Tenant shall fail to pay or bond, Landlord may take
such action as Landlord deems necessary to remove the same and the entire cost
thereof shall be immediately due and payable by Tenant to Landlord and such
amount shall bear interest at the Default Rate. Nothing contained in this
section or elsewhere in this Lease shall be deemed or construed in any way as
giving Tenant any right, power or authority to contract for or permit the
rendering of any services or the furnishing of any materials that would give
rise to the filing of a materialmen’s, mechanics’ or other lien against the
Demised Premises or any other portion of the Property.

 


8.4                               INDEMNIFICATION.


 

Without limitation of any other indemnification provisions contained in this
Lease, Tenant hereby agrees to indemnify, protect, defend and hold harmless
Landlord, and Landlord’s agents, employees, contractors, officers, trustees,
directors, shareholders, members, managers, partners and principles (disclosed
or undisclosed), managing agent and advisors (including, but not limited to,
BlackRock Realty Advisors, Inc.) and their officers, directors, members,
managers, employees and agents (collectively, the “Landlord Protected Parties”)
from and against all claims, liabilities, losses, damages and expenses of
whatever nature arising out of or in connection with any Alterations, including,
without limitation, the cost of any repairs to the

 

20

--------------------------------------------------------------------------------


 

Demised Premises or Project necessitated by activities of Tenant or Tenant’s
contractors and bodily injury to persons, except, however to the extent any such
claims, liabilities, lawsuits, damages and expenses are caused by the negligence
or willful misconduct of the indemnified party.

 


ARTICLE 9


 


UTILITIES AND BUILDING SERVICES


 


9.1                               HEATING, VENTILATING AND AIR CONDITIONING.


 


(A)                                  SUBJECT TO LIMITATIONS AND RESTRICTIONS
IMPOSED BY FEDERAL, STATE AND/OR LOCAL AUTHORITIES, LANDLORD SHALL FURNISH
HEATING AND AIR-CONDITIONING TO THE DEMISED PREMISES DURING NORMAL BUSINESS
HOURS WITH A RANGE OF 69 AND 74 DEGREES.  IN ADDITION, LANDLORD AGREES THAT THE
BUILDING HVAC SYSTEM WILL BE ACTIVATED AFTER NORMAL BUSINESS HOURS IF THE
TEMPERATURE IN THE BUILDING DROPS BELOW 65º F OR RISES ABOVE 80º F.  THE
FOREGOING TEMPERATURE CONDITIONS ASSUME THAT TENANT WILL NOT OVERLOAD BUILDINGS
SYSTEMS WITH UNUSUALLY HIGH CONCENTRATIONS OF PERSONNEL OR HEAT GENERATING
EQUIPMENT.  ACCORDINGLY, AND WITHOUT LIMITING THE GENERALITY OF THE EFFECT OF
THE FOREGOING, WHENEVER HEAT GENERATING MACHINES OR EQUIPMENT ARE USED IN THE
DEMISED PREMISES WHICH MAY AFFECT THE TEMPERATURE WHICH WOULD OTHERWISE BE
MAINTAINED BY THE BUILDING AIR-CONDITIONING SYSTEM, LANDLORD RESERVES THE RIGHT
TO INSTALL SUPPLEMENTARY AIR-CONDITIONING UNITS FOR THE DEMISED PREMISES AT THE
EXPENSE OF TENANT AND THE COSTS OF OPERATION AND MAINTENANCE THEREOF SHALL BE
PAID BY TENANT TO LANDLORD AT COMMERCIALLY REASONABLE RATES DETERMINED BY
LANDLORD.  ANY AIR-CONDITIONING UNITS REQUIRED FOR TENANT’S COMPUTER SYSTEMS
SHALL BE DESCRIBED IN EXHIBIT D TO THE LEASE AND SHALL BE INSTALLED WITH ALL
CONNECTIONS NEEDED FOR OPERATION BY AND AT THE EXPENSE OF LANDLORD.  LANDLORD
AGREES THAT TENANT MAY OPERATE THE AIR-CONDITIONING UNITS REQUIRED FOR TENANT’S
COMPUTER SYSTEMS TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK, AND
TENANT MAY ONLY BE SUBJECT TO ADDITIONAL RENT FOR ELECTRICITY CHARGES PURSUANT
TO SECTION 9.4 (B) IF TENANT’S UNITS AND OPERATION CHANGE MATERIALLY FROM THE
DESCRIPTION IN EXHIBIT E.  THE COSTS OF MAINTENANCE OF SUCH UNITS SHALL BE PAID
BY TENANT USING CONTRACTORS REASONABLY APPROVED BY LANDLORD WHO ABIDE BY THE
RULES AND REGULATIONS FOR VENDORS AT THE BUILDING, INCLUDING, WITHOUT
LIMITATION, THE DELIVERY OF INSURANCE CERTIFICATES.


 


(B)                                 TENANT RECOGNIZES THAT, OUTSIDE OF NORMAL
BUSINESS HOURS, TENANT MAY REQUIRE OVERTIME HVAC SERVICES IN ORDER TO RENDER THE
DEMISED PREMISES COMFORTABLE AND TENANTABLE AND THAT TENANT SHALL HAVE NO CLAIM
AGAINST LANDLORD FOR THE CONDITION OF THE DEMISED PREMISES OUTSIDE OF NORMAL
BUSINESS HOURS, EXCEPT AS PROVIDED UNDER SECTION 9.1(A) ABOVE WITH RESPECT TO
TEMPERATURE CONDITIONS OUTSIDE OF NORMAL BUSINESS HOURS, AND EXCEPT THAT,
OVERTIME HVAC SERVICES CAN BE PROVIDED BY LANDLORD TO TENANT AT AN ADDITIONAL
COST AT THE STANDARD HOURLY RATE FOR SUCH SERVICES IN EFFECT AT SUCH TIME
(“STANDARD RATE”), WHICH STANDARD RATE LANDLORD AND TENANT AGREE ON THE DATE OF
EXECUTION OF THIS LEASE IS $45.00 PER HOUR.  LANDLORD AGREES TO PROVIDE TENANT
UPON TENANT’S WRITTEN REQUEST THE AMOUNT OF THE STANDARD RATE THEN IN EFFECT. 
THIS SECTION 9.1 (B) SHALL NOT APPLY TO THE OPERATION OF THE AIR CONDITIONING
UNITS REQUIRED FOR THE COMPUTER ROOM AS DESCRIBED IN SECTION 9.1 (A) ABOVE, AND
TENANT SHALL NOT BE SUBJECT TO ADDITIONAL

 

21

--------------------------------------------------------------------------------


 


RENT FOR ELECTRICITY CHARGES PURSUANT TO SECTION 9.4 (B) UNLESS TENANT’S UNITS
AND OPERATION CHANGE MATERIALLY FROM THE DESCRIPTION IN EXHIBIT E.


 


9.2                               CLEANING SERVICE.


 

Landlord shall provide Class A building standard cleaning services, more fully
described in Exhibit G attached hereto and made a party hereof by reference,
five (5) days a week, Monday through Friday, holidays excepted.  As used herein
holidays shall mean New Years Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving and Christmas and such other holidays as are generally recognized
by other similar class buildings in the Minnetonka, Minnesota area.

 

Tenant shall not provide any cleaning services without Landlord’s consent and
then only at Tenant’s sole responsibility and expense and by cleaning
contractors or employees and in a manner at all times satisfactory to Landlord. 
Tenant shall pay to Landlord the cost of removal of any of Tenant’s refuse and
rubbish to the extent that such refuse and rubbish removed by Landlord exceeds
the refuse and rubbish normally attendant upon the use of the Demised Premises
as offices.

 


9.3                               ELEVATOR SERVICE.


 

Landlord shall furnish automatic elevator service at all times, which elevator
may also, subject to the Building Rules and Regulations set forth in Exhibit C,
be used as a freight elevator.

 


9.4                               ELECTRICITY.


 


(A)                                  LANDLORD SHALL, DURING NORMAL BUSINESS
HOURS ONLY, SUPPLY ELECTRICITY TO THE DEMISED PREMISES FOR NORMAL OFFICE
LIGHTING AND BUSINESS MACHINES THAT OPERATE ON STANDARD 110 VOLTAGE AND DO NOT
REQUIRE SPECIAL OR ADDITIONAL AIR CONDITIONING.  EXCEPT AS MAY BE APPROVED IN
WRITING BY LANDLORD (INCLUDING AS MAY BE APPROVED IN WRITING BY LANDLORD IN THE
WORKING DRAWINGS (AS DEFINED IN THE WORK LETTER), TENANT’S USE OF ELECTRICITY IN
THE DEMISED PREMISES SHALL BE FOR THE OPERATION OF BUILDING STANDARD LIGHTING,
ELECTRICAL FIXTURES, PERSONAL COMPUTERS AND OTHER OFFICE MACHINES AND LAMPS
(EXPRESSLY EXCLUDING HIGH ELECTRICAL CONSUMPTION BUSINESS MACHINES AND SPACE
HEATERS, EXCEPT, HOWEVER, FOR RADIANT SPACE HEATERS APPROVED BY LANDLORD WHEN
NECESSARY DUE TO EXTREME WEATHER CONDITIONS) AND SHALL NOT AT ANY TIME EXCEED
THE CAPACITY OF ANY OF THE ELECTRICAL CONDUCTORS AND EQUIPMENT IN OR OTHERWISE
SERVING THE DEMISED PREMISES.


 


(B)                                 TENANT AGREES TO PAY TO LANDLORD, AS
ADDITIONAL RENT, LANDLORD’S CHARGES FOR ELECTRICITY AND OTHER ENERGY CONSUMED BY
TENANT (I) DURING HOURS OTHER THAN NORMAL BUSINESS HOURS (A) FOR NORMAL OFFICE
LIGHTING AND BUSINESS MACHINES AND (B) SUBJECT TO SECTION 9.1, FOR HEATING AND
AIR CONDITIONING, AND (II) FOR BUSINESS MACHINES OTHER THAN AS PERMITTED BY
SECTION 9.4(A) HEREOF.  SUCH ELECTRICAL AND OTHER ENERGY SHALL BE PAYABLE
MONTHLY, AT THE STANDARD RATE, TOGETHER WITH PAYMENTS OF MONTHLY FIXED RENT.


 


(C)                                  TENANT SHALL NOT, WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) IN
EACH INSTANCE, CONNECT ANY ADDITIONAL FIXTURES, APPLIANCES OR EQUIPMENT (OTHER
THAN NORMAL OFFICE ELECTRICAL FIXTURES, LAMPS,

 

22

--------------------------------------------------------------------------------


 


PERSONAL COMPUTERS AND SIMILAR OFFICE MACHINES) TO THE BUILDING’S ELECTRIC
DISTRIBUTION SYSTEM OR MAKE ANY ALTERATIONS OR ADDITIONS TO THE ELECTRIC SYSTEM
OF THE DEMISED PREMISES EXISTING AT THE COMMENCEMENT OF THE TERM.  IF LANDLORD
GRANTS SUCH CONSENT, UNLESS PAID FOR BY THE SERVICE PROVIDER WITH NO CHARGE TO
LANDLORD, THE COST OF ALL ADDITIONAL RISERS AND OTHER EQUIPMENT REQUIRED
THEREFOR SHALL BE PAID AS ADDITIONAL RENT BY TENANT TO LANDLORD UPON DEMAND. 
FURTHERMORE, TENANT SHALL, AT LANDLORD’S OPTION, PAY ON DEMAND AS ADDITIONAL
RENT TO LANDLORD, THE COST OF ANY ELECTRIC CURRENT OR OTHER ENERGY FOR THE
OPERATION OF HEAVY REPRODUCTION EQUIPMENT, COMPUTER EQUIPMENT OR OTHER EQUIPMENT
REQUIRING MORE ELECTRICAL CURRENT OR ENERGY THAN IS NECESSARY FOR NORMAL
BUSINESS OFFICE USE AS DETERMINED BY LANDLORD.  IF TENANT SHALL REQUIRE
ADDITIONAL ELECTRICITY AND SUCH ELECTRICITY IS AVAILABLE TO THE DEMISED PREMISES
AND FOR THE BUILDING, LANDLORD MAY EITHER (I) AT TENANT’S EXPENSE, INSTALL A
METER IN THE DEMISED PREMISES AND CAUSE THE DEMISED PREMISES TO BE CONNECTED
DIRECTLY WITH THE LINES OF THE PUBLIC UTILITY COMPANY SUPPLYING ELECTRICITY TO
THE BUILDING AND THEREAFTER TENANT SHALL PAY ALL THE CHARGES OF SUCH COMPANY FOR
FURNISHING ELECTRICAL CURRENT; OR (II) SHALL MEASURE THE CURRENT SUPPLIED TO
TENANT BY A METER INSTALLED IN THE DEMISED PREMISES, IN WHICH CASE TENANT SHALL
PAY TO LANDLORD MONTHLY AS ADDITIONAL RENT THE SUMS WHICH TENANT WOULD BE
REQUIRED TO PAY TO THE PUBLIC UTILITY COMPANY SERVING THE BUILDING IF LANDLORD
HAD CONNECTED TENANT TO THE LINES OF SUCH PUBLIC UTILITY COMPANY.


 


(D)                                 LANDLORD, AT TENANT’S EXPENSE, SHALL
PURCHASE AND INSTALL ALL LIGHT BULBS, FLUORESCENT AND OTHER LIGHTING TUBES,
BALLASTS AND ANY INCANDESCENT LAMPS USED IN BUILDING-STANDARD LIGHTING FIXTURES
INSTALLED BY LANDLORD IN THE DEMISED PREMISES UPON NOTIFICATION FROM TENANT THAT
SUCH INSTALLATION IS REQUIRED.  TENANT SHALL USE ONLY SUCH ELECTRICAL LIGHTING
FIXTURES AND LAMPS AS MAY BE APPROVED BY LANDLORD.  TENANT SHALL REPLACE, AS
NECESSARY, ALL BULBS AND FLUORESCENT TUBES IN NON-BUILDING-STANDARD LIGHTING
FIXTURES, IF ANY, INSTALLED IN THE DEMISED PREMISES.  IF TENANT SHALL FAIL TO
MAKE ANY SUCH REPLACEMENT WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE FROM
LANDLORD, LANDLORD MAY MAKE SUCH REPLACEMENT AND CHARGE THE COST OF LABOR AND
MATERIALS INVOLVED THEREIN TO TENANT AS ADDITIONAL RENT.


 


(E)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, BOTH LANDLORD AND TENANT MAY AT THEIR OPTION INSTALL METERS IN THE
DEMISED PREMISES AND TAKE SUCH OTHER STEPS AS THEY MAY CONSIDER DESIRABLE IN
ASSISTING IN DETERMINING TENANT’S CONSUMPTION OF ELECTRICITY.  TENANT SHALL PAY
THE COSTS OF INSTALLING AND MAINTAINING SUCH METERS.


 


9.5                               TELECOMMUNICATIONS.


 


(A)                                  ALL TELEPHONE, VIDEO AND OTHER
TELECOMMUNICATIONS CONNECTIONS TO THE DEMISED PREMISES (BUT NOT NETWORKING AND
CONNECTIONS WITHIN THE DEMISED PREMISES, WHICH DO NOT AFFECT BUILDING SYSTEMS),
WHICH TENANT MAY DESIRE SHALL BE FIRST APPROVED BY LANDLORD (OR LANDLORD’S DULY
APPOINTED AGENT) IN WRITING BEFORE THE SAME ARE INSTALLED, AND THE LOCATION OF
ALL WIRES AND THE WORK IN CONNECTION THEREWITH SHALL BE PERFORMED BY CONTRACTORS
REASONABLY APPROVED BY LANDLORD AND SHALL BE SUBJECT TO THE DIRECTION OF
LANDLORD.  LANDLORD RESERVES THE RIGHT TO REASONABLY DESIGNATE AND CONTROL THE
ENTITY OR ENTITIES PROVIDING REPAIR AND MAINTENANCE IN THE BUILDING AND TO
RESTRICT AND CONTROL ACCESS TO TELEPHONE CABINETS. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE

 

23

--------------------------------------------------------------------------------


 


CONTRARY, THE REFUSAL OF LANDLORD TO GRANT ITS APPROVAL TO ANY PROSPECTIVE
PROVIDER IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE DEEMED A DEFAULT OR
BREACH BY LANDLORD OF ITS OBLIGATIONS UNDER THIS LEASE.  THE PROVISIONS HEREIN
ARE SOLELY FOR THE BENEFIT OF TENANT AND ARE NOT FOR THE BENEFIT OF ANY OTHER
PARTY AND SPECIFICALLY, BUT WITHOUT LIMITATION, NO TELEPHONE OR OTHER
TELECOMMUNICATIONS SERVICES PROVIDER SHALL BE DEEMED A THIRD PARTY BENEFICIARY
OF THIS LEASE.  FIBER OPTIC CAPACITY IS CURRENTLY SERVICED TO THE BUILDING BY
QWEST, WITH THE MAIN POINT OF PRESENCE LOCATED ON THE LOWER LEVEL
TELECOMMUNICATIONS ROOM.  NOTWITHSTANDING THE FOREGOING, LANDLORD AGREES THAT
TENANT’S PROVIDER, NETWORK DESIGN, INC. AND CONSULTEDGE SHALL BE ACCEPTABLE FOR
THE PURPOSES OF THE INITIAL INSTALLATION OF ALL NETWORK CABLING AND PHONE
SERVICE PROVIDED SUCH VENDORS COMPLY WITH THE RULES AND REGULATIONS FOR VENDORS
AT THE BUILDING AND SUPPLY CERTIFICATES OF INSURANCE.


 


(B)                                 TENANT SHALL BE RESPONSIBLE FOR AND SHALL
PAY ALL COSTS INCURRED IN CONNECTION WITH THE INSTALLATION OF TELEPHONE CABLES
AND RELATED WIRING IN THE DEMISED PREMISES, INCLUDING, WITHOUT LIMITATION, ANY
HOOK-UP, ACCESS AND MAINTENANCE FEES RELATED TO THE INSTALLATION OF SUCH WIRES
AND CABLES IN THE DEMISED PREMISES AND THE COMMENCEMENT OF SERVICE THEREIN, AND
THE MAINTENANCE THEREAFTER OF SUCH WIRE AND CABLES; AND THERE SHALL BE INCLUDED
IN OPERATING COSTS FOR THE BUILDING ALL INSTALLATION, HOOK-UP OR MAINTENANCE
COSTS INCURRED BY LANDLORD IN CONNECTION WITH TELEPHONE CABLES AND RELATED
WIRING INSTALLED IN THE BUILDING AFTER THE DATE OF EXECUTION OF LEASE THAT ARE
NOT ALLOCABLE TO ANY INDIVIDUAL TENANTS OF SUCH SERVICE BUT ARE ALLOCABLE TO THE
BUILDING GENERALLY.  IF TENANT FAILS TO MAINTAIN ALL TELEPHONE CABLES AND
RELATED WIRING IN THE DEMISED PREMISES AND SUCH FAILURE AFFECTS OR INTERFERES
WITH THE OPERATION OR MAINTENANCE OF ANY OTHER TELEPHONE CABLES OR RELATED
WIRING IN THE BUILDING, AND IF TENANT DOES NOT COMMENCE TO CURE SUCH FAILURE
PROMPTLY AND DILIGENTLY THEREAFTER PURSUE SUCH CURE AFTER WRITTEN NOTICE FROM
LANDLORD, THEN LANDLORD OR ANY VENDOR HIRED BY LANDLORD MAY ENTER INTO AND UPON
THE DEMISED PREMISES FORTHWITH AND PERFORM SUCH REPAIRS, RESTORATIONS OR
ALTERATIONS AS LANDLORD DEEMS NECESSARY IN ORDER TO ELIMINATE ANY SUCH
INTERFERENCE (AND LANDLORD MAY RECOVER FROM TENANT ALL OF LANDLORD’S REASONABLE
COSTS IN CONNECTION THEREWITH AND LANDLORD SHALL HAVE NO LIABILITY TO TENANT BY
REASON THEREOF).


 


(C)                                  TENANT AGREES THAT NEITHER LANDLORD NOR ANY
OF ITS AGENTS OR EMPLOYEES SHALL BE LIABLE TO TENANT, OR ANY OF TENANT’S
EMPLOYEES, AGENTS CUSTOMERS OR INVITEES OR ANYONE CLAIMING THROUGH, BY OR UNDER
TENANT, FOR ANY DAMAGES, INJURIES, LOSSES, EXPENSES, CLAIMS OR CAUSES OF ACTION
BECAUSE OF ANY INTERRUPTION, DIMINUTION, DELAY OR DISCONTINUANCE AT ANY TIME FOR
ANY REASON IN THE FURNISHING OF ANY TELEPHONE SERVICE TO THE DEMISED PREMISES
AND THE BUILDING.  HOWEVER, LANDLORD AGREES PROMPTLY AFTER RECEIPT OF ACTUAL
NOTICE OF ANY SUCH INTERRUPTION, DIMINUTION, DELAY OR DISCONTINUANCE TO USE ITS
COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO NOTIFY APPROPRIATE VENDORS OF SUCH
SERVICE AND UPON COMPLIANCE WITH COMMERCIALLY REASONABLE REQUIREMENTS, TO ALLOW
ACCESS BY SUCH VENDORS TO THE BUILDING TO PERMIT CORRECTION OF SUCH PROBLEM.


 


(D)                                 LANDLORD SHALL HAVE THE RIGHT, UPON
REASONABLE PRIOR NOTICE TO TENANT, TO INTERRUPT OR TURN OFF SUCH CONNECTIONS AND
SERVICES IN THE EVENT OF EMERGENCY OR AS NECESSARY IN CONNECTION WITH
MAINTENANCE, REPAIRS OR CONSTRUCTION AT THE BUILDING OR INSTALLATION OF
EQUIPMENT FOR OTHER TENANTS OF THE BUILDING OR ON ACCOUNT OF VIOLATION BY

 

24

--------------------------------------------------------------------------------


 


THE TENANT’S PROVIDER OR OWNER OF THE EQUIPMENT OF ANY OBLIGATION TO LANDLORD OR
IN THE EVENT THAT TENANT’S USE OF THE TELECOMMUNICATIONS INFRASTRUCTURE OF THE
BUILDING MATERIALLY INTERFERES WITH THE TELECOMMUNICATIONS SERVICES OF OTHER
TENANTS OF THE BUILDING.  TENANT SHALL NOT UTILIZE ANY WIRELESS
TELECOMMUNICATIONS SERVICES EQUIPMENT (OTHER THAN USUAL AND CUSTOMARY CELLULAR
TELEPHONES), INCLUDING ANTENNAE AND SATELLITE DISHES, WITHIN THE DEMISED
PREMISES WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED OR WITHIN THE BUILDING, OR
ATTACHED TO THE OUTSIDE WALLS OR ROOF OF THE BUILDING WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN LANDLORD’S SOLE DISCRETION. 
IN THE EVENT THAT ANY TELEPHONE, VIDEO OR OTHER TELECOMMUNICATION EQUIPMENT OF
ANY TYPE INSTALLED BY OR AT THE REQUEST OF TENANT WITHIN THE DEMISED PREMISES,
ON THE ROOF, OR ELSEWHERE WITHIN OR ON THE BUILDING CAUSES INTERFERENCE TO
EQUIPMENT PREVIOUSLY INSTALLED AND THEN IN USE BY ANOTHER PARTY, TENANT SHALL
CEASE USING SUCH EQUIPMENT UNTIL THE SOURCE OF THE INTERFERENCE IS IDENTIFIED
AND ELIMINATED AND TENANT SHALL ASSUME ALL LIABILITY RELATED TO SUCH
INTERFERENCE.  TENANT SHALL COOPERATE WITH LANDLORD AND OTHER PARTIES, TO
ELIMINATE SUCH INTERFERENCE PROMPTLY.  IN THE EVENT THAT TENANT IS UNABLE TO DO
SO, TENANT WILL SUBSTITUTE ALTERNATIVE EQUIPMENT THAT REMEDIES THE SITUATION. 
IF SUCH INTERFERENCE PERSISTS, TENANT SHALL, AT LANDLORD’S SOLE DISCRETION,
REMOVE SUCH EQUIPMENT.


 


(E)                                  UPON THE EXPIRATION DATE, TENANT AGREES TO
REMOVE ALL TELEPHONE CABLES AND RELATED WIRING INSTALLED BY TENANT FOR AND
DURING TENANT’S OCCUPANCY, UNLESS LANDLORD PROVIDES WRITTEN NOTICE TO TENANT AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE THAT LANDLORD WILL NOT
REQUIRE TENANT TO REMOVE SUCH TELEPHONE CABLES AND RELATED WIRING.


 


9.6                               INTERRUPTION OF SERVICES.


 

Landlord does not covenant that Building services will be free from
interruptions caused by repairs, improvements, changes of service, alterations,
strikes, lockouts, labor controversies, accidents, inability to obtain fuel,
water or supplies, actions of other tenants, licensees or other occupants of the
Building or other third parties or any other cause beyond the reasonable control
of Landlord.  No such interruption of service shall be deemed a constructive
eviction or disturbance of Tenant’s use and possession of the Demised Premises
or any part thereof, or otherwise render Landlord liable to Tenant for damages,
by abatement of rent or otherwise, or otherwise relieve Tenant from performance
of Tenant’s obligations under this Lease.  Tenant hereby waives and releases all
claims against Landlord for damages for interruption or stoppage of Building
services.  In the event of any such interruption or stoppage of Building
services, Landlord shall use commercially reasonable efforts to have such
services promptly resumed.  Landlord shall be deemed to have observed and
performed the terms and conditions to be performed by Landlord under this Lease,
including those relating to the provision of utilities and services, if in so
doing it acts in accordance with a directive, policy or request of a
governmental or quasi-governmental authority serving the public interest in the
fields of energy conservation or security.  Notwithstanding the foregoing, in
the event any such interruption in services to be provided by Landlord under
this Article is caused by the negligence or willful misconduct of Landlord, and
if such interruption causes the Demised Premises to be untenantable, and as a
result thereof Tenant in fact ceases to use all or any portion of the Demised
Premises for a period in excess of five (5) consecutive days, then commencing on
the sixth (6th) consecutive day of

 

25

--------------------------------------------------------------------------------


 

such untenantability and non-use, Fixed Rent and Additional Rent payable by
Tenant shall be abated until the earliest to occur of (a) the date upon which
such interruption has been remedied and the Demised Premises are again
tenantable or (b) the date Tenant resumes use of the Demised Premises. 
Notwithstanding the foregoing, however, in the event Tenant is entitled to
recover Fixed Rent or Additional Rent, or both, for such period of
untenantability from Tenant’s business interruption insurance or otherwise, then
Tenant shall not be entitled to such abatement, it being the intent and
agreement of Tenant to first proceed against its insurance carrier for any such
loss of use.

 


9.7                               OVERTIME SERVICES.


 

In the event Tenant requires any utilities or services during periods other than
as provided in this Article and provided that Tenant shall have given Landlord
notice no later than 2:00 P.M. of the last business day prior to Tenant’s need
for such services, Landlord shall provide Tenant with such services, and Tenant
shall pay Landlord, as Additional Rent, Landlord’s then existing charges in
respect thereto.  Subject to Section 9.1, Landlord’s charges for after hours
HVAC shall be its Standard Rate.

 


ARTICLE 10


 


PERSONAL PROPERTY TAXES


 


10.1                        TENANT’S PERSONAL PROPERTY.


 

Tenant shall pay directly all taxes on any and all personal property leased,
owned, installed, used, or located in the Demised Premises.  Tenant shall
indemnify and hold harmless Landlord Protected Parties against any claim, loss,
cost, demand (including reasonable legal fees), whether in respect of liens or
otherwise, arising out of such taxes.

 


ARTICLE 11


 


INSURANCE AND INDEMNITY


 


11.1                        TENANT’S INSURANCE.


 

At all times Tenant shall keep in full force and effect a policy of commercial
general liability and property damage insurance with respect to the Demised
Premises, in such limits as may be reasonably required from time to time by
Landlord.  The limits of commercial liability insurance on the Commencement Date
shall be not less than $3,000,000.00 for death or injury to any number of
persons or for property damage, for each occurrence.  In no event shall the
limits of any coverage maintained by Tenant pursuant to this Section 11.1 be
considered as limiting Tenant’s liability under this Lease.  These policies
shall name Landlord, any person, firms or corporations (including, without being
limited to, any mortgagee or lessor of Landlord) designated by Landlord and
Tenant as insureds, shall include blanket contractual liability coverage which
insures contractual liability under the indemnifications set forth in
Section 11.2 hereof and shall contain a clause that the insurer will not cancel
or change the insurance without first giving Landlord 30 days prior written
notice.  The insurance shall be written by an insurance company, licensed and
qualified to do business in the State in which the Property is located,

 

26

--------------------------------------------------------------------------------


 

which is reasonably acceptable to Landlord.  An original copy of the policy or a
certificate of insurance shall be delivered to Landlord upon the execution and
delivery of this Lease and replacement certificates shall be delivered not less
than ten (10) days prior to the expiration of any then existing coverage.  The
insurance which Tenant is required to maintain in force and effect under this
Section 11.1 shall be primary insurance as respects Landlord (and any other
additional insureds designated by Landlord) and not excess over or contributory
with any other available insurance.  Certificates of insurance evidencing the
liability insurance coverage required under this Section 11.1 shall contain an
endorsement to such effect.  In addition, at all times during the Term hereof,
Tenant shall procure and maintain Worker’s Compensation Insurance in accordance
with the laws of the State in which the Property is located.

 


11.2                        INDEMNITY AND NON-LIABILITY.


 


(A)                                  NEITHER LANDLORD NOR LANDLORD’S AGENTS
(INCLUDING, WITHOUT BEING LIMITED, TO THE MANAGING AGENT), EMPLOYEES,
CONTRACTORS, OFFICERS, TRUSTEES, DIRECTORS, SHAREHOLDERS, PARTNERS OR PRINCIPALS
(DISCLOSED OR UNDISCLOSED) SHALL BE LIABLE TO TENANT OR TENANT’S AGENTS,
EMPLOYEES, CONTRACTORS, INVITEES OR LICENSEES OR ANY OTHER OCCUPANT OF THE
DEMISED PREMISES, AND TENANT SHALL SAVE LANDLORD, ITS SUCCESSORS AND ASSIGNS AND
THEIR RESPECTIVE AGENTS, EMPLOYEES, CONTRACTORS, OFFICERS, TRUSTEES, DIRECTORS,
SHAREHOLDERS, PARTNERS AND PRINCIPALS (DISCLOSED OR UNDISCLOSED) HARMLESS FROM
ANY LOSS, COST, LIABILITY, CLAIM, DAMAGE, EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS), PENALTY OR FINE INCURRED IN CONNECTION WITH
OR ARISING FROM ANY INJURY TO TENANT OR TO ANY OTHER PERSON OR FOR ANY DAMAGE
TO, OR LOSS (BY THEFT OR OTHERWISE) OF, ANY OF TENANT’S PROPERTY OR OF THE
PROPERTY OF ANY OTHER PERSON, IRRESPECTIVE OF THE CAUSE OF SUCH INJURY, DAMAGE
OR LOSS (INCLUDING THE ACTS OR NEGLIGENCE OF ANY TENANT OR OF ANY OWNERS OR
OCCUPANTS OF ADJACENT OR NEIGHBORHOOD PROPERTY OR CAUSED BY OPERATIONS IN
CONSTRUCTION OF ANY PRIVATE, PUBLIC OR QUASI-PUBLIC WORK) UNLESS DUE TO THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES. 
HOWEVER, EVEN IF SUCH LOSS OR DAMAGE IS CAUSED BY THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD, ITS AGENTS OR EMPLOYEES, TENANT WAIVES, TO THE FULL
EXTENT PERMITTED BY LAW, ANY CLAIM FOR CONSEQUENTIAL DAMAGES IN CONNECTION
THEREWITH.  TO THE EXTENT OF TENANT’S INSURANCE COVERAGE, LANDLORD, AND ITS
AGENTS AND EMPLOYEES, SHALL NOT BE LIABLE, FOR ANY LOSS OR DAMAGE TO ANY PERSON
OR PROPERTY DUE TO THE NEGLIGENCE OF LANDLORD, ITS AGENTS OR EMPLOYEES.


 


(B)                                 NEITHER ANY (1) PERFORMANCE BY LANDLORD,
TENANT OR OTHERS OF ANY REPAIRS, IMPROVEMENTS, ALTERATIONS, ADDITIONS,
INSTALLATIONS, SUBSTITUTIONS, BETTERMENTS OR DECORATIONS IN OR TO THE PROPERTY
OR THE BUILDING, THE BUILDING EQUIPMENT AND SYSTEMS, THE COMMON AREAS OR THE
DEMISED PREMISES, (2) FAILURE OF LANDLORD OR OTHERS TO MAKE ANY SUCH REPAIRS OR
IMPROVEMENTS, (3) DAMAGE TO THE PROPERTY OR THE BUILDING, THE BUILDING EQUIPMENT
AND SYSTEMS, THE COMMON AREAS, THE DEMISED PREMISES OR TENANT’S PROPERTY,
(4) INJURY TO ANY PERSONS, CAUSED BY OTHER TENANTS OR PERSONS IN THE BUILDING,
OR BY OPERATIONS IN THE CONSTRUCTION OF ANY PRIVATE, PUBLIC, OR QUASI-PUBLIC
WORK, OR BY ANY OTHER CAUSE, (5) LATENT DEFECT IN THE BUILDING, THE BUILDING
EQUIPMENT AND SYSTEMS, THE COMMON AREAS OR THE DEMISED PREMISES, NOR
(6) INCONVENIENCE OR ANNOYANCE TO TENANT OR INJURY TO OR INTERRUPTION OF
TENANT’S BUSINESS BY REASON OF ANY OF THE EVENTS OR OCCURRENCES REFERRED TO IN
THE FOREGOING SUBDIVISIONS (1) THROUGH (5) SHALL IMPOSE ANY LIABILITY ON
LANDLORD TO TENANT, OTHER THAN, SUBJECT TO SECTION 24.10 HEREOF, SUCH LIABILITY

 

27

--------------------------------------------------------------------------------


 


AS MAY BE IMPOSED UPON LANDLORD BY LAW FOR LANDLORD’S NEGLIGENCE OR THE
NEGLIGENCE OF LANDLORD’S AGENTS OR EMPLOYEES IN THE OPERATION OR MAINTENANCE OF
THE BUILDING, THE BUILDING EQUIPMENT AND SYSTEMS OR THE COMMON AREAS OR FOR THE
BREACH BY LANDLORD OF ANY EXPRESS COVENANT OF THIS LEASE ON LANDLORD’S PART TO
BE PERFORMED.  NO REPRESENTATION, GUARANTY OR WARRANTY IS MADE OR ASSURANCE
GIVEN THAT THE COMMUNICATIONS OR SECURITY SYSTEMS, DEVICES OR PROCEDURES OF THE
BUILDING, INCLUDING THE PROXIMITY CARD READ ACCESS SYSTEM WITH REMOTE MONITORING
CAMERAS, WILL BE EFFECTIVE TO PREVENT INJURY TO TENANT OR ANY OTHER PERSON OR
DAMAGE TO, OR LOSS (BY THEFT OR OTHERWISE) OF, ANY OF TENANT’S PROPERTY OR OF
THE PROPERTY OF ANY OTHER PERSON.  FURTHERMORE, LANDLORD AGREES THAT IT SHALL
NOT REDUCE THE SECURITY SERVICE PROVIDED AT THE DATE OF EXECUTION OF THE LEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF AND APPROVAL BY TENANT.  TENANT AGREES TO
REVIEW AND APPROVE OR DISAPPROVE ANY SUCH REQUEST FOR A REDUCTION IN SECURITY
SERVICE, IN GOOD FAITH, WITHIN TEN DAYS AFTER TENANT’S RECEIPT OF WRITTEN
REQUEST FOR APPROVAL FROM LANDLORD.  IF TENANT SHALL FAIL TO RESPOND TO SUCH
REQUEST WITHIN TEN DAYS AFTER RECEIPT OF SUCH REQUEST, TENANT SHALL BE DEEMED TO
HAVE APPROVED SUCH CHANGE.


 


(C)                                  TENANT HEREBY INDEMNIFIES AND HOLDS
HARMLESS LANDLORD PROTECTED PARTIES FROM ANY LOSS, COST, LIABILITY, CLAIM,
DAMAGE, EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS),
PENALTY OR FINE INCURRED IN CONNECTION WITH OR ARISING FROM (1) ANY DEFAULT BY
TENANT IN THE PERFORMANCE OF ANY OF THE TERMS OF THIS LEASE ON TENANT’S PART TO
BE PERFORMED, OR (2) THE USE OR OCCUPANCY OR MANNER OF USE OR OCCUPANCY OF THE
DEMISED PREMISES BY TENANT OR (3) ANY ACTS OR OMISSIONS RESULTING FROM OR
ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT, OR THE
CONTRACTORS, AGENTS, EMPLOYEES, INVITEES, LICENSEES, ASSIGNEES OR SUBLESSEES OF
TENANT, OR (4) ANY ACCIDENT, INJURY OR DAMAGE WHATSOEVER CAUSED TO ANY PERSON OR
TO THE PROPERTY OF ANY PERSON AND OCCURRING IN OR ABOUT THE DEMISED PREMISES. 
TENANT’S OBLIGATIONS UNDER THIS SECTION 11.2 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.


 


(D)                                 AFTER TENANT’S REVIEW AND APPROVAL FOR
ACCURACY, TENANT SHALL PAY TO LANDLORD AS ADDITIONAL RENT, WITHIN THIRTY (30)
DAYS AFTER RECEIPT BY TENANT OF BILLS OR STATEMENTS THEREFOR, SUMS EQUAL TO ALL
LOSSES, COSTS, LIABILITIES, CLAIMS, DAMAGES, FINES, PENALTIES AND EXPENSES
REFERRED TO IN THIS SECTION 11.2.  TENANT SHALL BE DEEMED TO HAVE APPROVED SUCH
ADDITIONAL RENT CHARGE IF TENANT DOES NOT NOTIFY LANDLORD OF ANY OBJECTIONS AS
TO ACCURACY WITHIN SUCH 30 DAYS.


 


11.3                        WAIVER OF SUBROGATION.


 


(A)                                  LANDLORD AND TENANT SHALL EACH ENDEAVOR TO
PROCURE AN APPROPRIATE CLAUSE IN, OR ENDORSEMENT TO, EACH OF ITS POLICIES FOR
INDUSTRY STANDARD FORM OF PROPERTY INSURANCE WHICH, AS OF THE DATE OF THIS
LEASE, IS KNOWN AS “CAUSES OF LOSS - SPECIAL FORM,” PURSUANT TO WHICH THE
INSURANCE COMPANY WAIVES SUBROGATION OR CONSENTS TO WAIVER OF ITS RIGHT OF
RECOVERY AGAINST THE OTHER PARTY, WHICH, IN THE CASE OF TENANT, SHALL BE DEEMED
TO INCLUDE ANY SUBTENANT IN THE DEMISED PREMISES, AND HAVING OBTAINED SUCH
CLAUSE OR ENDORSEMENT OF WAIVER OF SUBROGATION OR CONSENT TO A WAIVER OF THE
RIGHT OF RECOVERY, SUCH PARTY HEREBY AGREES THAT IT WILL NOT MAKE ANY CLAIM
AGAINST OR SEEK TO RECOVER FROM THE OTHER FOR ANY LOSS OR DAMAGE TO ITS PROPERTY
OR THE PROPERTY OF OTHERS COVERED BY SUCH PROPERTY DAMAGE INSURANCE COVERAGE;
PROVIDED, HOWEVER, THAT THE RELEASE, DISCHARGE AND

 

28

--------------------------------------------------------------------------------


 


COVENANT NOT TO SUE HEREIN CONTAINED SHALL BE LIMITED BY THE TERMS AND
PROVISIONS OF THE WAIVER OF SUBROGATION CLAUSE OR ENDORSEMENT, OR THE CLAUSE OR
ENDORSEMENT CONSENTING TO A WAIVER OF RIGHT OF RECOVERY, AND SHALL BE
CO-EXTENSIVE THEREWITH.


 


(B)                                 IF EITHER PARTY HERETO SHALL NOT BE ABLE TO
OBTAIN SUCH CLAUSE OR ENDORSEMENT ON A PARTICULAR POLICY OR IF THE INCLUSION OF
SUCH CLAUSE OR ENDORSEMENT WOULD RESULT IN AN INCREASE IN PREMIUM, THEN THAT
PARTY SHALL SO NOTIFY THE OTHER PARTY HERETO AT LEAST 15 DAYS FROM THE DATE THE
PARTY IS INFORMED BY ITS PROPERTY INSURANCE CARRIER OF THE SAME.  TO THE EXTENT
THAT SUCH CLAUSE OR ENDORSEMENT IS AVAILABLE AT AN INCREASED PREMIUM, THE OTHER
PARTY SHALL BE OBLIGATED TO PAY THE AMOUNT OF ANY INCREASE IN PREMIUM RESULTING
FROM THE INCLUSION OF SUCH CLAUSE OR ENDORSEMENT, UNLESS SUCH OTHER PARTY
NOTIFIES THE PARTY OBTAINING THE INSURANCE, WITHIN TWENTY (20) DAYS FOLLOWING
NOTICE OF THE AMOUNT OF SUCH INCREASE, THAT SUCH OTHER PARTY DECLINES TO PAY
SUCH INCREASE, IN WHICH EVENT THE PARTY HOLDING THE INSURANCE SHALL HAVE NO
OBLIGATION TO THE OTHER PARTY WITH REGARD TO THE INCLUSION OF SUCH CLAUSE OR
ENDORSEMENT OR THE LACK THEREOF.  IF A PARTY SHALL FAIL TO GIVE NOTICE EITHER OF
INABILITY TO OBTAIN SUCH CLAUSE OR ENDORSEMENT OR NOTICE OF AN INCREASE IN
PREMIUM, THEN THAT PARTY SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT OF RECOVERY
FROM THE OTHER PARTY WITH RESPECT TO ANY LOSS OR DAMAGE INSURED AGAINST BY THE
POLICY WITH RESPECT TO WHICH NOTICE WAS NOT GIVEN AS PROVIDED ABOVE.


 


11.4                        LANDLORDS’ INSURANCE.


 

Landlord agrees to purchase and keep in force and effect commercial general
liability insurance with respect to the Common Areas and insurance on the
Building improvements and on the items included in Landlord’s Work so long as
such item are not trade fixtures, moveable office furniture and movable
equipment which Tenant is entitled to remove at the expiration or earlier
termination of this Lease (“Insurable Items of Landlord’s Work”) (but not
including, however, any tenant improvements, alterations or additions made after
the initial improvements made pursuant to Landlord’s Work) in amounts and with
coverages consistent with amounts and coverages carried by prudent owners of the
class of buildings in the Minnetonka, Minnesota area that are equal to the class
of building of the Building at such time.

 


ARTICLE 12


 


DAMAGE BY CASUALTY


 


12.1                        NOTICE.


 

Tenant shall give written notice to Landlord of any damage caused to the Demised
Premises by fire or other casualty within twenty-four (24) hours of the date on
which Tenant becomes aware of such event.

 


12.2                        RESTORATION OF IMPROVEMENTS.


 


(A)                                  IN THE EVENT THE DEMISED PREMISES ARE
DAMAGED BY FIRE OR OTHER CASUALTY, LANDLORD SHALL, UNLESS THIS LEASE IS
TERMINATED AS HEREINAFTER PROVIDED, PROCEED WITH REASONABLE DILIGENCE AND AT ITS
SOLE COST AND EXPENSE TO REPAIR THE DEMISED PREMISES, INCLUDING THE INSURABLE
ITEMS OF LANDLORD’S WORK (BUT NOT INCLUDING, HOWEVER, ANY TENANT

 

29

--------------------------------------------------------------------------------


 


IMPROVEMENTS, ALTERATIONS OR ADDITIONS MADE AFTER THE INITIAL IMPROVEMENTS MADE
PURSUANT TO LANDLORD’S WORK OR TRADE FIXTURES, MOVEABLE OFFICE FURNITURE AND
MOVABLE EQUIPMENT WHICH TENANT IS ENTITLED TO REMOVE AT THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE), AND THEN ONLY TO THE EXTENT OF AVAILABLE
INSURANCE PROCEEDS RECEIVED.  TENANT SHALL PROMPTLY, AT ITS SOLE COST AND
EXPENSE, REMOVE SUCH OF ITS FURNITURE AND OTHER BELONGINGS FROM THE DEMISED
PREMISES AS LANDLORD SHALL REQUIRE IN ORDER TO REPAIR AND RESTORE THE DEMISED
PREMISES.  UNTIL ANY SUCH REPAIRS TO THE DEMISED PREMISES ARE COMPLETED, THE
FIXED RENT AND ADDITIONAL RENT SHALL BE ABATED IN PROPORTION TO THE PART OF THE
DEMISED PREMISES, IF ANY, THAT IS UNUSABLE BY TENANT IN THE CONDUCT OF ITS
BUSINESS.  IF THE FIRE OR OTHER CASUALTY IS DUE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES,
THERE SHALL BE NO ABATEMENT OF FIXED RENT OR ADDITIONAL RENT.


 


(B)                                 IF (1) THE DEMISED PREMISES SHALL BE
(I) TOTALLY DESTROYED OR SUBSTANTIALLY DAMAGED, OR (II) PARTIALLY DESTROYED OR
DAMAGED BY A CASUALTY NOT SUFFICIENTLY, IN LANDLORD’S REASONABLE JUDGMENT,
COVERED BY INSURANCE OR, EVEN IF COVERED BY INSURANCE, WHICH, IN LANDLORD’S
REASONABLE JUDGMENT, CANNOT BE RESTORED TO TENANTABLE CONDITION WITHIN 180 DAYS
AFTER THE CASUALTY, OR (2) THE BUILDING SHALL BE DESTROYED TO THE EXTENT OF
ONE-QUARTER OR MORE OF ITS THEN VALUE OR SO DAMAGED THAT, IN LANDLORD’S
REASONABLE JUDGMENT, SUBSTANTIAL ALTERATION, DEMOLITION OR RECONSTRUCTION OF THE
BUILDING SHALL BE REQUIRED, WHETHER OR NOT COVERED BY LANDLORD’S INSURANCE, THEN
IN EITHER SUCH EVENT LANDLORD MAY ELECT TO PROCEED TO REBUILD AND REPAIR THE
DEMISED PREMISES OR TO TERMINATE THIS LEASE, EFFECTIVE UPON GIVING NOTICE OF
SUCH ELECTION TO TENANT WITHIN 30 DAYS AFTER THE OCCURRENCE OF SUCH CASUALTY.
LANDLORD’S OBLIGATION TO REBUILD AND REPAIR UNDER THIS SECTION SHALL IN ANY
EVENT BE LIMITED TO RESTORING THE BUILDING AND THE DEMISED PREMISES TO
SUBSTANTIALLY THE CONDITION IN WHICH THEY EXISTED PRIOR TO THE CASUALTY (IN NO
EVENT SHALL LANDLORD BE REQUIRED TO REPAIR ANY OF TENANT’S LEASEHOLD
IMPROVEMENTS, FIXTURES, EQUIPMENT, FURNITURE, FURNISHINGS AND PERSONAL PROPERTY
OR ANY IMPROVEMENTS, FIXTURES, EQUIPMENT, FURNITURE, FURNISHING AND PERSONAL
PROPERTY OF ANY THIRD PARTY PROVIDER OF TENANT, SUCH AS TENANT’S
TELECOMMUNICATIONS PROVIDER) AND THEN ONLY TO THE EXTENT THAT INSURANCE PROCEEDS
SHALL BE SUFFICIENT TO PAY FOR SUCH RESTORATION.  TENANT AGREES THAT, PROMPTLY
AFTER THE COMPLETION OF SUCH WORK BY LANDLORD, IT WILL PROCEED WITH REASONABLE
DILIGENCE AND AT ITS SOLE COST AND EXPENSE TO REBUILD, REPAIR AND RESTORE ITS
FIXTURES, EQUIPMENT AND OTHER INSTALLATIONS.


 


(C)                                  TENANT SHALL HAVE NO RIGHT TO TERMINATE
THIS LEASE IN THE EVENT OF THE DAMAGE OR DESTRUCTION OF THE DEMISED PREMISES
OTHER THAN AS SET FORTH IN THIS SECTION AND HEREBY WAIVES THE PROVISION OF ANY
APPLICABLE LAW GRANTING TENANT SUCH RIGHT.


 


12.3                        DAMAGE DURING LAST YEAR OF LEASE TERM.


 

Without limiting Landlord’s rights under Section 12.2, in the event the Building
or Demised Premises shall, in Landlord’s reasonable judgment, be substantially
damaged during the last year of the term of this Lease, Landlord may elect
either to rebuild or repair the Demised Premises or to terminate this Lease
effective upon giving notice of such election, in writing, to Tenant within
thirty (30) days after the happening of the fire or other casualty.

 

30

--------------------------------------------------------------------------------

 


 


ARTICLE 13

 


EMINENT DOMAIN


 


13.1                        TAKING OF DEMISED PREMISES.


 

If during the Term all of the Demised Premises shall be taken for any public or
quasi-public use under any statute or by right of eminent domain, or
sale-in-lieu of such taking, this Lease shall automatically terminate on the
date on which the condemning authority takes possession of the Demised Premises
(hereinafter called the “Date of Taking”).  If so much of the Demised Premises
(but less than all) is taken as shall render the Demised Premises untenantable,
Tenant and Landlord shall each have the right to terminate this Lease by giving
written notice to the other party of termination within 30 days after the Date
of Taking.

 


13.2                        PARTIAL OR TEMPORARY TAKING OF BUILDING.


 


(A)                                  IF DURING THE TERM, A PORTION OF THE
PROPERTY SHALL BE TAKEN FOR ANY PUBLIC OR QUASI-PUBLIC USE UNDER ANY STATUTE OR
BY RIGHT OF EMINENT DOMAIN, OR SALE-IN-LIEU OF SUCH TAKING, THEN (1) IF IN THE
REASONABLE OPINION OF LANDLORD SUBSTANTIAL ALTERATION OR RECONSTRUCTION OF THE
PROPERTY IS NECESSARY AS A RESULT THEREOF, WHETHER OR NOT THE DEMISED PREMISES
ARE OR MAY BE AFFECTED; (2) IF ONE-QUARTER OR MORE OF THE VALUE, IN LANDLORD’S
SOLE JUDGMENT, OF THE PROPERTY IS INCLUDED IN SUCH TAKING OR SALE; OR (3) IF
SUCH PORTION OF THE COMMON AREAS, INCLUDING ANY PARKING AREAS OR DRIVEWAYS,
SHALL BE TAKEN AS, IN LANDLORD’S REASONABLE JUDGMENT, TO MATERIALLY INTERFERE OR
PREVENT ACCESS TO THE BUILDING OR REDUCE THE VALUE OF PROPERTY BY MORE THAN
ONE-QUARTER; THEN, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY
GIVING TO TENANT AT LEAST 30 DAYS’ WRITTEN NOTICE THEREOF.


 


(B)                                 IF DURING THE TERM, THE BUILDING OR THE
COMMON AREAS, OR ANY PORTION THEREOF, SHALL BE TAKEN AS SET OUT IN
SUBSECTION (A) ABOVE FOR A PERIOD OF LESS THAN 90 DAYS, THIS LEASE SHALL REMAIN
IN FULL FORCE AND EFFECT SUBJECT TO SECTION 13.5 HEREOF.  IF SUCH A TAKING SHALL
BE FOR A PERIOD OF 90 DAYS OR MORE, THEN THE PROVISIONS OF SECTION 13.1 AND
SECTION 13.2(A), AS THE CASE MAY BE, SHALL BE APPLICABLE.


 


(C)                                  IF A PARTIAL OR TEMPORARY TAKING AS SET
FORTH IN SECTION 13.2 (A) AFFECTS ANY PORTION OF THE DEMISED PREMISES, TENANT
SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE TO
LANDLORD NO LATER THAN 30 DAYS AFTER THE DATE OF SUCH PARTIAL OR TEMPORARY
TAKING.


 


13.3                        TERMINATION.


 

If either party exercises its rights of termination under Section 13.1 or 13.2
(and any such right must be exercised within 30 days after the Date of Taking,
failing which such right shall be deemed waived), this Lease shall terminate on
the date stated in the notice, provided, however, that no termination pursuant
to notice hereunder may occur later than 60 days after the Date of Taking.

 

31

--------------------------------------------------------------------------------


 


13.4                        SURRENDER.


 

On the date of termination under this Lease under Section 13.1 or 13.2, Tenant
shall immediately surrender to Landlord the Demised Premises and all interests
therein under this Lease and Tenant shall pay Landlord Rent through the date of
termination (or through the Date of Taking if such date shall not be the same as
the date of termination).  Landlord may re-enter and take possession of the
Demised Premises and remove Tenant there from.  Upon such surrender, Tenant
shall remove its equipment and personal property and, to the extent Demised
Premises are directly affected by the Taking, restore the Demised Premises to as
good condition as prior to the date of this Lease (subject to ordinary wear and
tear) and repair any damage to the Demised Premises or the Property due to such
removal.

 


13.5                        RENT ADJUSTMENT FOR PARTIAL TAKING OF DEMISED
PREMISES.


 

If any portion of the Demised Premises (but less than the whole thereof) is so
taken, and no rights of termination herein conferred are timely exercised, the
Term shall expire (or, in respect of a taking pursuant to Section 13.2(b)
hereof, have no force and effect for the period of such temporary taking) with
respect to the portion so taken on (or from) the Date of Taking.  In such event,
the Rent thereafter payable under this Lease shall be adjusted pro rata by
Landlord in order to account for the resulting reduction (either temporarily or
permanently) in the number of rentable square feet in the Demised Premises.

 


13.6                        AWARDS.


 

Upon any taking or sale described in this Article, Landlord shall be entitled to
receive and retain the entire award or consideration for the affected lands and
improvements, and Tenant shall not have nor advance any claim against Landlord
or anyone else for the value of its property or its leasehold estate under this
Lease, or for the costs or removal or relocation, or business interruption
expense or any other damages arising out of such taking or purchase.  Nothing
herein shall give Landlord any interest in or preclude Tenant from seeking and
recovering on its own account a separate award from the condemning authority
attributable to the taking or purchase of Tenant’s trade fixtures, or the
removal or relocation of its business and effects, or the interruption of its
business provided that Landlord’s award is not diminished thereby.  If any such
award made or compensation paid to either party specifically includes an award
or amount for the other, the party first receiving the same shall promptly
account therefor to the other.

 


ARTICLE 14


 


RIGHTS RESERVED TO LANDLORD


 


14.1                        ACCESS TO DEMISED PREMISES.


 

Landlord and Landlord’s agents shall have the right (but shall not be obligated)
to enter the Demised Premises in any emergency at any time, and to perform any
acts related to the safety, protection or preservation thereof or of the
Building.  At other reasonable times, and upon reasonable notice, Landlord may
enter the Demised Premises (1) to examine and make such repairs, replacements
and improvements as Landlord may deem necessary or reasonably

 

32

--------------------------------------------------------------------------------


 

desirable to the Demised Premises or to any other portion of the Building,
(2) for the purpose of complying with laws, regulations and other requirements
of governmental authorities or the provisions of this Lease, (3) for the purpose
of posting notices of nonresponsibility, or (4) for the purposes of showing the
same to prospective purchasers or mortgagees of the Building, and during the
last 12 months of the Term, for the purpose of showing the same to prospective
tenants.  Tenant shall permit Landlord to use and maintain and replace unexposed
pipes and conduits in and through the Demised Premises and to erect new
unexposed pipes and conduits therein.  Landlord may, during the progress of any
work in the Demised Premises, take all necessary materials and equipment into
the Demised Premises and close or temporarily suspend operation of entrances,
doors, corridors, elevators or other facilities without such interference
constituting an eviction.  Tenant shall not be entitled to any damages by reason
of loss or interruption of business or otherwise during such periods; provided,
however that the foregoing shall not be deemed or construed to limit Tenant’s
rights under Section 9.6 above with respect to Rent abatement in the event of
certain interruption of services.  During such periods Landlord shall use
reasonable efforts to minimize any interference with Tenant’s use of the Demised
Premises, including, but not limited to, performing any required work after
Normal Business Hours as necessary.  If Tenant is not present to open and permit
an entry into the Demised Premises, Landlord or Landlord’s agents may enter the
same whenever such entry may be necessary or permissible by master key or
otherwise, provided reasonable care is exercised to safeguard Tenant’s
property.  Such entry shall not render Landlord or its agents liable therefor,
nor in such event shall the obligations of Tenant hereunder be affected.

 


14.2                        ADDITIONAL RIGHTS.


 

Landlord shall have the following additional rights exercisable without notice
(except as provided below) and without liability to Tenant for damage or injury
to property, person or business, all claims for damage being hereby released,
and without effecting an eviction or disturbance of Tenant’s use or possession
or giving rise to any claim for setoffs, or abatement of Rent:

 


(A)                                  TO CHANGE THE NAME, NUMBER OR DESIGNATION
BY WHICH THE BUILDING MAY BE KNOWN; PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT
DURING THE TERM OF THIS LEASE, UNDER ANY CIRCUMSTANCE, ALLOW THE EXISTING
TENANT, CFG, TO HAVE ITS NAME ON THE EXTERIOR OF BUILDING OR AS THE DESIGNATION
BY WHICH THE BUILDING IS KNOWN, SO LONG AS TENANT IS NOT IN DEFAULT BEYOND
APPLICABLE NOTICE AND CURE PERIODS UNDER ANY OF THE TERMS AND CONDITIONS OF THIS
LEASE; AND PROVIDED THAT TENANT IS OCCUPYING THE DEMISED PREMISES;


 


(B)                                 TO MAKE SUCH CHANGES IN OR TO THE BUILDING,
INCLUDING THE BUILDING EQUIPMENT AND SYSTEMS, AS LANDLORD MAY DEEM NECESSARY OR
DESIRABLE, PROVIDED THAT ANY SUCH CHANGE DOES NOT DEPRIVE TENANT OF A REASONABLE
MEANS OF ACCESS TO THE DEMISED PREMISES OR UNREASONABLY INTERFERE WITH THE USE
OF THE DEMISED PREMISES;


 


(C)                                  TO GRANT TO ANYONE THE EXCLUSIVE RIGHT TO
CONDUCT ANY BUSINESS OR RENDER ANY SERVICES (INCLUDING, WITHOUT BEING LIMITED
TO, THE RIGHT TO DESIGNATE ALL SUPPLIERS OR PERSONS FURNISHING SIGN PAINTING AND
LETTERING, BEVERAGES, FOODS, TOWELS, VENDING MACHINES OR TOILET SUPPLIES USED OR
CONSUMED ON THE DEMISED PREMISES) IN THE BUILDING, PROVIDED SUCH EXCLUSIVE RIGHT
SHALL NOT OPERATE TO EXCLUDE TENANT FROM THE USE EXPRESSLY

 

33

--------------------------------------------------------------------------------


 


PERMITTED BY ARTICLE 6, SPECIFICALLY INCLUDING, WITHOUT LIMITATION, TENANT’S
RIGHT TO CONDUCT BUSINESS IN THE DEMISED PREMISES AS GENERAL OFFICES;


 


(D)                                 TO CLOSE THE BUILDING AT ANY SUCH REASONABLE
TIMES AFTER NORMAL BUSINESS HOURS AS LANDLORD MAY DETERMINE, SUBJECT, HOWEVER,
TO TENANT’S UNRESTRICTED RIGHT TO ACCESS THE BUILDING, THE DEMISED PREMISES AND
ALL COMMON AREAS TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK, THREE
HUNDRED SIXTY-FIVE (365) DAYS PER YEAR PURSUANT TO COMMERCIALLY REASONABLE RULES
AND REGULATIONS; AND


 


(E)                                  TO PERFORM ANY ACT, OBLIGATION OR OTHER
COMMITMENT REQUIRED OF OR BY TENANT, WHICH TENANT HAS NOT PERFORMED FOR ANY
REASON WHATSOEVER (INCLUDING, WITHOUT BEING LIMITED TO, OBTAINING INSURANCE
COVERAGE), AND TO CHARGE TENANT AS ADDITIONAL RENT ALL REASONABLE COSTS AND
EXPENSES INCURRED BY LANDLORD FOR SUCH PERFORMANCE, TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE FROM THE DATES OF LANDLORD’S EXPENDITURES UNTIL
PAID.


 


ARTICLE 15


 


ASSIGNMENT AND SUBLETTING


 


15.1                        CONSENT REQUIRED.


 


(A)                                  TENANT SHALL NOT, VOLUNTARILY OR
INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE:  (I) ASSIGN, MORTGAGE, PLEDGE,
ENCUMBER OR IN ANY MANNER TRANSFER THIS LEASE IN WHOLE OR IN PART, OR
(II) SUBLET ALL OR ANY PART OF THE DEMISED PREMISES, OR ALLOW ANY OTHER PERSON
TO OCCUPY ALL OR ANY PART THEREOF, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD
IN EACH INSTANCE, WHICH CONSENT, AS MORE FULLY PROVIDED BELOW, SHALL NOT BE
UNREASONABLY WITHHELD, AND ANY ATTEMPT TO DO ANY OF SUCH ACTS WITHOUT SUCH
CONSENT SHALL BE NULL AND VOID AND OF NO EFFECT.  TENANT SHALL REIMBURSE
LANDLORD FOR ALL THIRD PARTY COSTS AND THIRD PARTY EXPENSES INCURRED BY LANDLORD
IN REVIEWING SAID REQUEST, INCLUDING, WITHOUT LIMITATION, REASONABLE OUTSIDE
ATTORNEYS’ FEES, BUT SUCH REIMBURSEMENT OF SUCH COSTS, EXPENSES AND FEES SHALL
NOT TO EXCEED $2,500.00 IN THE AGGREGATE.  IN THE EVENT OF A TRANSFER OF CONTROL
OF TENANT, INCLUDING, WITHOUT BEING LIMITED TO, A TRANSFER OF STOCK OR
PARTNERSHIP INTEREST OR THE MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY
ALL OF THE OTHER ASSETS OF TENANT OR OTHER CORPORATE OR OTHER REORGANIZATION OF
TENANT (WHETHER OR NOT TENANT SHALL BE THE SURVIVING ENTITY) (SUCH EVENT BEING A
“TRANSFER OF CONTROL EVENT” AND THE ENTITY ASSIGNED THIS LEASE A “TRANSFER OF
CONTROL ASSIGNEE”).  TENANT SHALL GIVE LANDLORD WRITTEN NOTICE WITHIN 30 DAYS
AFTER A TRANSFER OF CONTROL EVENT AND FURNISH REASONABLE EVIDENCE THAT SUCH
ASSIGNEE HAS A NET WORTH OF EQUAL TO OR GREATER THAN THE NET WORTH AS OF THE
DATE OF EXECUTION OF LEASE OF KANAWHA INSURANCE COMPANY (“REQUIRED NET WORTH”). 
IN THE EVENT THE ASSIGNEE SHALL HAVE THE REQUIRED NET WORTH SUCH TRANSFER OF
CONTROL EVENT SHALL NOT BE DEEMED AN ASSIGNMENT UNDER THIS LEASE AND SHALL NOT
REQUIRE LANDLORD’S PRIOR CONSENT.  SUCH ASSIGNMENT SHALL BE SUBJECT TO ALL THE
PROVISIONS OF THIS ARTICLE. IN THE EVENT THE TRANSFER CONTROL ASSIGNEE SHALL NOT
HAVE THE REQUIRED NET WORTH, THEN SUCH TRANSFER OF CONTROL EVENT SHALL BE DEEMED
AN ASSIGNMENT AND LANDLORD SHALL HAVE ALL OF ITS RIGHTS IN CONNECTION WITH AN
ASSIGNMENT OR SUBLET AS SET FORTH IN SECTION 15 (C).  THE CONSENT BY LANDLORD TO
ANY ASSIGNMENT, MORTGAGE, PLEDGE,

 

34

--------------------------------------------------------------------------------


 


ENCUMBRANCE, TRANSFER OR SUBLETTING SHALL NOT CONSTITUTE A WAIVER OF THE
NECESSITY FOR SUCH CONSENT TO ANY SUBSEQUENT ASSIGNMENT, MORTGAGE, PLEDGE,
ENCUMBRANCE, TRANSFER OR SUBLETTING.


 


(B)                                 IN THE EVENT TENANT DESIRES TO ASSIGN THIS
LEASE OR SUBLET ALL OR A PORTION OF THE DEMISED PREMISES, TENANT SHALL SUBMIT TO
LANDLORD: (A) THE PROPOSED SUBLEASE OR ASSIGNMENT, WHICH IS NOT TO COMMENCE
PRIOR TO THIRTY (30) DAYS FROM THE DATE THE SUBMISSION TO LANDLORD OCCURS, AND
(B) SUFFICIENT INFORMATION TO PERMIT LANDLORD TO DETERMINE THE ACCEPTABILITY,
FINANCIAL RESPONSIBILITY, AND CHARACTER OF SUBTENANT OR ASSIGNEE.


 


(C)                                  WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
RECEIPT OF THE MATERIALS AND INFORMATION SET FORTH IN SECTION 15.1(B), LANDLORD
SHALL RESPOND BY, EITHER: (A) GRANTING OR REFUSING ITS CONSENT TO THE PROPOSED
SUBLEASE OR ASSIGNMENT, AS PROVIDED IN SUBSECTION (D) BELOW.  (B) TERMINATING
THIS LEASE ON THE DATE THE ASSIGNMENT WAS TO COMMENCE; OR (C) AS TO A SUBLEASE,
TERMINATING THIS LEASE FOR ONLY THE PORTION OF THE DEMISED PREMISES TO BE
SUBLEASED (THE “SUBJECT PREMISES”) AS OF THE DATE ON WHICH THE SUBLEASE WAS TO
COMMENCE.  TENANT SHALL REMAIN LIABLE FOR ALL PAYMENTS DUE UNDER THIS LEASE
THROUGH THE DATE OF TERMINATION EVEN THOUGH SUCH AMOUNTS MAY BE BILLED
SUBSEQUENT TO TERMINATION.


 


(D)                                 IF LANDLORD DOES NOT TERMINATE THIS LEASE IN
THE CASE OF A PROPOSED ASSIGNMENT OR TERMINATE THE LEASE AS TO THE SUBJECT
PREMISES PURSUANT TO SUBSECTION (C) ABOVE, LANDLORD SHALL NOT UNREASONABLY
WITHHOLD ITS CONSENT TO THE PROPOSED SUBLEASE OR ASSIGNMENT.  SUCH CONSENT SHALL
BE DEEMED TO BE REASONABLY WITHHELD IF: (I) IN THE JUDGMENT OF LANDLORD, THE
SUBTENANT OR ASSIGNEE IS OF A CHARACTER OR ENGAGED IN A BUSINESS WHICH IS NOT IN
KEEPING WITH THE STANDARDS OF LANDLORD FOR THE BUILDING; (II) IN THE JUDGMENT OF
LANDLORD THE PURPOSES FOR WHICH THE SUBTENANT OR ASSIGNEE INTENDS TO USE THE
DEMISED PREMISES OR THE PORTION OF THE DEMISED PREMISES TO BE SUBLEASED (THE
“SUBJECT PREMISES”), AS THE CASE MAY BE, ARE NOT IN KEEPING WITH THE STANDARDS
OF LANDLORD FOR THE BUILDING OR THE TERMS OF THIS LEASE, OR ARE IN VIOLATION OF
THE TERMS OF ANY OTHER LEASE IN THE BUILDING; (III) IN THE JUDGMENT OF LANDLORD
THE PROPOSED USE OF THE DEMISED PREMISES OR SUBJECT PREMISES, AS THE CASE MAY
BE, BY THE SUBTENANT OR ASSIGNEE WOULD INCREASE TRAFFIC INTO AND OUT OF THE
BUILDING OR OTHERWISE INCREASE THE USE OF THE COMMON AREAS, INCLUDING PARKING
AREAS; (IV) TENANT IS IN DEFAULT UNDER THIS LEASE; (V) THE SUBJECT PREMISES OR
THE REMAINING BALANCE OF THE DEMISED PREMISES, IF ANY, IS NOT REGULAR IN SHAPE
WITH APPROPRIATE MEANS OF INGRESS AND EGRESS AND SUITABLE FOR NORMAL RENTING
PURPOSES; (VI) THE PROPOSED SUBTENANT OR ASSIGNEE IS EITHER A GOVERNMENTAL UNIT
(OR SUBDIVISION OR AGENCY THEREOF) A PRESENT OCCUPANT OF OR NEGOTIATING FOR
SPACE IN THE BUILDING; (VII) THE ASSIGNEE OR SUBLESSEE IS NOT, IN THE SOLE
JUDGMENT OF LANDLORD, SOLVENT OR DOES NOT HAVE UNENCUMBERED ASSETS OF A VALUE AT
LEAST EQUAL TO TWICE THE PROJECTED COSTS OF THE OBLIGATIONS TO BE ASSUMED FOR
THE UNEXPIRED TERM OF THIS LEASE; (VIII) IN THE JUDGMENT OF LANDLORD SUCH A
SUBLEASE OR ASSIGNMENT WOULD VIOLATE ANY TERM, CONDITION, COVENANT, OR AGREEMENT
OF THE LANDLORD INVOLVING THE BUILDING, OR ANY OTHER TENANT’S LEASE WITHIN IT;
(IX) THE PROPOSED USE OR OCCUPANCY OF THE DEMISED PREMISES OR SUBJECT PREMISES,
AS THE CASE MAY BE, BY THE ASSIGNEE OR SUBLESSEE IS NOT A PERMITTED USE OR WOULD
EITHER VIOLATE ANY APPLICABLE LAW, STATUTE, ORDINANCE, CODE OR REGULATION OR
WOULD IMPOSE ANY OBLIGATION UPON LANDLORD TO COMPLY WITH ANY OF THE FOREGOING OR
INCREASE

 

35

--------------------------------------------------------------------------------


 


LANDLORD’S OBLIGATION TO COMPLY WITH ANY OF THE FOREGOING; OR (X) ANY SUCH
PROPOSED SUBLEASE OR ASSIGNMENT WOULD CAUSE A BREACH OF THE ERISA
REPRESENTATIONS SET FORTH IN SECTION 24.14 BELOW.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LEASE, TENANT’S SOLE RIGHT AND REMEDY IN ANY
DISPUTE AS TO WHETHER LANDLORD’S CONSENT TO A PROPOSED SUBLEASE OR PROPOSED
ASSIGNMENT HAS BEEN UNREASONABLY WITHHELD SHALL BE AN ACTION FOR DECLARATORY
JUDGMENT OR SPECIFIC PERFORMANCE, AND TENANT SHALL NOT BE ENTITLED TO ANY
DAMAGES IF LANDLORD IS ADJUDGED TO HAVE UNREASONABLY WITHHELD SUCH CONSENT.


 


(E)                                  IF LANDLORD GRANTS CONSENT TO ANY
ASSIGNMENT OR SUBLEASE HEREUNDER, IT SHALL BE UPON AND SUBJECT TO THE FOLLOWING
TERMS: (I) THE TERMS AND CONDITIONS OF THIS LEASE SHALL IN NO WAY BE DEEMED
MODIFIED, ABROGATED OR AMENDED; (II) THE CONSENT SHALL NOT BE DEEMED A CONSENT
TO ANY FURTHER SUBLETTING OR ASSIGNMENTS BY EITHER TENANT, SUBTENANTS OR
ASSIGNEES; AND (III) SUCH OTHER TERMS AND CONDITIONS AS ARE SET FORTH IN
LANDLORD’S STANDARD CONSENT FORM.  IN ADDITION TO THE FOREGOING CONDITIONS, IF
TENANT SHALL ASSIGN THIS LEASE, THE ASSIGNEE SHALL EXPRESSLY ASSUME ALL
OBLIGATIONS OF TENANT HEREUNDER IN A WRITTEN INSTRUMENT SATISFACTORY TO LANDLORD
AND FURNISHED TO LANDLORD BY TENANT NOT LATER THAN FIFTEEN (15) DAYS PRIOR TO
THE EFFECTIVE DATE OF THE ASSIGNMENT; IF TENANT SHALL SUBLEASE ANY PORTION OR
ALL OF THE DEMISED PREMISES AS PERMITTED HEREIN, TENANT SHALL OBTAIN AND FURNISH
TO LANDLORD, NOT LATER THAN FIFTEEN (15) DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH SUBLEASE AND IN FORM SATISFACTORY TO LANDLORD, THE WRITTEN AGREEMENT OF
SUCH SUBTENANT TO THE EFFECT THAT THE SUBTENANT WILL ATTORN TO LANDLORD, AT
LANDLORD’S OPTION AND WRITTEN REQUEST, IN THE EVENT THIS LEASE TERMINATES BEFORE
THE EXPIRATION OF THE SUBLEASE.  TENANT SHALL NOT BE RELEASED FROM ANY
OBLIGATIONS OR LIABILITIES UNDER THIS LEASE AS A RESULT OF ANY ASSIGNMENT OF
THIS LEASE OR SUBLET OF ALL OR ANY PORTION OF THE DEMISED PREMISES.


 


(F)                                    IF TENANT SHALL ASSIGN THIS LEASE OR
SUBLET ALL OR ANY PORTION OF THE DEMISED PREMISES PURSUANT TO THE TERMS OF THIS
ARTICLE, THEN TENANT SHALL PAY LANDLORD AS ADDITIONAL RENT, ALL OF THE EXCESS
PAYMENTS OR OTHER ECONOMIC CONSIDERATION WHETHER DENOMINATED AS RENT OR
OTHERWISE (TOGETHER WITH ESCALATIONS) PAYABLE TO TENANT UNDER THE SUBLEASE OR
ASSIGNMENT WHICH MIGHT BE IN EXCESS OF THE FIXED RENT PLUS ADDITIONAL RENT
PAYABLE TO LANDLORD UNDER THIS LEASE (OR, IF ONLY A PORTION OF THE DEMISED
PREMISES IS BEING SUBLET, THE EXCESS PAYMENTS OR OTHER ECONOMIC CONSIDERATION
ALLOCABLE ON A RENTABLE SQUARE FOOTAGE BASIS TO THE SPACE SUBLET). 
NOTWITHSTANDING THE FOREGOING, ANY PAYMENT BY TENANT TO LANDLORD, AS
CONTEMPLATED IN THIS SUBSECTION, SHALL BE NET OF ANY TENANT’S COSTS TO SECURE
THE ASSIGNMENT OR SUBLEASE, INCLUDING BUT NOT LIMITED TO, BROKER FEES AND
SUBTENANT IMPROVEMENTS.


 


ARTICLE 16


 


BANKRUPTCY


 


16.1                        BANKRUPTCY.


 

If at any time after the execution and delivery of this Lease, there shall be
entered an Order for Relief against Tenant in any court pursuant to any statute
either of the United States or any court of any State in connection with a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee or conservator of all or a portion of

 

36

--------------------------------------------------------------------------------


 

Tenant’s property, or if Tenant makes an assignment for the benefit of
creditors, this Lease, (a) if such event shall occur prior to the later of the
Commencement Date or the date that Landlord’s Work, if any, is completed, shall
ipso facto be cancelled and terminated, or (b) if such event shall occur on or
after the Commencement Date, at the option of Landlord to be exercised within 60
days after notice of the happening of any one or more of such events, may be
cancelled and terminated, and in any such event of termination neither Tenant
nor any person claiming through or under Tenant or by virtue of any statute or
of an order of any court shall be entitled to possession or to remain in
possession of the Demised Premises but shall forthwith quit and surrender the
Demised Premises, and Landlord, in addition to the other rights and remedies
granted by virtue of any other provision in this Lease or by virtue of any
statute or rule of law, may retain as damages any Rent, Security Deposit, or
moneys received by it from Tenant or others on behalf of Tenant.

 


16.2                        MEASURE OF DAMAGES.


 

In the event of the termination of this Lease pursuant to Section 16.1 above,
Landlord shall be entitled to the same rights and remedies as set forth in
Article 17.

 


16.3                        ADEQUATE ASSURANCE.


 


(A)                                  IF TENANT OR A TRUSTEE ELECTS TO ASSUME
THIS LEASE SUBSEQUENT TO THE FILING OF A PETITION UNDER THE BANKRUPTCY CODE,
TENANT, AS DEBTOR AND AS DEBTOR IN POSSESSION, AND ANY TRUSTEE WHO MAY BE
APPOINTED AGREE AS FOLLOWS: (I) TO CURE EACH AND EVERY EXISTING BREACH BY TENANT
WITHIN NOT MORE THAN NINETY (90) DAYS OF ASSUMPTION OF THIS LEASE; AND (II) TO
COMPENSATE LANDLORD FOR ANY ACTUAL PECUNIARY LOSS RESULTING FROM ANY EXISTING
BREACH, INCLUDING WITHOUT LIMITATION, LANDLORD’S REASONABLE COSTS, EXPENSES AND
ATTORNEYS’ FEES INCURRED AS A RESULT OF THE BREACH, AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION, WITHIN NINETY (90) DAYS OF ASSUMPTION OF THIS LEASE; AND
(III) IN THE EVENT OF AN EXISTING BREACH, TO PROVIDE ADEQUATE ASSURANCE OF
TENANT’S FUTURE PERFORMANCE, INCLUDING WITHOUT LIMITATION (A) THE DEPOSIT OF AN
ADDITIONAL SUM EQUAL TO THREE MONTHS’ RENT TO BE HELD (WITHOUT ANY ALLOWANCE FOR
INTEREST THEREON) TO SECURE TENANT’S OBLIGATIONS UNDER THE LEASE; AND (B) THE
PRODUCTION TO LANDLORD OF WRITTEN DOCUMENTATION ESTABLISHING THAT TENANT HAS
SUFFICIENT PRESENT AND ANTICIPATED FINANCIAL ABILITY TO PERFORM EACH AND EVERY
OBLIGATION OF TENANT UNDER THIS LEASE; AND (C) ASSURANCES, IN FORM ACCEPTABLE TO
LANDLORD, AS MAY BE REQUIRED UNDER ANY APPLICABLE PROVISION OF THE BANKRUPTCY
CODE; AND (IV) THE ASSUMPTION WILL NOT BREACH ANY PROVISION OF THIS LEASE; AND
(V) THE ASSUMPTION WILL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS LEASE UNLESS
THE PRIOR WRITTEN CONSENT OF LANDLORD IS OBTAINED.


 


(B)                                 IF TENANT ASSUMES THIS LEASE AND PROPOSES TO
ASSIGN THE SAME PURSUANT TO THE PROVISIONS OF THE BANKRUPTCY CODE TO ANY PERSON
OR ENTITY WHO SHALL HAVE MADE A BONA FIDE OFFER TO ACCEPT AN ASSIGNMENT OF THIS
LEASE ON TERMS ACCEPTABLE TO TENANT, THEN NOTICE OF SUCH PROPOSED ASSIGNMENT,
SETTING FORTH (I) THE NAME AND ADDRESS OF SUCH PERSON, (II) ALL THE TERMS AND
CONDITIONS OF SUCH OFFER, AND (III) THE ADEQUATE ASSURANCE TO BE PROVIDED
LANDLORD TO ASSURE SUCH PERSON’S FUTURE PERFORMANCE UNDER THE LEASE, INCLUDING,
WITHOUT LIMITATION, THE ASSURANCES REFERRED TO IN ANY APPLICABLE PROVISION OF
THE BANKRUPTCY CODE, SHALL BE GIVEN TO LANDLORD BY TENANT NO LATER THAN
TWENTY (20) DAYS

 

37

--------------------------------------------------------------------------------


 


AFTER RECEIPT BY TENANT, BUT IN ANY EVENT NO LATER THAN TEN (10) DAYS PRIOR TO
THE DATE THAT TENANT SHALL MAKE APPLICATION TO A COURT OF COMPETENT JURISDICTION
FOR AUTHORITY AND APPROVAL TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION, AND
LANDLORD SHALL THEREUPON HAVE THE PRIOR RIGHT AND OPTION, TO BE EXERCISED BY
NOTICE TO TENANT GIVEN AT ANY TIME PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
ASSIGNMENT, TO ACCEPT AN ASSIGNMENT OF THIS LEASE UPON THE SAME TERMS AND
CONDITIONS AND FOR THE SAME CONSIDERATION, IF ANY, AS THE BONA FIDE OFFER MADE
BY SUCH PERSON, LESS ANY BROKERAGE COMMISSIONS WHICH MAY BE PAYABLE OUT OF THE
CONSIDERATION TO BE PAID BY SUCH PERSON FOR THE ASSIGNMENT OF THIS LEASE.  THE
ADEQUATE ASSURANCE TO BE PROVIDED LANDLORD TO ASSURE THE ASSIGNEE’S FUTURE
PERFORMANCE UNDER THE LEASE SHALL INCLUDE WITHOUT LIMITATION: (A) THE DEPOSIT OF
A SUM EQUAL TO THREE MONTHS’ RENT TO BE HELD (WITHOUT ANY ALLOWANCE FOR INTEREST
THEREON) AS SECURITY FOR PERFORMANCE HEREUNDER; AND (B) A WRITTEN DEMONSTRATION
THAT THE ASSIGNEE MEETS ALL REASONABLE FINANCIAL AND OTHER CRITERIA OF LANDLORD
AS DID TENANT AND ITS BUSINESS AT THE TIME OF EXECUTION OF THIS LEASE, INCLUDING
THE PRODUCTION OF THE MOST RECENT AUDITED FINANCIAL STATEMENT OF THE ASSIGNEE
PREPARED BY A CERTIFIED PUBLIC ACCOUNTANT; AND (C) THE ASSIGNEE’S USE OF THE
DEMISED PREMISES WILL BE IN COMPLIANCE WITH THE TERMS OF THIS LEASE; AND
(D) ASSURANCES, IN FORM ACCEPTABLE TO LANDLORD, AS TO ALL MATTERS IDENTIFIED IN
ANY APPLICABLE PROVISION OF THE BANKRUPTCY CODE.


 


ARTICLE 17


 


DEFAULT


 


17.1                        EVENTS OF DEFAULT.


 

This Lease and the Term and estate hereby granted are subject to the limitation
that:

 


(A)                                  WHENEVER TENANT SHALL HAVE FAILED TO PAY
ANY INSTALLMENT OF RENT, OR ANY PORTION THEREOF WHEN THE SAME SHALL BE DUE AND
PAYABLE, AND TENANT SHALL HAVE FAILED TO PAY SAME FOR A PERIOD OF FIVE (5)
BUSINESS DAYS AFTER THE DUE DATE OF SUCH PAYMENT (“GRACE PERIOD”), AND FOR AN
ADDITIONAL PERIOD OF FIVE (5) DAYS FOLLOWING THE DATE ON WHICH TENANT RECEIVES
WRITTEN NOTICE OF DEFAULT UNDER THIS SUBSECTION FROM LANDLORD.  LANDLORD SHALL
NOT, HOWEVER, BE REQUIRED TO GIVE TENANT WRITTEN NOTICE MORE THAN TWO TIMES IN
ANY CONSECUTIVE TWELVE (12) MONTH PERIOD OF THE FAILURE TO TIMELY PAY ANY
INSTALLMENT OF RENT; OR


 


(B)                                 WHENEVER TENANT SHALL HAVE FAILED TO COMPLY
WITH, SHALL HAVE VIOLATED OR SHALL BE IN DEFAULT IN THE PERFORMANCE OF ANY OTHER
PROVISION OF THIS LEASE AND TENANT SHALL HAVE FAILED TO CURE SUCH DEFAULT WITHIN
30 DAYS AFTER WRITTEN NOTICE FROM LANDLORD OF SUCH NONCOMPLIANCE, VIOLATION OR
DEFAULT (IN THE CASE OF A DEFAULT WHICH CANNOT WITH DUE DILIGENCE BE CURED
WITHIN A PERIOD OF 30 DAYS, TENANT SHALL HAVE SUCH ADDITIONAL TIME TO CURE SAME
AS MAY REASONABLY BE NECESSARY, PROVIDED TENANT COMMENCES CURING SUCH DEFAULT
WITHIN THE 30 DAY PERIOD AND PROCEEDS PROMPTLY, EFFECTIVELY, CONTINUOUSLY AND
WITH DUE DILIGENCE TO CURE SUCH DEFAULT AFTER DELIVERY OF SAID NOTICE); OR


 


(C)                                  WHENEVER TENANT SHALL ABANDON THE DEMISED
PREMISES AND ALSO FAIL TO TIMELY PAY RENT HEREUNDER FOLLOWING SAID ABANDONMENT;
OR

 

38

--------------------------------------------------------------------------------


 


(D)                                 WHENEVER ANY WARRANTY, REPRESENTATION OR
STATEMENT MADE OR FURNISHED BY TENANT TO LANDLORD IN WRITING AT ANY TIME IN
CONNECTION WITH THIS LEASE OR ANY OTHER AGREEMENT TO WHICH TENANT AND LANDLORD
ARE PARTIES IS DETERMINED TO HAVE BEEN, AND WHICH TENANT WAS AWARE AT THE TIME
WAS FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR FURNISHED IN
WRITING;


 

then regardless and notwithstanding the fact that Landlord has or may have some
other remedy under this Lease or by virtue hereof, or in law or in equity,
Landlord may give to Tenant a notice (the “Termination Notice”) (which notice is
in addition to, and not in lieu of, the notice and cure periods provided under
Section 17.1 above), of the intention of Landlord to end the term of this Lease
specifying a day not less than five (5) days thereafter and, upon the giving of
the Termination Notice and upon Tenant’s failure to cure the default at the
expiration of the relevant cure period described above, this Lease and the Term
and estate hereby granted shall expire and terminate upon the day so specified
in the Termination Notice as fully and completely and with the same force and
effect as if the day so specified were the Expiration Date and all rights of
Tenant shall terminate and Tenant shall remain liable for damages as hereinafter
provided.  From and after any date upon which Landlord is entitled to give a
Termination Notice, Landlord, without further notice and with or without giving
such Termination Notice, may enter upon, re-enter, possess and repossess itself
of the Demised Premises, by force, summary proceedings, ejection or otherwise,
and may dispossess and remove Tenant and all other persons and property from the
Demised Premises and may have, hold and enjoy the Demised Premises and the right
to receive all rental and other income of and from the same.  As used in this
Lease the words “enter” and “re-enter” are not restricted to their technical
legal meanings.

 

Upon and after such entry into possession Landlord shall use reasonable efforts
to mitigate its damages and in connection therewith shall use reasonable efforts
to relet the Demised Premises, or portions thereof, for the account of Tenant,
to any person, firm or corporation, other than Tenant, for such Rent, for such
time and upon such terms as Landlord, in Landlord’s reasonable discretion, shall
determine, and Landlord shall not be required to accept any tenant offered by
Tenant or to observe any instruction given by Tenant about such reletting.

 


17.2                        DAMAGES.


 


(A)                                  TENANT COVENANTS AND AGREES THAT IN THE
EVENT OF THE TERMINATION OF THIS LEASE OR RE-ENTRY BY LANDLORD, UNDER ANY OF THE
PROVISIONS OF THIS ARTICLE OR PURSUANT TO LAW, BY REASON OF DEFAULT HEREUNDER ON
THE PART OF TENANT, TENANT SHALL PAY TO LANDLORD, AS DAMAGES WITH RESPECT TO
THIS LEASE, AT THE ELECTION OF LANDLORD:


 

(1)                                  A SUM WHICH AT THE TIME OF SUCH TERMINATION
OF THIS LEASE OR AT THE TIME OF ANY RE-ENTRY BY LANDLORD, AS THE CASE MAY BE,
REPRESENTS THE PRESENT VALUE (USING A DISCOUNT RATE OF 8%) OF THE EXCESS, IF
ANY, OF:

 

(I)                                     THE AGGREGATE OF THE RENT WHICH WOULD
HAVE BEEN PAYABLE BY TENANT FOR THE PERIOD COMMENCING WITH SUCH EARLIER
TERMINATION OF THIS LEASE OR THE DATE OF ANY SUCH RE-ENTRY, AS THE CASE MAY BE,
AND ENDING WITH THE EXPIRATION DATE OF THIS LEASE, HAD THIS LEASE NOT SO
TERMINATED OR HAD LANDLORD NOT SO RE-ENTERED THE DEMISED PREMISES OVER

 

39

--------------------------------------------------------------------------------


 

(II)                                  THE AGGREGATE FAIR MARKET RENTAL VALUE OF
THE DEMISED PREMISES FOR THE SAME PERIOD; OR

 

(III)                               SUMS EQUAL TO THE RENT WHICH WOULD HAVE BEEN
PAYABLE BY TENANT HAD THIS LEASE NOT SO TERMINATED, OR HAD LANDLORD NOT SO
RE-ENTERED THE DEMISED PREMISES, PAYABLE UPON THE DAYS SPECIFIED IN THIS LEASE
FOLLOWING SUCH TERMINATION OR SUCH RE-ENTRY AND UNTIL THE EXPIRATION DATE OF
THIS LEASE, PROVIDED, HOWEVER, THAT IF THE DEMISED PREMISES SHALL BE LEASED OR
RE-LET DURING SAID PERIOD, LANDLORD SHALL CREDIT TENANT WITH THE NET RENTS, IF
ANY, RECEIVED BY LANDLORD FROM SUCH LEASING OR RE-LETTING, SUCH NET RENT TO BE
DETERMINED BY FIRST DEDUCTING FROM THE GROSS RENTS AS AND WHEN RECEIVED BY
LANDLORD FROM SUCH LEASING OR RE-LETTING THE EXPENSES INCURRED OR PAID BY
LANDLORD IN TERMINATING THIS LEASE OR OF RE-ENTERING THE DEMISED PREMISES AND OF
SECURING POSSESSION THEREOF, AS WELL AS THE EXPENSE OF LEASING AND RE-LETTING,
INCLUDING ALTERING AND PREPARING ANY PORTION OF THE DEMISED PREMISES FOR NEW
TENANTS, BROKERS’ COMMISSIONS AND ALL OTHER EXPENSES PROPERLY CHARGEABLE AGAINST
THE DEMISED PREMISES AND THE RENTAL THERE FROM; BUT IN NO EVENT SHALL TENANT BE
ENTITLED TO RECEIVE ANY EXCESS OF SUCH NET RENTS OVER THE RENT, PAYABLE BY
TENANT TO LANDLORD HEREUNDER.

 


(B)                                 SUIT OR SUITS FOR THE RECOVERY OF ANY AND
ALL DAMAGES, OR ANY INSTALLMENTS THEREOF, PROVIDED FOR HEREUNDER MAY BE BROUGHT
BY LANDLORD FROM TIME TO TIME AT ITS ELECTION, AND NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO REQUIRE LANDLORD TO POSTPONE SUIT UNTIL THE DATE WHEN THE
TERM OF THIS LEASE WOULD HAVE EXPIRED IF IT HAD NOT BEEN TERMINATED UNDER THE
PROVISIONS OF THIS ARTICLE, OR UNDER PROVISIONS OF ANY LAW, OR HAD LANDLORD NOT
RE-ENTERED THE DEMISED PREMISES.


 


(C)                                  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED
AS LIMITING OR PRECLUDING THE RECOVERY BY LANDLORD AGAINST TENANT OF ANY DAMAGES
TO WHICH LANDLORD MAY LAWFULLY BE ENTITLED IN ANY CASE OTHER THAN THOSE
PARTICULARLY PROVIDED FOR ABOVE.


 


17.3                        WAIVER OF JURY TRIAL.


 

To the fullest extent permitted by the applicable law, the parties hereto shall
and they hereby do waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matters
whatsoever arising out of or in any way connected with this Lease or the
interpretation thereof, the relationship of Landlord and Tenant, Tenant’s use or
occupancy of the Demised Premises, and/or any claim of injury or damage.

 


17.4                        OTHER REMEDIES.


 

In the event of a default, and upon Tenant’s failure to cure the default at the
expiration of the relevant cure period described above, Landlord may, but shall
not be obligated to, perform any obligation of Tenant under this Lease, and, if
Landlord so elects, all reasonable costs and expenses paid by Landlord in
performing such obligation, together with interest at the Default Rate, shall be
reimbursed by Tenant to Landlord on demand.  Any and all remedies set forth in

 

40

--------------------------------------------------------------------------------


 

this Lease:  (a) shall be in addition to any and all other remedies Landlord may
have at law or in equity; (b) shall be cumulative; and (c) may be pursued
successively or concurrently as Landlord may elect.  The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.

 


17.5                        LANDLORD DEFAULT.


 

In the event of a default by Landlord, and failure of Landlord to remedy such
default after notice from Tenant, Tenant may exercise any and all remedies
available at law or in equity and may pursue such remedies successively or
concurrently as Tenant may elect.  The failure of Tenant to pursue any remedy
shall not be deemed as a waiver by reason of any subsequent breach or breaches
by the Landlord.  The exercise of any remedy by Tenant shall not be deemed an
election of remedies or preclude Tenant from exercising any other remedies in
the future.  In no event shall Landlord be responsible for consequential
damages.

 


ARTICLE 18


 


SURRENDER


 


18.1                        POSSESSION.


 

Upon the expiration or earlier termination of this Lease, Tenant shall
immediately quit and surrender to Landlord possession of the Demised Premises in
as good a state and condition as they were when entered into, reasonable wear
and tear and casualty damage (other than that which Tenant is obligated to
repair) excepted and repair any damage to the Demised Premises or the Property
due to such removal.  Upon such surrender, all right, title and interest of
Tenant in the Demised Premises shall cease.

 


18.2                        MERGER.


 

The voluntary or other surrender of this Lease by Tenant or the cancellation of
this Lease by mutual agreement of Tenant and Landlord shall not work a merger,
but shall, at Landlord’s option, terminate all or any subleases and subtenancies
or operate as an assignment to Landlord of all or any subleases or
subtenancies.  Landlord’s option hereunder shall be exercised by notice to
Tenant and all known sublessees or subtenants in the Demised Premises or any
part thereof.

 


ARTICLE 19


 


HOLDING OVER


 


19.1                        HOLDING OVER.


 

If Tenant retains possession of the Demised Premises or any part thereof after
the expiration or earlier termination of this Lease, Tenant shall pay as Rent a
sum equal to 150% times the amount of Fixed Rent and 100% of Additional Rent
payable hereunder for the month preceding such holding over computed on a daily
basis for each day that Tenant remains in possession.  Tenant also shall be
liable for and shall pay to Landlord, all direct damages (but not consequential
damages), sustained by reason of Tenant’s holding over.  The provisions of this

 

41

--------------------------------------------------------------------------------


 

section do not waive Landlord’s right of re-entry or right to regain possession
by actions at law or in equity or any other rights hereunder, and any receipt of
payment by Landlord shall not be deemed a consent by Landlord to Tenant’s
remaining in possession or be construed as creating or renewing any lease or
right of tenancy between Landlord and Tenant.

 


ARTICLE 20


 


NO WAIVER


 


20.1                        NO WAIVER.


 

No waiver by Landlord or Tenant of a breach of any covenants, agreements,
obligations or conditions of this Lease shall be construed to be a waiver of any
future breach of the same or any other covenant, agreement, obligation or
condition hereof.  No receipt of money by Landlord from Tenant after notice of
default, or after the termination of this Lease or the commencement of any suit
or final judgment of possession of the Demised Premises, shall reinstate,
continue or extend the term of this Lease or affect any notice, demand or suit.

 


ARTICLE 21


 


ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT


 


21.1                        ESTOPPEL CERTIFICATE.


 

Tenant shall at any time upon the request of Landlord, execute and deliver in
recordable form and in substance satisfactory to Landlord, an estoppel
certificate certifying to the best of Tenant’s knowledge and understanding on
the date the estoppel certificate is issued:  the date Tenant accepted occupancy
of the Demised Premises; the date to which Rent has been paid; the amount of any
Security Deposit; that this Lease is in full force and effect and has not been
modified or amended (or if modified or amended, describing the same) and that
Tenant is not aware of any defenses or offsets thereto or defaults of Landlord
under this Lease (or if any be claimed, describing the same); that the Demised
Premises have been completed in accordance with the terms and provisions hereof,
that Tenant has accepted the Demised Premises and the condition thereof and of
all improvements thereto and has no claims against Landlord or any other party
with respect thereto (or if Tenant does not believe the Demised Premises have
been satisfactorily completed or believes it has any claims against Landlord, a
full and complete explanation thereof); and such other matters as Landlord may
reasonably request.  Tenant’s failure to deliver such certificate within fifteen
(15) days of the demand therefor shall be a default hereunder.

 


21.2                        SUBORDINATION.


 

This Lease is and shall be subject and subordinate to all ground or underlying
leases, mortgages and deeds of trust which now or hereafter affect the Land,
Building, Property and/or any ground or underlying leases thereof and to all
renewals, modifications, consolidations, replacements and extensions thereof. 
The provisions of this section shall be automatic and shall not require any
further action.  In confirmation of such subordination, Tenant will execute and
deliver upon demand of Landlord any and all instruments desired by Landlord
subordinating this

 

42

--------------------------------------------------------------------------------


 

lease to such lease, mortgage or deed of trust. Landlord is hereby irrevocably
appointed and authorized as agent and attorney-in-fact of Tenant to execute and
deliver all such subordination instruments in the event Tenant fails to execute
and deliver said instruments within fifteen (15) days after notice from Landlord
requesting the execution thereof.

 


21.3                        ATTORNMENT.


 

Tenant agrees that, at the option of the landlord under any ground lease now or
hereafter affecting the real property of which Demised Premises forms a part,
Tenant shall attorn to said landlord in the event of the termination or
cancellation of such ground lease and if requested by said landlord, enter into
a new lease with said landlord (or a successor ground-lessee designated by said
landlord) for the balance of the term then remaining hereunder upon the same
terms and conditions as those herein provided.  Landlord represents that as of
the Date of Execution of Lease there is no such ground lease.

 


21.4                        MORTGAGES.


 

Landlord represents that on the Date of Execution of Lease, there is no mortgage
affecting the Land, Building and/or Property.  Tenant covenants and agrees that,
if by reason of default under any mortgage or deed of trust which may hereafter
affect the Land, Building and/or Property, the mortgagee thereunder enters into
and becomes possessed of the said mortgaged property either through possession,
foreclosure action, deed in lieu of foreclosure, or other proceeding, or in the
event of the sale of the said mortgaged property as a result of any action or
proceeding to foreclosure the said mortgage, Tenant will attorn to the mortgagee
or such then owner as its landlord under this Lease.  Tenant agrees to execute
and deliver, at any time and from time to time, upon the request of the
mortgagee or the then owner of the said mortgaged property of which the Demised
Premises forms a part any instrument which may be necessary or appropriate to
evidence such attornment and Tenant hereby appoints the mortgagee or the then
owner of the said mortgaged property the attorney-in-fact, irrevocable, of
Tenant to execute and deliver for and on behalf of Tenant any such instrument. 
In the event there hereafter exists a mortgage or deed of trust that affects the
Land, Building and/or Property, and such mortgagee desires to subordinate this
Lease, such Subordination shall not be effective until and unless such mortgagee
executes a non-disturbance, subordination and attornment agreement reasonably
acceptable to Tenant whereby such mortgagees agree not to disturb Tenant’s
possession under this Lease so long as no event of default by Tenant beyond
applicable notice and cure periods exists.  Tenant shall be deemed to have
approved such mortgagee’s form of non-disturbance, subordination and attornment
agreement if Tenant fails to accept or make comments to such form within 15 days
after written receipt of request to review and approve or disapprove such form.

 

43

--------------------------------------------------------------------------------


 


ARTICLE 22


 


QUIET ENJOYMENT


 


22.1                        QUIET ENJOYMENT.


 

Landlord covenants and agrees with Tenant that upon payment by Tenant of the
Rent hereunder and upon the observance and performance of all of the terms,
covenants and conditions on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the Demised Premises, free of all claims from
Landlord, but subject, nevertheless, to the other terms and/or conditions of
this Lease.

 


ARTICLE 23


 


NOTICES


 


23.1                        NOTICES.


 

Whenever any notice or consent is required or permitted hereunder, such notice
or consent shall be in writing.  Any notice or document required or permitted to
be delivered hereunder shall be deemed to be delivered (a) upon receipt or
refusal of receipt when sent by recognized overnight courier or (b) upon receipt
or refusal of receipt when deposited in the United States Mail, postage prepaid,
Registered or Certified Mail, Return Receipt Requested, addressed to the parties
hereto at the addresses set forth in Article l, or at such other addresses as
they have theretofore specified by written notice delivered in accordance
herewith.

 


ARTICLE 24


 


MISCELLANEOUS PROVISIONS


 


24.1                        TIME.


 

Time is and shall be of the essence of this Lease and all its provisions.

 


24.2                        APPLICABLE LAW, CONSTRUCTION AND ARBITRATION OF
DISPUTES.


 


(A)                                  THIS LEASE SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.


 


(B)                                 THE NECESSARY GRAMMATICAL CHANGES REQUIRED
TO MAKE THE PROVISIONS OF THIS LEASE APPLY IN THE PLURAL SENSE WHERE THERE IS
MORE THAN ONE TENANT AND TO EITHER CORPORATIONS, ASSOCIATIONS, PARTNERSHIPS OR
INDIVIDUALS, MALES OR FEMALES, SHALL IN ALL INSTANCES BE ASSUMED AS THOUGH FULLY
EXPRESSED.  IF THERE IS MORE THAN ONE PERSON OR ENTITY WHO OR WHICH ARE TENANT
UNDER THIS LEASE, THE OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE
JOINT AND SEVERAL.  THE RELATIONSHIP BETWEEN LANDLORD AND TENANT CREATED
HEREUNDER SHALL BE THAT OF LESSOR AND LESSEE AND NOTHING HEREIN SHALL BE
CONSTRUED AS CREATING ANY JOINT VENTURE OR PARTNERSHIP.  THE CAPTIONS USED IN
THIS LEASE

 

44

--------------------------------------------------------------------------------


 


ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY LIMIT OR AMPLIFY THE TERMS AND
PROVISIONS HEREOF.


 


(C)                                  IN THE EVENT OF ANY DISPUTE, CLAIM, OR
DISAGREEMENT ARISING FROM OR RELATED TO THIS LEASE, OR THE BREACH THEREOF,
LANDLORD AND TENANT SHALL USE THEIR REASONABLE GOOD FAITH EFFORTS TO SETTLE THE
DISPUTE, CLAIM, OR DISAGREEMENT.


 


24.3                        PARTIES BOUND.


 

It is agreed that this Lease, and each and all the covenants and obligations
hereof, shall be binding upon and inure to the benefit of, as the case may be,
the parties hereto, their respective heirs, executors, administrators,
successors and assigns, subject to all agreements and restrictions herein
contained with respect to assignment or other transfer of Tenant’s interest
herein.

 


24.4                        NO REPRESENTATIONS BY LANDLORD.


 

Neither Landlord nor Landlord’s advisors or agents have made any representations
or promises with respect to the physical condition of the Property or the
Building, the Demised Premises, permissible uses of Demised Premises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the Demised Premises except as expressly set forth, and no rights, easements,
or licenses are acquired by Tenant by implication or otherwise except as
expressly set forth in the provisions of this Lease.  Upon acceptance of
delivery of possession of the Demised Premises, Tenant shall be deemed to have
accepted the Demised Premises and Building in “as is” condition subject to
completion of Landlord’s Work, if any, and subject to Landlord’s obligations
hereunder and the representations set forth below.  All understandings and
agreements heretofore made between the parties hereto are merged in this Lease,
which alone fully and completely expresses the agreement between Landlord and
Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it, in whole or in part,
or a surrender of this Lease or of the Demised Premises or any part thereof or
of any interest of Tenant therein unless such executory agreement is in writing
and signed by Landlord and Tenant.  Landlord represents to Tenant that to
Landlord’s knowledge, as of the date hereof, the common Building mechanical,
electrical, plumbing and elevator systems are in good working order.

 


24.5                        BROKERS.


 

Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Lease other than the
broker(s) identified in Article 1.  Tenant agrees to indemnify and hold harmless
the Landlord Protected Parties from and against any and all cost, expense, or
liability for commissions or other compensation and charges claimed by any
broker or agent (other than the broker(s) identified in Article 1) with respect
to this Lease as a result of a broker who was retained by Tenant or claims
compensation as a result of actions for the benefit of Tenant or it is otherwise
found that such broker was a procuring cause of the Lease based on Tenant’s
actions.  Landlord warrants that it has had no dealings with any broker or agent
in connection with the negotiation or execution of this Lease other than the
broker(s) identified in Article 1.  Landlord agrees to indemnify, reimburse and
hold harmless the Tenant from and against any and all cost, expense, or
liability for commissions or other compensation

 

45

--------------------------------------------------------------------------------


 

and charges claimed by any broker or agent (other than the broker(s) identified
in Article 1) with respect to this Lease as a result of a broker who was
retained by Landlord or claims compensation as a result of actions for the
benefit of Landlord or it is otherwise found that such broker was a procuring
cause of the Lease based on Landlord’s actions.

 


24.6                        CONSULTING FEE.


 

Landlord, upon the execution of this Lease by both parties hereto, will pay to
Tenant a consulting fee in the amount of $67,724.00.  One-half of the consulting
fee will be due and payable upon lease execution and delivery and one-half upon
occupancy of the Demised Premises by Tenant.

 


24.7                        SEVERABILITY.


 

The invalidity or unenforceability of any provision of this Lease shall not
affect or impair the validity of any other provision.

 


24.8                        FORCE MAJEURE.


 

In the event Landlord or Tenant shall be delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strikes,
lock-outs, labor troubles, inability to procure materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason of a like nature beyond the reasonable control of Landlord or Tenant, as
the case may be, in performing work or doing acts required under the terms of
this Lease, then performance of such act shall be extended for a period
equivalent to the period of such delay; provided, however, that in no event
shall Tenant’s obligation to pay Rent hereunder or Tenant’s cure periods under
Section 17.1 above be extended as a result of any such delay.

 


24.9                        DEFINITION OF LANDLORD.


 

As used in this Lease, the term “Landlord” shall mean only the owner, or the
mortgagee in possession, for the time being, of the Property or the owner of a
lease of the Property so that in the event of any sale of the Property or in the
event of a lease of the Property said Landlord shall be and hereby is entirely
freed and relieved of all covenants and obligations of Landlord hereunder
thereafter to be performed or observed, and it shall be deemed and construed
without further agreement between the parties or their successors in interest,
or between the parties and any such purchaser or lessee, that such purchaser or
lessee has assumed and agreed to performed and observe any and all covenants and
obligations of Landlord hereunder first arising from and after the effective
date of such transfer.

 


24.10                 NO OPTION.


 

The submission of this Lease for examination or execution does not constitute a
reservation of or option for the Demised Premises, and this Lease becomes
effective as a lease only upon execution and delivery thereof by Landlord and
Tenant.

 

46

--------------------------------------------------------------------------------


 


24.11                 EXCULPATORY CLAUSE.


 

All separate and personal liability of Landlord or any trustee, director,
officer, partner principal (disclosed or undisclosed), managing agent, or
advisor (including, but not limited to BlackRock Realty Advisors, Inc.) thereof
of every kind or nature, if any, is waived by Tenant, and by every person now or
hereafter claiming by, through or under Tenant; and Tenant shall look solely to
Landlord’s estate in the Property for the payment of any claim against Landlord.

 


24.12                 NO RECORDING.


 

Unless required by law, Tenant shall not record this Lease, or any portion or
any reference hereto.  In the event Tenant records this Lease, or permits or
causes this Lease, or any portion hereof or reference hereto to be recorded,
this Lease shall terminate at Landlord’s option or Landlord may declare a
default hereunder and pursue any and all of its remedies provided in this Lease.

 


24.13                 FINANCIAL STATEMENTS.


 

Tenant, within 30 days after Landlord’s written request, shall provide Landlord
with a copy of the most recent annual financial statement available and such
other information as Landlord may reasonably request in order to create a
“business profile” of Tenant and determine Tenant’s ability to fulfill its
obligations under this Lease.

 


24.14                 ERISA.


 

Tenant hereby represents and warrants to Landlord that no portion of or interest
in the Lease will be treated as the asset of any (i) “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended), (ii) “plan” (within the meaning of Section 4975(e)(1)
of the Internal Revenue Code of 1986, as amended ) or (iii) entity whose
underlying assets include “plan assets” by reason of a plan’s investment in such
entity.

 


24.15                 SIGNAGE.


 

Provided that Tenant is not in default and no uncured event of default exists
under any of the terms and conditions of this Lease; and provided that Tenant is
occupying the Demised Premises, Tenant shall have the right to erect one (1)
identifying sign panel on the existing monument sign in front of the Building
(“Tenant’s Monument Signage”).  Landlord shall be responsible, at its sole cost
and expense, for the purchase, installation, maintenance (in a first-class
manner) and removal, at the expiration or earlier termination of this Lease, of
Tenant’s Monument Signage.  The design, specifications and panel location of
Tenant’s Monument Signage shall be subject to the prior approval of Landlord and
Landlord’s architect, which approval shall not be unreasonably withheld,
conditioned or delayed.  Tenant shall be responsible for compliance with all
applicable laws, orders and regulations of the municipality in which the
Building is located.  Notwithstanding any such review and approval by Landlord
and Landlord’s architect, Tenant shall be responsible in all respects for
Tenant’s Monument Signage, including compliance with all the applicable laws.

 

47

--------------------------------------------------------------------------------


 

All of Tenant’s signage rights hereunder are personal to the initial Tenant
hereunder and may not be assigned or subleased.

 


24.16                 MAINTENANCE.


 

Subject to Section 8.1, Landlord hereby agrees that it shall be obligated at all
times to maintain the Building, Property, Demised Premises, Storage Space, or
any other area utilized by Tenant pursuant to this Lease, in a first class
manner.

 


ARTICLE 25


 


OPTION TO RENEW


 


25.1                        OPTION TO RENEW.


 

Provided that the conditions set forth in Section 25.5 are satisfied on the
Expiration Date of the initial Term, Tenant shall have the right to extend the
Term for the Renewal Term described in Article 1 hereof upon the same terms and
conditions as are herein provided, except that (a) Fixed Rent during the Renewal
Term shall be at an annual rate equal to the annual Fair Market Rent (as
hereinafter defined) for the Demised Premises for the Renewal Term, (b) Tenant
shall have no option to renew this Lease beyond the expiration of the Renewal
Term (subject to Section 25.5) and (c) Landlord shall have no obligation to pay
a tenant improvement allowance or make any other concession.  Such right shall
be exercised by Tenant by giving written notice (the “Notice to Renew”) to
Landlord at least twelve (12) months prior to the Expiration Date.  Time shall
be of the essence for the exercise of such option. The renewal options set forth
in this Section 25.1 are personal to KMG America Corp. and to a Transfer of
Control Assignee who had the Required Net Worth and shall not inure to the
benefit of any third party or assignee.

 


25.2                        FAIR MARKET RENT.


 

For the purposes of this Article, “Fair Market Rent” shall mean the Fixed Rent,
on a so-called “net” basis, that would be paid by a willing tenant, not
compelled to lease, and accepted by a willing landlord, not compelled to lease,
for premises similar to the Demised Premises in comparable buildings in the
southwest and west suburban Minneapolis/St. Paul, Minnesota, area as of the
pertinent date.  In determining the Fair Market Rent for the Demised Premises,
whether or not Landlord will be providing an allowance or other concession to
Tenant for the Renewal Term, and whether Tenant will be accepting the Demised
Premises in their “as is” condition, shall be considered.  Fair Market Rent
shall be determined by Landlord in a notice (“Fair Market Rent Notice”)
delivered to Tenant not later than thirty (30) days after written request from
Tenant for the Fair Market Rent Notice, but in no event shall Landlord be
obligated to provide the Fair Market Rent Notice sooner than thirteen (13)
months prior to the commencement of the Renewal Term.

 

48

--------------------------------------------------------------------------------


 


25.3                        DISPUTE OF FAIR MARKET RENT.


 

In the event Tenant shall elect to dispute Landlord’s determination of the Fair
Market Rent (“Landlord’s Amount”), Tenant shall be required to notify Landlord
of such dispute in writing (the “Dispute Notice”) within thirty (30) days after
delivery to Tenant of the Fair Market Rent Notice.  Failure by Tenant to so
notify Landlord of Tenant’s dispute of the amount thereof shall be deemed to
constitute Tenant’s acceptance thereof.  If Tenant shall timely notify Landlord
of Tenant’s dispute, then the determination of Fair Market Rent shall be
determined by arbitration as hereinafter set forth.  If such arbitration
concerning Fair Market Rent shall not be concluded prior to the commencement of
the applicable Renewal Term, Tenant shall nevertheless pay all Fixed Rent and
Additional Rent to Landlord with respect thereto from and after the commencement
of the applicable Renewal Term, which shall include Fixed Rent as specified in
the Fair Market Rent Notice.  If the applicable Fair Market Rent as determined
by arbitration is greater than or less than that specified in the Fair Market
Rent Notice, then such adjustment as shall be needed to correct the amount
previously paid by Tenant on such overpaid or underpaid amount, as the case may
be, computed from the date of such overpayment or underpayment, as the case may
be, to the date of refund or payment, as appropriate, shall be made in a payment
by the appropriate party within thirty (30) days after the arbitration
determination.  In the event the Fair Market Rent determined by arbitration is
greater than Landlord’s Amount, Tenant shall have the right to revoke its
exercise of its right to extend the Term for the Renewal Term within ten (10)
days after receipt of the notice of the arbitration determination.  In the event
Tenant shall not so revoke its exercise, the Lease will be extended at the Fair
Market Rent set forth in the arbitration determination.

 


25.4                        ARBITRATION OF FAIR MARKET RENT.


 

In the event that arbitration of the Fair Market Rent shall be required pursuant
to this Article, then the following procedures shall apply:

 

(I)                                     IF LANDLORD OR TENANT DESIRES TO INVOKE
THE ARBITRATION PROCEDURE SET FORTH IN THIS ARTICLE, THE PARTY INVOKING THE
ARBITRATION PROCEDURE SHALL GIVE A NOTICE TO THE OTHER PARTY AND SHALL IN SUCH
NOTICE APPOINT A PERSON AS ARBITRATOR ON ITS BEHALF.  WITHIN THIRTY (30) DAYS
AFTER SUCH NOTICE, THE OTHER PARTY BY NOTICE TO THE ORIGINAL PARTY SHALL APPOINT
A SECOND PERSON AS ARBITRATOR ON ITS BEHALF.  THE ARBITRATORS THUS APPOINTED
SHALL APPOINT A THIRD PERSON, AND SUCH THREE ARBITRATORS SHALL AS PROMPTLY AS
POSSIBLE DETERMINE SUCH MATTER; PROVIDED, HOWEVER, THAT:

 

(A)                              If the second arbitrator shall not have been
appointed within the thirty (30) day period as aforesaid, the first arbitrator
shall proceed to determine such matter and shall render his decision and award
in writing within thirty (30) days after the expiration of said thirty (30) day
period; and

 

(B)                                If the two arbitrators are appointed by the
parties and shall be unable to agree, within ten (10) days after the appointment
of the second arbitrator, upon the appointment of a third arbitrator, they shall
give written notice to the parties of such failure to agree, and if the parties
fail to agree upon the selection of such third arbitrator within ten (10) days
after the arbitrators

 

49

--------------------------------------------------------------------------------


 

appointed by the parties give notice as aforesaid, then within five (5) days
thereafter either of the parties upon notice to the other party may request such
appointment by the nearest office of the American Arbitration Association or any
organization which is the successor thereof (the “AAA”), or in its absence,
refusal, failure or inability to act, may apply to a trial court of the state in
which the Building is located having jurisdiction over the Land (the “Court”),
for the appointment of such arbitrator and the other party shall not raise any
question as to the Court’s full power and jurisdiction to entertain the
application and make the appointment.

 

(II)                                  THE ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE THEN PREVAILING RULES OF THE AAA, MODIFIED AS FOLLOWS:

 

(A)                              To the extent that any statute of the state in
which the Property is located imposes requirements different than those of the
AAA in order for the decision of the arbitrator or arbitrators to be enforceable
in the courts of such state, such requirements shall be complied with in the
arbitration;

 

(B)                                Each arbitrator shall be disinterested and
shall not be affiliated with Landlord or Tenant; and

 

(C)                                The arbitrators, if more than one, shall
render their decision and award in writing, upon the concurrence of at least two
of their number, within thirty (30) days after the appointment of the third
arbitrator.

 

(III)                               SUCH DECISION AND AWARD OR THE DECISION AND
AWARD OF ARBITRATORS, IF MORE THAN ONE, AS PROVIDED IN THIS ARTICLE, SHALL BE
BINDING AND CONCLUSIVE ON THE PARTIES, SHALL CONSTITUTE AN “AWARD” BY THE
ARBITRATOR WITHIN THE MEANING OF THE AAA RULES AND APPLICABLE LAW, AND
COUNTERPART COPIES THEREOF SHALL BE DELIVERED TO EACH OF THE PARTIES.  IN
RENDERING SUCH DECISION AND AWARD, THE ARBITRATORS SHALL NOT ADD TO, SUBTRACT
FROM OR OTHERWISE MODIFY THE PROVISIONS OF THIS LEASE.  JUDGMENT MAY BE HAD ON
THE DECISION AND AWARD OF THE ARBITRATORS SO RENDERED IN ANY COURT OF COMPETENT
JURISDICTION.

 

(IV)                              EACH PARTY SHALL PAY THE FEES AND EXPENSES OF
ONE OF THE TWO ORIGINAL ARBITRATORS APPOINTED BY OR FOR SUCH PARTY AND THE FEES
AND EXPENSES OF THE THIRD ARBITRATOR AND ALL OTHER EXPENSES OF THE ARBITRATION
(OTHER THAN THE FEES AND DISBURSEMENTS OF ATTORNEYS OR WITNESSES FOR EACH PARTY)
SHALL BE BORNE BY THE PARTIES EQUALLY.

 


25.5                        CONDITIONS.


 

Tenant may exercise its option to renew hereunder, and an exercise thereof shall
be only effective, if at the time of Tenant’s exercise of the option and on the
commencement date of the Renewal Term, (i) this Lease is in full force and
effect and (ii) an uncured event of default does not exist, and (iii) inasmuch
as this option is intended only for the benefit of KMG America Corp. or a
Transfer of Control Assignee who had the Required Net Worth, the entire Demised
Premises are occupied by KMG America Corp or a Transfer of Control Assignee who
had the Required Net Worth, and the Tenant has neither assigned this Lease nor
sublet any portion of the

 

50

--------------------------------------------------------------------------------


 

Demised Premises other than to a Transfer of Control Assignee who had the
Required Net Worth.

 


ARTICLE 26


 


TENANT FINISH


 

Landlord shall, at its own cost and expense, complete the work to build out the
Demised Premises according to the Work Letter and the Permit Set of Drawings. 
Tenant’s architect shall provide fully compliant signed documents to be
submitted to the City for all applicable approvals and permits, and Landlord
shall reimburse Tenant’s architect $16,931.00.  Tenant shall bear the entire
cost of any improvements in the Demised Premises in excess of the work required
by the Permit Set of Drawings.

 

In the event Tenant desires to make changes to the Permit Set of Drawings and
such change results in a cost savings (“Savings Changes”), and further such
changes do not delay the completion of Landlord’s Work (whether such change
shall result in a delay being in Landlord’s sole determination) (“Determined
Delay”) Landlord shall permit such change and apply such cost savings as
Landlord and Tenant mutually agree in writing.  If any such Savings Change shall
cause such a Determined Delay, Tenant shall not be permitted to make such
Savings Change unless Tenant agrees in writing that the date under
Section 2.2(a)(i) shall be deemed to be the Scheduled Commencement Date, and
that Landlord shall not pay to Tenant the Daily Fee under any circumstances.

 

[Balance of page intentionally left blank]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the 8th day of February, 2005.

 

 

 

LANDLORD:

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY, a New York corporation, on
behalf of a commingled separate account

 

 

 

By:

BlackRock Realty Advisors, Inc., its
investment advisor

 

 

 

 

 

By:

/s/ Cathy Bernstein

 

 

 

Name: Cathy Bernstein

 

 

Title: Asset Manager

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

52

--------------------------------------------------------------------------------


 

 

TENANT

 

 

 

 

KMG AMERICA CORP., a Virginia
corporation

 

 

 

 

By:

/s/ Thomas D. Sass

 

 

Name: Thomas D. Sass

 

Title: Senior Vice President - Operations

 

53

--------------------------------------------------------------------------------